EXHIBIT 10.3

 

CONTRIBUTION AGREEMENT

 

by and among

 

JAMES A. THOMAS,

INDIVIDUALLY AND AS TRUSTEE OF

THE LUMBEE CLAN TRUST

 

the other Contributors listed on Exhibit “B” hereto

 

and

 

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

 

Dated as of October 13, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  CONTRIBUTION IN EXCHANGE FOR PARTNERSHIP UNITS.    2    

1.1

   Contribution of Participating Interests.    2    

1.2

   Contribution of Other Assets.    3    

1.3

   Excluded Assets; One Commerce Square and Two Commerce Square.    3    

1.4

   Assumed Liabilities.    4    

1.5

   Consideration and Exchange of Partnership Units.    5    

1.6

   Adjusted Consideration.    5    

1.7

   Tax Treatment of Transaction.    6    

1.8

   Allocation of Total Consideration.    6    

1.9

   Term of Agreement.    6    

1.10

   Final Year Allocations.    6    

1.11

   Sale Limitations and Debt Guarantees.    6    

1.12

   Pre-Closing Transactions.    6    

1.13

   Limited Voting Stock.    7

2.

  CLOSING.    7    

2.1

   Conditions Precedent.    8    

2.2

   Time and Place.    9    

2.3

   Closing Deliverables.    9    

2.4

   Closing Costs.    10    

2.5

   Prorations; Net Current Assets.    11    

2.6

   Spousal Consents.    14

3.

  REPRESENTATIONS AND WARRANTIES AND INDEMNITIES.    14    

3.1

   Representations and Warranties of the Operating Partnership.    14    

3.2

   Representations and Warranties of the Contributors.    16    

3.3

   Survival of Representations And Warranties; Remedy For Breach.    29    

3.4

   Indemnification.    29    

3.5

   Gross Negligence; Willful Misconduct.    34

4.

  COVENANTS OF CONTRIBUTORS.    34    

4.1

   Covenants.    34    

4.2

   Tax Covenants.    36

5.

  RELEASES AND WAIVERS.    36    

5.1

   General Release of Operating Partnership.    37    

5.2

   General Release of Contributors.    37    

5.3

   Waiver of Section 1542 Protections.    37    

5.4

   Intermediary Organizational Agreements; Consents and Waivers.    38

6.

  POWER OF ATTORNEY.    39    

6.1

   Grant of Power of Attorney.    39    

6.2

   Limitation on Liability.    40    

6.3

   Ratification; Third Party Reliance.    41

7.

  MISCELLANEOUS.    41    

7.1

   Dispute Resolution.    41    

7.2

   Further Assurances.    42    

7.3

   Counterparts.    42



--------------------------------------------------------------------------------

   

7.4

   Governing Law.    42    

7.5

   Amendment; Waiver.    42    

7.6

   Entire Agreement.    43    

7.7

   Assignability.    43    

7.8

   Titles.    43    

7.9

   Third Party Beneficiary.    43    

7.10

   Severability.    43    

7.11

   Equitable Remedies.    43    

7.12

   Confidentiality.    44    

7.13

   Time Of The Essence.    44    

7.14

   Reliance.    44    

7.15

   Survival.    44    

7.16

   Notices.    44



--------------------------------------------------------------------------------

EXHIBITS

 



A.   Certain Definitions B.   Contributors’ Participating Interests and
Contributed Assets C.   Form of Contribution and Assumption Agreement D.   Form
of Quitclaim E.   Power of Attorney F.   Sale Limitations and Debt Guarantee G.
  Form of Pledge Agreement H.   Form of Estoppel Certificate I.   Form of
Spousal Consent J.   Pooling Agreement SCHEDULES 1.3   List of Excluded Assets
1.4   List of Assumed Liabilities 1.12   Intercompany Schedule 2.1(e)   List of
Tenant Estoppels 2.1(h)   List of Terminated Employment Agreements 3.2  
Disclosure Schedule



--------------------------------------------------------------------------------

This CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
October 13, 2004 (“Effective Date”), by and among THOMAS PROPERTIES GROUP, L.P.,
a Maryland limited partnership (the “Operating Partnership”), JAMES A. THOMAS,
individually and as Trustee of the Lumbee Clan Trust (“Thomas” and a
“Contributor”), each of the contributors listed on Exhibit “B” attached hereto
(each also a “Contributor” and collectively with Thomas, the “Contributors”) and
the other entities listed thereon.

 

RECITALS

 

A. As of the Effective Date, the Contributors hold, indirectly, all or a portion
of the ownership interests in a portfolio of office and other properties located
in California, Pennsylvania and Texas listed on Exhibit “B” to this Agreement
(each a “Participating Property”).

 

B. Operating Partnership, Thomas and each other Contributor desire to enter into
a series of transactions (the “Formation Transactions”) whereby the Operating
Partnership will acquire all or a portion of each Contributor’s Participating
Interests (as defined in Recital ”D” and individually set forth in Exhibit ”B”)
in exchange for units of limited partnership interests (“Partnership Units”) in
the Operating Partnership.

 

C. The Formation Transactions shall be consummated in conjunction with the
proposed initial public offering (the “Public Offering”) of the common stock of
Thomas Properties Group, Inc., a Delaware corporation (the “Company”), which is
the sole general partner of the Operating Partnership.

 

D. The Formation Transactions will include the contribution to the Operating
Partnership by each Contributor of all or a part of such Contributor’s
Participating Interests (as defined below) described on Exhibit “B”, free and
clear of all Liens, as a partner or member in each of the limited partnerships,
limited liability companies or corporation (each an “Intermediary Owner”) listed
on Exhibit “B” which, in turn, directly or indirectly own Property Interests in
the Participating Properties as more fully described on Exhibit “B”. The direct
ownership interest in each Participating Property (“Property Interest”) is owned
by a limited partnership or limited liability company (each a “Property Owner”)
one or more of which are also Intermediary Owners for purposes of this
Agreement, as more fully described on Exhibit “B”. “Participating Interests”
means, with respect to each Intermediary Owner, a Contributor’s rights and
interests in such Intermediary Owner, as more fully set forth on Exhibit “B”,
including without limitation, such Contributor’s voting rights and interests in
the capital, profits and losses of such Intermediary Owner or any money or
property distributable therefrom. The Participating Interests include the
Contributor’s rights and interests in Thomas Development Partners, L.P., a
California limited partnership (“TDPLP”), which shall be deemed to be an
Intermediary Owner for purposes hereof.

 

E. Each Contributor acknowledges that the Operating Partnership may decide that,
rather than acquiring the Participating Interests in an Intermediary Owner, or
acquiring a Participating Interest by direct transfer, it is more desirable for
the Operating Partnership to acquire a particular Participating Property by a
direct contribution of the Property Interest in such

 

1



--------------------------------------------------------------------------------

Participating Property from the Property Owner that owns such Participating
Property (a “Direct Contribution”), or by a merger of a another Person or an
Intermediary Owner with and into the Company, the Operating Partnership or an
Affiliate of either of them (a “Merger”), or to divide an Intermediary Owner
into more than one partnership and/or limited liability company to facilitate
the Formation Transactions (a “Division”); and, so long as the Operating
Partnership agrees to hold each Contributor harmless for any additional adverse
tax consequences to such Contributor or additional costs or liabilities incurred
by such Contributor as a result of any restructuring pursuant to this Recital
”E” as provided in Section 5.4, each Contributor desires to give the Operating
Partnership the right, in the Operating Partnership’s sole discretion, to engage
in any Direct Contribution, Merger or Division on the terms and conditions
described herein without the need to seek any further consent or action of any
Contributor, and will give hereby an irrevocable power of attorney as set forth
in Article 6 and irrevocable consents as set forth in Section 5.4, subject to
the terms and conditions of this Agreement.

 

F. The parties acknowledge that the Operating Partnership’s acquisition of the
Participating Interests and the Contributor’s contribution of its Participating
Interests is in connection with and is subject to the consummation of the
Formation Transactions and the Public Offering. It is understood that the
Operating Partnership may acquire interests in additional properties with the
proceeds of the Public Offering.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. CONTRIBUTION IN EXCHANGE FOR PARTNERSHIP UNITS.

 

1.1 Contribution of Participating Interests.

 

At the Closing (as defined in Section 2.2) and subject to the terms and
conditions contained in this Agreement, each Contributor shall contribute,
transfer, assign, convey and deliver to the Operating Partnership, absolutely
and unconditionally, and free and clear of all Liens, the Participating
Interests listed on Exhibit “B”, including such Contributor’s rights and
interests to the Intermediary Owners and all rights to indemnification in favor
of such Contributor under the agreements pursuant to which such Contributor or
its Affiliates acquired the Participating Interests. The contribution of each
Contributor’s Participating Interests shall be evidenced by a Contribution and
Assumption Agreement in substantially the form of Exhibit ”C” attached hereto.
Furthermore, at the request of the Operating Partnership, each Contributor shall
execute or shall cause each of its individual constituent partners and/or
members (as applicable) to execute and have duly acknowledged an individual
quitclaim deed for each Property in the form of Exhibit ”D” quitclaiming to the
Operating Partnership any Property Interest in and to the Participating
Properties. The parties shall take such additional actions and execute such
additional documentation as may be required by each relevant Organizational
Document and the Agreement of Limited Partnership of the Operating Partnership
(the “OP Agreement”) or as requested in the reasonable judgment of counsel to
the Operating Partnership in order to effect the transactions contemplated
hereby.

 

2



--------------------------------------------------------------------------------

1.2 Contribution of Other Assets.

 

At the Closing and subject to the terms and conditions contained in this
Agreement:

 

(a) Contributors will cause TDP-Commerce Square Gen-Par, LLC and Philadelphia
Plaza Associates to each assign to the Operating Partnership all of its
respective right, title and interest in, under and to the Partnership Interest
Purchase Agreement made and entered into as of March 1, 2004 with Prometheus
Investment Holding, LLC and Prometheus Investment Holding, L.P. (the “OCS
Purchase Agreement”) so that the Operating Partnership will have the right to
purchase, or to cause Prometheus Investment Holding, LLC and Prometheus
Investment Holding, L.P. to contribute to the Operating Partnership in
consideration for a cash payment, all of their rights and interests in Commerce
Square Partners-Philadelphia Plaza, L.P.; and

 

(b) Contributors will assign or cause their Affiliates to assign to the
Operating Partnership all of their right, title and interest in, under and to
any agreement with SFT I, Inc. (“Repayment Agreement”), pursuant to which the
Series B Preferred Equity in Commerce Square Partners-Philadelphia Plaza, L.P.
will be repaid at the Closing of the Offering; and

 

(c) Contributors will assign or cause their Affiliates to assign and transfer to
the Operating Partnership all contracts, leases, employment agreements, and
letters of intent to which TDPLP is a party or by which its assets are bound as
of the date of the Formation Transaction (“TDPLP Contracts”); the foregoing
assignment and transfer will either be effected by a separate assignment or by
operation of law upon the contribution of the Participating Interests in TDPLP
to the Operating Partnership and the dissolution of such entity. Contributors
will assign or cause their Affiliates to assign and transfer to the Operating
Partnership all furniture, fixtures and equipment owned by TDPLP as of the date
of the Formation Transactions.

 

The OCS Purchase Agreement, the Repayment Agreement, the TDPLP Contracts and the
Organizational Documents of each Intermediary Owner (as defined in Section
3.2(a)) are collectively referred to herein as the “Assumed Agreements”. The
contribution or assignment of the Assumed Agreements and the assumption of all
obligations thereunder shall be evidenced by a Contribution and Assumption
Agreement in substantially the form of Exhibit “C” attached hereto. The parties
shall take such additional actions and execute such additional documentation as
may be required by the OP Agreement or as requested in the reasonable judgment
of counsel to the Operating Partnership in order to effect the transactions
contemplated hereby.

 

1.3 Excluded Assets; One Commerce Square and Two Commerce Square.

 

(a) The parties expressly acknowledge and agree that all assets and properties
of TDPLP shall be contributed to the Operating Partnership except only for those
assets described on Schedule 1.3 attached hereto (such assets listed on Schedule
1.3 are referred to herein as the “Excluded Assets”).

 

(b) With respect to One Commerce Square and Two Commerce Square in Philadelphia,
the Participating Interests represent 89% of the profits and losses and 89% of
the capital interests in each of such Property Owner. Therefore, the Operating
Partnership will, upon

 

3



--------------------------------------------------------------------------------

completion of the Formation Transactions, own, directly or indirectly, 89% of
the profits and losses and capital of both One Commerce Square and Two Commerce
Square. As a material part of the Formation Transactions, and as an incentive
for the Operating Partnership to enter into this Contribution Agreement, upon
the consummation of the Formation Transactions, the Contributors shall cause the
owners of the remaining 11% interest in each of One Commerce Square and Two
Commerce Square (“11% Interests”) to enter into an Amended and Restated
Partnership Agreement for Commerce Square Partners-Philadelphia Plaza, L.P. and
a Fourth Amendment to Partnership Agreement for Philadelphia Plaza-Phase II
(collectively, “Commerce Square Partnership Amendments”) as well as a separate
agreement with the Operating Partnership in the form of Exhibit ”J” attached
hereto (“Pooling Agreement”). The Commerce Square Partnership Amendments shall
provide that upon a capital event (as defined in each Commerce Square
Partnership Amendment) each Intermediary Owner of an interest in One Commerce
Square and Two Commerce Square that is owned, directly or indirectly, by the
Operating Partnership will have a priority over the owner of the 11% Interest in
One Commerce Square and Two Commerce Square to receive a distribution of its
entire capital account in each Property Owner that owns One Commerce Square or
Two Commerce Square, including the original capital accounts of the Contributors
of such interests, any additional capital contributed to such Intermediary Owner
by the Operating Partnership, and in the case of One Commerce Square, including
the capital being paid by the Operating Partnership to Prometheus Investment
Holding, LLC and Prometheus Investment Holding, L.P under the OCS Purchase
Agreement (which shall be deemed to have been contributed by the Operating
Partnership to Commerce Square Partners-Philadelphia Plaza, L.P. and then
distributed to Prometheus Investment Holding, LLC and Prometheus Investment
Holding, L.P. in liquidation of their partnership interests), together with a
preferred return on such outstanding capital account balances (“Preferred
Return”) at the rate of 8% per annum from the closing of the Formation
Transactions through the first anniversary thereof, 9% per annum from the first
anniversary of the closing of the Formation Transactions through the second
anniversary thereof, 10% per annum from the second anniversary of the closing of
the Formation Transactions through the third anniversary thereof, 11% from the
third anniversary of the closing of the Formation Transactions through the
fourth anniversary thereof, and 12% from the fourth anniversary of the closing
of the Formation Transactions through the date on which each such Intermediary
Owner has received a distribution of its entire capital account balance in such
Property Owner. The Pooling Agreement shall require that the Preferred Return is
calculated and paid to the Intermediary Owners owned by the Operating
Partnership on a cumulative basis for both One Commerce Square and Two Commerce
Square prior to a return of capital or distributions of capital event proceeds
to the owners of the 11% Interests in either One Commerce Square or Two Commerce
Square.

 

1.4 Assumed Liabilities.

 

On the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Operating Partnership shall assume from TDPLP and its Affiliates
and shall thereafter pay, perform or discharge in accordance with their terms
all of the liabilities and obligations of TDPLP and its Affiliates listed on
Schedule 1.4 attached hereto (the “Assumed Liabilities”). All liabilities of
TDPLP other than the Assumed Liabilities are collectively referred to as the
“Excluded Liabilities”.

 

4



--------------------------------------------------------------------------------

1.5 Consideration and Exchange of Partnership Units.

 

Subject to Section 1.6, the Operating Partnership shall, in exchange for the
Participating Interests, the Assumed Liabilities and the Assumed Agreements,
transfer to each Contributor the aggregate number of Partnership Units having a
value, based on one Partnership Unit being equal in value to the Public Offering
price for one share of the Company’s common stock, equal to the value of such
Contributor’s Total Consideration for each Participating Interest indicated on
Exhibit “B”. The transfer of the Partnership Units to each Contributor shall be
evidenced by either an amendment (the “Amendment”) to the OP Agreement or by
certificates relating to such Partnership Units (the “Certificates”) in either
case, as determined by the Operating Partnership, in accordance with the OP
Agreement. The parties shall take such additional actions and execute such
additional documentation as may be required by the relevant Intermediary Owner
Agreements and the OP Agreement in order to effect the transactions contemplated
hereby.

 

1.6 Adjusted Consideration.

 

The Operating Partnership reserves the right not to acquire any particular
interest that constitutes part of the Participating Interests, if in good faith
the Operating Partnership determines that it would be inappropriate for the
Operating Partnership to own the underlying Participating Property. Each
Contributor hereby agrees that, in such event, such Contributor’s Total
Consideration as indicated on Exhibit “B” may be reduced by an amount determined
in accordance with Exhibit “B”.

 

The risk of loss relating to each Contributor’s Participating Interests and the
underlying Participating Properties prior to Closing shall be borne by such
Contributor. If, prior to the Closing, any Participating Property is partially
or totally destroyed or damaged by fire or other casualty, or is taken by
eminent domain or through condemnation proceedings, then the Operating
Partnership may, at its option, determine not to acquire a particular
Participating Property, including Contributor’s interest in the Intermediary
Owner that directly or indirectly owns such Participating Property, that has
been partially or totally destroyed, damaged or taken. Under such circumstances,
Contributor acknowledges that the Total Consideration will likely be
correspondingly reduced. After the occurrence of any such casualty or
condemnation affecting a Participating Property, the Operating Partnership may
also, at its option, elect to (a) acquire Contributor’s interest in any such
Intermediary Owner that directly or indirectly owns the affected Participating
Property, (b) direct Contributor to pay or cause to be paid to the Operating
Partnership any sums collected under any policies of insurance or award proceeds
relating to such casualty or condemnation and otherwise assign to the Operating
Partnership all rights to collect such sums as may then be uncollected, and (c)
adjust or settle any insurance claim or condemnation proceeding. Under such
circumstances, such Contributor’s Total Consideration shall be reduced by its
pro rata share of the amount of any deductibles or shortfalls under the
applicable insurance policies or award, plus all costs of collection. Insurance
on the transferred Participating Interests and the Participating Properties
shall be assigned to the Operating Partnership at the Closing. If a
Participating Property constituting more than 25% of the total value of the
Participating Properties is partially or totally damaged or condemned, the
Operating Partnership may elect, by notice to the Contributors given within
twenty (20) days after the date of such damage or condemnation, to terminate
this Agreement, in which case neither the Contributors nor the Operating
Partnership shall have any further rights or obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

1.7 Tax Treatment of Transaction.

 

The transfer, assignment and exchange effectuated pursuant to this Agreement
shall constitute a “Capital Contribution” to the Operating Partnership pursuant
to the OP Agreement and is intended to be governed by Section 721(a) of the Code
and each Contributor (or such other transferor) hereby consents to such
treatment.

 

1.8 Allocation of Total Consideration.

 

The Total Consideration shall be allocated among the Participating Interests in
a manner reasonably determined by the Operating Partnership. The Operating
Partnership and Contributor agrees to (i) be bound by the allocation, (ii) act
in accordance with the allocation in the preparation of financial statements and
filing of all tax returns and in the course of any tax audit, tax review or tax
litigation relating thereto and (iii) take no position and cause their
Affiliates to take no position inconsistent with the allocation for income tax
purposes.

 

1.9 Term of Agreement.

 

If the Closing does not occur by December 31, 2004 (the “Termination Date”),
this Agreement shall be deemed terminated and shall be of no further force and
effect and neither the Operating Partnership nor Contributor shall have any
further obligations hereunder except as specifically set forth herein.

 

1.10 Final Year Allocations.

 

To the extent an Intermediary Organizational Agreement does not provide for
final year tax allocations, the parties hereto agree to use the “interim closing
of the books” method as provided in Section 706 of the Code to allocate income
and loss for the year.

 

1.11 Sale Limitations and Debt Guarantees.

 

In connection with the Formation Transactions, the Operating Partnership has
agreed to certain limitations on its ability to sell its direct or indirect
interests in One Commerce Square and Two Commerce Square in Philadelphia,
Pennsylvania, and to use commercially reasonable efforts to make certain secured
mortgage debt available to be guaranteed by each Contributor, as set forth on
Exhibit “F”. The Operating Partnership’s liability to comply with such
obligations is solely set forth in Exhibit “F” and will not be subject to
Section 3.4.

 

1.12 Pre-Closing Transactions.

 

Attached to Schedule 1.12 is a schedule of intercompany obligations of TDPLP,
its Affiliates, and certain individuals and other entities, as of             ,
2004 (the “Intercompany Schedule”). Contemporaneously with or prior to the
Closing Date, all accounts receivable or payable from or to an Intermediary
Owner or Entity that will be owned in whole (denoted by “I” on the attached
Intercompany Schedule) or in part (denoted by “%”on the attached Intercompany

 

6



--------------------------------------------------------------------------------

Schedule), directly or indirectly, by the Operating Partnership upon
consummation of the Formation Transactions, on the one hand, to or from a
partnership, entity or Thomas or his Affiliates that will not be owned in whole
or in part, directly or indirectly, by the Operating Partnership upon
consummation of the Formation Transactions (denoted by “0” on the attached
Intercompany Schedule), on the other hand, will be contributed/distributed,
contributed, paid, merged, satisfied, written-off or forgiven, to the extent
such action would be shown on an intercompany schedule updated as of the Closing
Date, based on the principles used in and the method of preparation of the
Intercompany Schedule as attached hereto (the “Closing Intercompany Schedule”).
Notwithstanding anything to the contrary in this Agreement, the Operating
Partnership shall have no right to acquire, directly or indirectly, any
receivable that will result in a direct or indirect extension of credit, in the
form of a personal loan, to or for any director or executive officer of the
Company within the meaning of Section 402 of the Sarbanes-Oxley Act of 2002, and
any such receivable not previously satisfied or distributed shall be deemed to
have been distributed by the relevant Intermediary Owner to its owners
immediately prior to the Closing, or if necessary, shall be forgiven effective
as of the Closing. Contributors each acknowledge that no accounts payable, that
the Operating Partnership, directly or indirectly, will assume immediately
following consummation of the Formation Transactions, after taking into account
all contributions, distributions, payments, mergers, satisfactions, write-offs
or other forgiveness, will be owed to Thomas or any of his Affiliates (including
the other Contributors).

 

  1.13 Limited Voting Stock.

 

The Certificate of Incorporation of the Company has authorized the issuance of
Limited Voting Stock Shares (“Limited Voting Stock”). In return for a payment of
$166,667 to the Company, the Company has issued shares of Limited Voting Stock
to Thomas and the other Contributors which are equal to the number of
Partnership Units that will be issued to such Contributors on the Closing of the
Formation Transactions. Thomas has further agreed, on the Closing of the
Formation Transactions, to contribute to each affiliated Contributor a number of
shares of Limited Voting Stock equal to the number of Partnership Units issued
to such Contributor, so that each Contributor, including Thomas, will end up
holding OP Units paired with an equal number of shares of Limited Voting Stock
which will be governed by the terms and conditions of that certain Pairing
Agreement (“Pairing Agreement”) between the Company and the Operating
Partnership dated as of October 13, 2004. Each Contributor acknowledges and
agrees that the Limited Voting Stock owned by such Contributor is not
transferable other than as permitted by the Pairing Agreement and that any
transfer of the Partnership Units that is otherwise permitted under the OP
Agreement will also require the transfer of a like number of shares of the
Limited Voting Stock owned by such Contributor so that there is no circumstance
under which such Contributor holds shares of the Limited Voting Stock without
holding the equivalent number of OP Units. Any such transfer of Partnership
Units without an equal number of shares of Limited Voting Stock shall cause such
paired shares of Limited Voting Stock to be automatically redeemed and
cancelled.

 

7



--------------------------------------------------------------------------------

2. CLOSING.

 

2.1 Conditions Precedent.

 

The effectiveness of the Company’s registration statement to be filed with the
Securities and Exchange Commission on Form S-11 (the “Prospectus”) after the
execution of this Agreement is a condition precedent to the obligations of all
parties to this Agreement to effect the transactions contemplated by this
Agreement on the Closing Date (as defined below). This condition may not be
waived by any party.

 

The obligations of the Operating Partnership to effect the transactions
contemplated hereby shall be subject to the following additional conditions
precedent:

 

(a) The representations and warranties of each Contributor contained in this
Agreement shall have been true and correct in all material respects on the date
such representations and warranties were made, and shall be true and correct in
all material respects on the Closing Date as if made at and as of such date;

 

(b) The obligations of each Contributor contained in this Agreement to be
performed by it shall have been duly performed by it on or before the Closing
Date and such Contributor shall not have breached any of its covenants contained
herein in any material respect;

 

(c) Concurrently with the Closing, each Contributor, directly or through the
Attorney-in-Fact, shall have executed and delivered to the Operating Partnership
the documents required to be delivered pursuant to Section 2.3;

 

(d) Each Contributor shall have obtained and delivered to the Operating
Partnership any consents or approvals of any Governmental Entity or third
parties (including, without limitation, any lenders and lessors) required to
consummate the transactions contemplated hereby and the Formation Transactions
as listed in the Disclosure Schedule;

 

(e) No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or Governmental Entity that
prohibits the consummation of the transactions contemplated hereby, and no
litigation or governmental proceeding seeking such an order shall be pending or
threatened;

 

(f) There shall not have occurred between the date hereof and the Closing Date
any material adverse change in any of the assets, business, financial condition,
results or prospects of operation of the Intermediary Owners and the
Participating Properties, taken as a whole;

 

(g) The contribution of the Participating Interests is approved by the
Intermediary Owners’ respective partners and members to the extent such approval
is required by the applicable limited partnership agreements and limited
liability company operating agreements; and

 

(h) All employment agreements (whether written or oral) between the executive
employees of TDPLP or its Affiliates and the Contributors or Intermediary
Owners, as

 

8



--------------------------------------------------------------------------------

listed on Schedule 2.1(h) attached hereto shall have been terminated in writing,
and except to the extent liabilities thereunder have been expressly assumed by
the Operating Partnership, all obligations thereunder shall have been satisfied.

 

Any or all of the foregoing conditions may be waived by the Operating
Partnership in its sole and absolute discretion.

 

2.2 Time and Place.

 

The date, time and place of the transactions contemplated hereunder shall be the
day the Operating Partnership receives the proceeds from the Public Offering
from the underwriter(s), at 10:00 a.m. in the office of Jones Day Reavis &
Pogue, Los Angeles, California (the “Closing” and such date the “Closing Date”).
The transfers described in Article 1, all closing deliveries and the
consummation of the Public Offering shall be deemed concurrent for all purposes.

 

2.3 Closing Deliverables.

 

At the Closing, the parties shall make, execute, acknowledge and deliver, or
cause to be made, executed, acknowledged and delivered through the
Attorney-in-Fact (see Section 6.1), the legal documents and other items
(collectively the “Closing Documents”) necessary to carry out the intention of
this Agreement, which Closing Documents and other items shall include, without
limitation, the following:

 

(a) A Contribution and Assumption Agreement in the form attached hereto as
Exhibit “C”;

 

(b) If requested by the Operating Partnership, an individual quitclaim deed for
each Participating Property fully executed and duly acknowledged by each
Contributor, if an individual, or by each of the individual constituent partners
and/or members of such Contributor in the form attached hereto as Exhibit “D”;

 

(c) The Amendment or the Certificates evidencing the transfer of Partnership
Units to each Contributor;

 

(d) A Power of Attorney fully executed and duly acknowledged from each
Contributor substantially in the form attached hereto as Exhibit ”E”;

 

(e) A Pledge Agreement fully executed by each of the Contributors in the form
attached hereto as Exhibit “G”;

 

(f) All books and records, title insurance policies, leases, lease files,
contracts, stock certificates, original promissory notes, and other indicia of
ownership with respect to each Intermediary Owner (and any subsidiary
Intermediary Owner) which are in each Contributor’s possession or which can be
obtained through such Contributor’s reasonable efforts;

 

(g) An affidavit from each Contributor, stating under penalty of perjury, such
Contributor’s United States Taxpayer Identification Number and that such
Contributor is not a foreign person pursuant to Section 1445(b)(2) of the Code
and a comparable affidavit satisfying California and any other withholding
requirements;

 

9



--------------------------------------------------------------------------------

(h) Any other documents reasonably requested by the Operating Partnership or
reasonably necessary or desirable to assign, transfer, convey, contribute and
deliver such Contributor’s Participating Interests or, if the Operating
Partnership elects, the Properties directly, free and clear of all Liens
(subject to the Permitted Liens if the Properties are transferred directly) and
effectuate the transactions contemplated hereby, including, without limitation,
and only to the extent applicable, quitclaim deeds and/or grant deeds (if
transferred directly), assignments of ground leases, space leases, bills of
sale, assignments, and such documents as may be necessary to enable one or more
title insurance companies (acceptable to the Operating Partnership in its sole
discretion) to issue to the Operating Partnership at Closing ALTA owner’s
policies of title insurance with such endorsements as the Operating Partnership
may reasonably request (including, without limitation, non-imputation
endorsements to the extent available) with an aggregate of one hundred percent
(100%) coverage for each of the Properties (with a tie-in endorsement with
respect to the Properties located in California) and levels of reinsurance for
the Properties as are reasonably acceptable to the Operating Partnership,
insuring fee simple and/or leasehold title to all real property and improvements
comprising all or any part of the Participating Properties to the Operating
Partnership as the Operating Partnership may designate, subject only to the
Permitted Liens (collectively, the “Title Policies”), and all state and local
transfer tax returns and any filings with any applicable governmental
jurisdiction in which the Operating Partnership is required to file its
partnership documentation or the recording of the Contribution and Assumption
Agreement or deed or other Property Interests transfer documents is required;

 

(i) If requested by the Operating Partnership, certified copies of all
organizational documents for each Contributor that is an entity, together with
certified copies of all appropriate corporate resolutions, member consents or
partnership actions authorizing the execution, delivery and performance by each
Contributor of this Agreement, any related documents and the documents listed in
this Section 2.3; and

 

(j) Estoppel certificates from the tenants listed on Schedule 2.1(e),
substantially in the form of Exhibit “H” attached hereto.

 

2.4 Closing Costs.

 

The Operating Partnership shall pay all escrow charges, title charges and
recording taxes or fees and any other closing costs incurred in connection with
the transactions contemplated hereby; provided, however, the Operating
Partnership shall pay the first One Million Dollars ($1,000,000), in the
aggregate, of any documentary transfer taxes arising out of the Formation
Transactions and the Contributors shall be responsible to pay any documentary
transfer taxes arising out of the Formation Transactions in excess of the first
$1,000,000 of such taxes. Each Contributor shall be responsible for its own
legal costs, and the Operating Partnership shall be responsible for its own
legal costs, in connection with this Agreement and the Formation Transactions.
This section shall survive the Closing of the Formation Transactions.

 

10



--------------------------------------------------------------------------------

2.5 Prorations; Net Current Assets.

 

The revenues and expenses from each Participating Property will be prorated on a
per diem basis as of the date prior to the Closing of the Formation Transactions
(“Proration Date”) based on the actual number of days in the month in which such
Closing occurs. At the Closing, the Contributors and the Operating Partnership
shall determine the net current assets of each Property Owner and each
Intermediary Owner allocable to periods prior to the Closing Date after
deducting the net current liabilities of such Property Owner and Intermediary
Owner, as applicable, allocable to such period using generally accepted
accounting principles (such excess of net current assets over net current
liabilities is referred to herein as the “Property Owner’s Net Current Assets”).
At the Closing, the applicable Contributor shall receive additional Partnership
Units equal in value to the Property Owner’s Net Current Assets; conversely, if
on the Closing, the Property Owner’s or Intermediary Owner’s net current
liabilities exceed such Property Owner’s or Intermediary Owner’s net current
assets, the applicable Contributor shall either pay such excess amount of
liabilities to the Intermediary Owner (which amount will be contributed to the
Property Owner if the excess liabilities are at the Property Owner level) or the
number of Partnership Units to be issued upon the Closing to such Contributor
shall be reduced by an amount equal in value to the amount of such excess
liabilities.

 

For purposes of this Section 2.5, the following approach shall be used to
calculate the Property Owner’s Net Current Assets for each Participating
Property, which amounts shall be calculated as of the Proration Date:

 

(a) Expenses. Except as set forth in subsection (e) below, all items which are
considered expenses under generally accepted accounting principles, including,
but not limited to, real estate and personal property taxes (excluding any such
taxes paid directly to the taxing authority by a tenant), utilities, license,
permit and other fees, management fees and reimbursements, maintenance costs,
payments due under leases or operating agreements or reciprocal easement
agreements at a Participating Property and other operating expenses, and are
allocable to periods prior to the Proration Date but are unpaid shall be
deducted in calculating the Property Owner’s Net Current Assets. Any expense
which is allocable to a period both before and after the Proration Date shall be
allocated ratably on a per diem basis for the period to which it applies.

 

(b) Debt Service. All interest payable under any loans that are currently in
existence with respect to any Participating Property that will remain in effect
following the Closing Date shall be pro rated on a per diem basis as of the
Proration Date and the allocated interest owed for the period before the
Proration Date that has not yet been paid as of the Proration Date shall be a
net current liability of the applicable Property Owner, while any prepaid
interest allocable to the period after the Proration Date shall be considered a
current asset in calculating the Property Owner’s Net Current Assets. Any
amortization of the principal balance of any existing loans owed by any Entity
with respect to the Participating Properties which is paid after December 31,
2003 and prior to the Closing Date shall be added back into current assets in
the calculation of Property Owner’s Net Current Assets.

 

(c) Rent and Other Revenues. All rent payable pursuant to leases of a
Participating Property (except for (i) amounts more than 30 days in arrears or
(ii) payable by a

 

11



--------------------------------------------------------------------------------

tenant in bankruptcy or out-of-possession who is not current on all payments due
to the Property Owner) with respect to a Participating Property (other than
percentage rents) and all other income of the Property Owners which is allocable
to periods prior to the Closing Date and not previously paid to the Property
Owners shall be considered a current asset of the Property Owner, except for all
unapplied cash security deposits and interest thereon, if any, made by tenants
under such leases which are payable to such tenants pursuant to law or the
applicable leases. All rent paid pursuant to leases of a Participating Property
prior to the Proration Date which is allocable to periods prior to and after the
Proration Date (including all such rents paid for the month in which the
Proration Date occurs) and all amounts payable by tenants for utility costs,
operating expenses, insurance costs and real estate taxes, including tenant
contributions for unbilled real estate taxes which are to be paid after the
Proration Date (collectively, “Expense Contributions”) shall be allocated
ratably over the period to which they apply on a per diem basis for the expenses
to which they apply and to the extent allocable to the period prior to the
Proration Date shall be considered a current asset in calculating the Property
Owner’s Net Current Assets. The Property Owner’s Net Current Assets shall
include accounts receivable of the Property Owners as of the Proration Date with
respect to any tenant-in-occupancy who is not in arrears for more than 30 days
and who is not in bankruptcy, after deducting a reasonable reserve therefor.

 

(d) Percentage Rents. The Property Owner’s Net Current Assets shall include a
pro rata portion of percentage rents payable from tenants under leases in
existence prior to the Proration Date allocable to the lease year which began
before the Proration Date and which ends after the Proration Date, with the pro
rata portion being equal to the product of (i) the amount of such percentage
rent payable by such tenant, and (ii) a fraction, the numerator of which is the
number of days in such lease year prior to and including the Proration Date and
the denominator of which is 365.

 

(e) Tenant Allowances and Commissions All unpaid tenant allowances, including
tenant improvement allowances, landlord contributions, lease takeover
obligations and other payments to or for the benefit of tenants and periods of
free rent after the Proration Date, and unpaid lease commissions applicable to
leases in effect at the Participating Properties as of the Proration Date shall
not be considered current liabilities and shall not be deducted in calculating
the Property Owner’s Net Current Assets.

 

(f) Cash Reserves. The Property Owners’ Net Current Assets will include any cash
reserves and/or escrow deposits for real property taxes and assessments,
insurance premiums or other items made with or held by any lender under an
existing loan on a Participating Property, after deducting any allocation of the
underlying expense as of the Proration Date for which the reserve in question is
held, together with so much of any interest earned on the reserve and/or escrow
deposit as is properly attributable to the allocated amount thereof; provided,
however, no allocation shall be made for casualty or condemnation proceeds held
by the lender under any mortgage or deed of trust.

 

(g) Security Deposits. At the Closing, Contributors shall provide the Operating
Partnership with a current schedule of the unapplied portions of all security
deposits that have been paid to each Property Owner or are held by agents of the
Property Owners on their behalf (or that were deposited with any predecessor in
interest of such Property Owners to

 

12



--------------------------------------------------------------------------------

the extent that such predecessor has turned over such security deposit to the
Property Owner or given the Property Owner credit therefor) by any tenants. The
Property Owners shall retain the security deposits held by them and the
Contributors shall not have any further interests in or rights to the security
deposits from and after the Closing Date. The Operating Partnership shall
indemnify, defend and hold the Contributors harmless from any and all claims,
liabilities, costs and expenses (including reasonable legal fees and costs)
imposed upon or incurred by the Contributors with respect to any security
deposits held by the Property Owners or applied by the Property Owners after the
Closing. The Property Owner’s Net Current Assets shall include any interest
accrued on the security deposits as of the Proration Date except to the extent
such interest is required by law or the leases to be paid to the tenant.

 

(h) Final Adjustment. The Contributors and the Operating Partnership shall use
reasonable efforts to accurately estimate the apportionments on the Proration
Date and agree to re-prorate the foregoing items once the actual financial data
has been received from each Property Owner and is complete. Within six months
after the Closing Date, the Contributors and the Operating Partnership shall
agree on final apportionments based on the actual financial data from the
Property Owners. All adjustments, if any, shall be made either by issuing
additional Partnership Units to the Contributor or by the Contributor returning
Partnership Units (together with any dividends received thereon), in each case
equal to the amount of such adjustment based on the initial public offering
price of the common stock of the Company, following such re-proration.

 

(i) Collection of Arrearages. Any payment of rents or other income collected
after the Closing Date will be applied (i) first to sums due from the paying
tenant for the month in which the Closing Date occurs, (ii) second, to sums
first coming due following the month in which the Closing Date occurs and that
are due from the tenant at the time a payment is received subsequent to the
Closing Date until such sums have been paid in full, and (iii) third, to the
amounts due from the paying tenant (in chronological order), regardless of any
contrary designation by such tenant, which amount shall be remitted by the
Operating Partnership, as an agent of the Contributor, to the applicable
Contributor if such delinquent rent or other payment relates to a period prior
to the Closing Date and was not included in calculating the Property Owner’s Net
Current Assets. The Operating Partnership shall cause each Property Owner to use
commercially reasonable efforts, without commencing litigation, to collect any
rent arrearages that exist as of the Closing Date that were not included in
calculating the Property Owner’s Net Current Assets; provided, however, that if
the Contributors agree to pay for the costs of any litigation, and if such rent
arrearage is over $25,000, the Operating Partnership shall cause the relevant
Property Owner to commence and prosecute such litigation as is required to
collect such arrearage, subject to limitations imposed by law and any bankruptcy
stay. If the delinquent tenant is no longer in possession of its premises and
the delinquent rent was not included in the calculation of the Property Owner’s
Net Current Assets, the Contributor may pursue such tenant directly for the
arrearages and the Operating Partnership will cause the Property Owner to
provide all relevant documents and records in its possession to facilitate such
collection action and will assign to such Contributor any claim it may have to
such delinquent rent. The Operating Partnership will not settle any claims with
respect to such amounts relating to the period prior to the Closing Date that
were not included in the calculation of Property Owner’s Net Current Assets
without the Contributors’ prior written consent (which consent will not be
unreasonably withheld or delayed). Collection costs shall be a first charge
against any amount collected before any recovered sums are allocated between the
Contributors and the Property Owners, as provided in this Section 2.5.

 

13



--------------------------------------------------------------------------------

(j) Partial Property Ownership. Notwithstanding any contrary provision hereof,
except as set forth in subsection (g) with respect to security deposits, in the
case of One Commerce Square, Two Commerce Square, 2121 Market Street, El Segundo
Campus, Arco Plaza and any other partially owned Participating Properties, where
the Contributors are contributing less than 100% of the ownership interests in
such Participating Properties, the apportionments of revenues and expenses and
the calculation of Property Owners’ Net Current Assets shall be adjusted to
reflect the percentage of each such property that is being contributed to the
Operating Partnership upon the Closing. The owners of the 11% Interests shall
retain their pro rata share of all revenues on such Participating Properties and
shall be responsible for paying their pro rata share of all expenses for such
properties after the apportionment provided for herein and shall be entitled to
their prorate share of the Property Owners’ Net Current Assets, subject only to
the applicable terms and provisions of the Organizational Document of such
Property Owner or Intermediary Owner.

 

(k) Inspection of Books and Records. The Contributors shall have the right from
time to time to inspect and copy, during normal business hours, the books and
records of each Property Owner and the Operating Partnership, and on reasonable
advance notice, to audit such books and records relating to the period before
and the calendar year in which the Closing Date occurs.

 

This section shall survive the Closing of the Formation Transactions.

 

  2.6 Spousal Consents.

 

Concurrent with the execution of this Agreement, each Contributor that is a
married individual shall deliver a Spousal Consent executed by such individual’s
spouse and in the form of Exhibit ”I” attached hereto.

 

3. REPRESENTATIONS AND WARRANTIES AND INDEMNITIES.

 

3.1 Representations and Warranties of the Operating Partnership.

 

The Operating Partnership hereby represents and warrants to and covenants with
each Contributor that as of the Effective Date and as of the Closing Date:

 

(a) Organization; Authority. The Operating Partnership has been duly formed and
is validly existing under the laws of the State of Maryland, and has all
requisite power and authority to enter this Agreement, each agreement
contemplated hereby and to carry out the transactions contemplated hereby and
thereby, and own, lease or operate its property and to carry on its business as
presently conducted and, to the extent required under applicable law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary.

 

(b) Due Authorization. The execution, delivery and performance of this Agreement
by the Operating Partnership has been duly and validly authorized by all
necessary

 

14



--------------------------------------------------------------------------------

action of the Operating Partnership. This Agreement and each agreement, document
and instrument executed and delivered by or on behalf of the Operating
Partnership pursuant to this Agreement constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligation of the
Operating Partnership, each enforceable against the Operating Partnership in
accordance with its terms, as such enforceability may be limited by bankruptcy
or the application of equitable principles.

 

(c) Consents and Approvals. Except in connection with the Public Offering, no
consent, waiver, approval or authorization of any third party or governmental
authority or agency is required to be obtained by the Operating Partnership in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, except any of the foregoing that shall
have been satisfied prior to the Closing Date.

 

(d) Brokers. The Operating Partnership has not employed or made any agreement
with any broker, finder or similar agent or firm which will result in the
obligation of any Contributor to pay any finder’s fees, brokerage fees or
commissions or similar payments in connection with the transactions contemplated
by this Agreement.

 

(e) Knowledge of Properties. Except for the express written representations of
the Contributors set forth in this Agreement, the Operating Partnership is
relying upon its own independent analysis and assessment, and the advice of such
the Operating Partnership’s advisors, and not upon that of a Contributor or any
of a Contributor’s Affiliates, for purposes of evaluating, entering into, and
consummating the transactions contemplated by this Agreement.

 

(f) No Violation. None of the execution, delivery or performance of this
Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, (1) violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination, acceleration, cancellation or
other right adverse to a Contributor of (A) the organizational documents of the
Operating Partnership, or (B) any term or provision of any judgment, order,
writ, injunction, or decree binding on the Operating Partnership, or, (2) other
than in connection with the Offering and the Formation Transactions, require any
approval, consent or waiver of, or make any filing with, any person or
governmental or regulatory authority or under any foreign, federal, state, local
or other law binding on the Operating Partnership (or its assets or properties).

 

(g) Partnership Units. The Partnership Units to be issued to each Contributor
pursuant to this Agreement will have been duly authorized and, when issued
against the applicable Total Consideration, will, subject to the terms of the OP
Agreement, be validly issued to such Contributor by the Operating Partnership
free and clear of all Liens created by the Operating Partnership, other than any
such Liens created pursuant to the OP Agreement.

 

(h) OP Agreement. As of the Effective Date, the Operating Partnership has
delivered to each Contributor or each Contributor’s counsel the OP Agreement,
which is in substantially the form in which it will be executed by the parties
at the Closing, other than for such changes that may be made after the Effective
Date that are not disproportionately adverse to one or more Contributors.

 

15



--------------------------------------------------------------------------------

(i) Material Agreements. None of the execution, delivery or performance of this
Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination, acceleration, cancellation or
other right adverse to a Contributor of any material agreement, document or
instrument to which the Operating Partnership is a party or by which its
property or interests are bound.

 

3.2 Representations and Warranties of the Contributors.

 

Each Contributor jointly and severally represents and warrants to the Operating
Partnership as set forth below (subject in each case to qualification by the
disclosures in the disclosure schedule attached hereto as Schedule 3.2 (the
“Disclosure Schedule”) and the Prospectus, including, without limitation, any
matters for which a reserve has been established as reflected in the pro forma
financial statements contained in the Prospectus), which representations and
warranties are true and correct as of the date hereof and will (except to the
extent relating to a specified date) be true and correct as of the date of
Closing. Each Contributor acknowledges and agrees to be bound by the
indemnification provisions contained in Section 3.4. Each Contributor hereby
agrees to give the Operating Partnership prompt written notice of any
information which makes any representation or warranty made by such Contributor
hereunder on the date hereof untrue, and in any event no later than five (5)
business days of obtaining such information.

 

(a) Organization: Authority: Qualification. Each Contributor if a natural
person, has the legal capacity to enter the Agreement, each agreement
contemplated hereby and to carry out the transactions contemplated hereby; if
not a natural person, such Contributor is duly formed, validly existing and in
good standing (to the extent applicable) under the laws of the jurisdiction of
its formation and of each jurisdiction in which it is required to be qualified
to do business. Each Contributor has all requisite power and authority to enter
this Agreement, each agreement contemplated hereby and to carry out the
transactions contemplated hereby, and own, lease or operate its property and to
carry on its business as presently conducted and, to the extent required under
applicable law, is qualified to do business and is in good standing in each
jurisdiction in which the nature of its business or the character of its
property make such qualification necessary. Each Intermediary Owner and Property
Owner is duly formed, validly existing and in good standing (to the extent
applicable) under the laws of the jurisdiction of formation and each
Intermediary Owner and Property Owner has the requisite power and authority to
carry on its business as it is presently conducted and, to the extent required
under applicable law, is qualified to do business in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary, except where failure to be so qualified would not have
a material adverse effect on the assets, business or financial condition of such
Intermediary Owner or Property Owner. The general partner, managing member or
administrative member of each Intermediary Owner or Property Owner has delivered
to the Operating Partnership true and correct copies of each entity’s
organizational documents, with all amendments as in effect on the date of this
Agreement (collectively, the “Organizational Documents”). The Disclosure
Schedule lists each Intermediary Owner and Property Owner, its jurisdiction of
formation and each partner, member or other equity owner of such entity as of
the date hereof. The Disclosure Schedule lists the percentage interest of the
Contributors and any third party holders of interests (direct or indirect) in
each Intermediary Owner and in each Property Owner as of the date hereof.

 

16



--------------------------------------------------------------------------------

(b) Due Authorization. The execution, delivery and performance of this Agreement
by each Contributor has been duly and validly authorized by all necessary action
of each Contributor. This Agreement and each agreement, document and instrument
executed and delivered by or on behalf of each Contributor pursuant to this
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of each Contributor, each enforceable
against each Contributor in accordance with its terms, as such enforceability
may be limited by bankruptcy or the application of equitable principles.

 

(c) Consents and Approvals. Except as shall have been satisfied prior to the
Closing Date and, for informational purposes as set forth in the Disclosure
Schedule, as of the date hereof, no consent, waiver, approval or authorization
of any third party or governmental authority or agency is required to be
obtained by any Contributor or any Intermediary Owner or Property Owner in
connection with the execution, delivery and performance of the Agreement and the
transactions contemplated hereby, except for those consents, waivers, approvals
or authorizations, the failure of which to obtain would not have a material
adverse effect on the assets, business, financial condition and results of
operation of the Company, the Operating Partnership and their subsidiaries,
taken as a whole (a “Material Adverse Effect”).

 

(d) Ownership of the Participating Interests. The Participating Interests listed
on Exhibit “B” attached hereto constitute all of the issued and outstanding
interests owned (directly or indirectly) by the Contributors in the Intermediary
Owners as of the Closing Date, other than the Excluded Assets, and therefore,
constitute or will constitute as of the Closing Date all of the Contributors’
indirect interests in each Property Owner in each Participating Property (except
for the Contributor’s interests in the 11% interests retained in One Commerce
Square and Two Commerce Square). Each Contributor is the sole owner of its
Participating Interests, beneficially and of record free and clear of any Liens
of any nature, except as set forth in the Disclosure Schedule, and has full
power and authority to convey the Participating Interests free and clear of any
Liens, and, upon delivery of consideration for such Participating Interests as
herein provided, the Operating Partnership will acquire good and valid title
thereto, free and clear of any Liens except Liens created in favor of the
Operating Partnership by the transactions contemplated hereby. Except as set
forth in the Disclosure Schedule or for those to be acquired by a Contributor or
the Operating Partnership, or relinquished, in connection with the Formation
Transactions, there are no rights to purchase, subscriptions, warrants, options,
conversion rights, preemptive rights, agreements, instruments or similar
understandings of any kind outstanding (i) relating to the Participating
Interests, any Property Interests, any interest in any Intermediary Owner or
Property Owner, or (ii) to purchase, transfer or to otherwise acquire, or to in
any way encumber, any of the interests which comprise the Participating
Interests, any Property Interests, any interest in any Intermediary Owner or
Property Owner, or any securities or obligations of any kind convertible into
any of the interests which comprise the Participating Interests, any Property
Interests, any interest in any Intermediary Owner or Property Owner, or other
equity interests or profit participation of any kind in any of the Intermediary
Owners or Property Owners. Except as contemplated in connection with the
Formation Transactions or as permitted by Section 4.1(b)(2) of this Agreement,
none of the Contributors will consent or participate in or in any way cause the
transfer of any Property Interest, Participating Interest, any interest in any

 

17



--------------------------------------------------------------------------------

Intermediary Owner or Property Owner, prior to the Closing. Except as set forth
in the Disclosure Schedule, none of the Contributors has an equity interest,
either direct or indirect, in the Participating Properties, except for the
Participating Interests which are the subject of this Agreement and except for
the Excluded Assets. Except as contemplated in the Formation Transactions or as
otherwise disclosed in the Disclosure Schedule, none of the Contributors has any
commitment or legal obligation, absolute or contingent, to any other Person
other than the Operating Partnership to sell, assign, transfer or effect a sale
of any right, title or interest in or to any of the Participating Interests,
Property Interests, or interests in any Intermediary Owner or Property Owner.

 

(e) No Violation. Except as shall have been cured, consented to or waived in
writing by the Operating Partnership prior to the Closing Date, none of the
execution, delivery or performance of this Agreement, any agreement contemplated
hereby and the transactions contemplated hereby and thereby does or will, with
or without the giving of notice, lapse of time, or both, (i) violate, conflict
with, result in a breach of, or constitute a default under or give to others any
right of termination, acceleration, cancellation or other right adverse to the
Operating Partnership of (A) the organizational documents, including the
charters and bylaws, if any, of any Contributor or any Intermediary Owner or
Property Owner, (B) any agreement, document or instrument to which any
Contributor is a party or by which any Contributor, the Participating Interests,
Property Interests (if any), or any Intermediary Owner or Property Owner are
bound or (C) to Contributors’ Knowledge, any term or provision of any judgment,
order, writ, injunction, or decree, or require any approval, consent or waiver
of, or make any filing with, any person or governmental or regulatory authority
or foreign, federal, state, local or other law binding on any Contributor or any
Intermediary Owner or Property Owner or by which any Contributor, Intermediary
Owner or Property Owner or any of their assets or properties (including the
Contributed Assets) are bound or subject; provided in the case of (B) and (C)
above, unless any such violation, conflict, breach or default would not have a
Material Adverse Effect or (ii) result in the creation of any Lien upon any of
the Participating Interests, or any Intermediary Owner or Property Owner, or any
interests therein. Except as shall have been cured, consented to or waived prior
to the Closing Date or as set forth in the Disclosure Schedule, none of the
Contributors or, to Contributors’ Knowledge, any Intermediary Owner or Property
Owner is in violation of its Organizational Documents.

 

(f) Non-Foreign Status. Each Contributor is a United States person (as defined
in Section 770 l(a)(30) of the Code), and is, therefore, not subject to the
provisions of the Code relating to the withholding of sales proceeds to foreign
persons, and is not subject to any state withholding requirements. Each
Contributor will provide affidavits at the Closing to this effect as provided
for in Section 2.3(g) of this Agreement.

 

(g) Withholding. Each Contributor shall execute at Closing such certificates or
affidavits reasonably necessary to document the inapplicability of any federal
or state withholding provisions, including without limitation those referred to
in clause (f). If any Contributor fails to provide such certificates or
affidavits, the Operating Partnership may withhold a portion of any payments
otherwise to be made to such Contributor as required by the Code or applicable
state law.

 

18



--------------------------------------------------------------------------------

(h) Investment Purposes. Each Contributor acknowledges his, her or its
understanding that the offering and issuance of the Partnership Units and shares
of Limited Voting Stock (if applicable) to be acquired pursuant to the Agreement
are intended to be exempt from registration under the Securities Act of 1933, as
amended and the rules and regulations in effect thereunder (the “Act”) and that
the Operating Partnership’s reliance on such exemptions is predicated in part on
the accuracy and completeness of the representations and warranties of such
Contributor contained herein. In furtherance thereof, each Contributor
represents and warrants to the Company as follows:

 

(1) Investment. Each Contributor is acquiring the Partnership Units and any
Limited Voting Stock solely for his, her or its own account for the purpose of
investment and not as a nominee or agent for any other person and not with a
view to, or for offer or sale in connection with, any distribution of any
thereof. Each Contributor agrees and acknowledges that he, she or it will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (hereinafter, “Transfer”) any of the Partnership Units or
Limited Voting Stock unless (i) the Transfer is pursuant to an effective
registration statement under the Act and qualification or other compliance under
applicable blue sky or state securities laws, or (ii) counsel for each
Contributor (which counsel shall be reasonably acceptable to the Operating
Partnership) shall have furnished the Operating Partnership with an opinion,
reasonably satisfactory in form and substance to the Operating Partnership, to
the effect that no such registration is required because of the availability of
an exemption from registration under the Act and qualification or other
compliance under applicable blue sky or state securities laws. The term
“Transfer” shall not include any redemption of the Partnership Units or exchange
of the Partnership Units for Common Stock pursuant to the OP Agreement.
Notwithstanding the foregoing, no Transfer shall be made unless it is permitted
under the OP Agreement.

 

(2) Knowledge. Each Contributor is knowledgeable, sophisticated and experienced
in business and financial matters; each Contributor fully understands the
limitations on transfer imposed by the Federal securities laws and as described
in the Agreement. Each Contributor is able to bear the economic risk of holding
the Partnership Units for an indefinite period and is able to afford the
complete loss of his, her or its investment in the Partnership Units; each
Contributor has received and reviewed all information and documents about or
pertaining to the Company that have been prepared as of the date hereof, the
Operating Partnership, the business and prospects of the Company and the
Operating Partnership and the issuance of the Partnership Units as each
Contributor deems necessary or desirable, is familiar with the cash flow and
operations data for the Properties made available by the Operating Partnership
upon request and has been given the opportunity to obtain any additional
information or documents and to ask questions and receive answers about such
information and documents, the Company, the Operating Partnership, the
Participating Properties, the business and prospects of the Company and the
Operating Partnership and the Partnership Units which each Contributor deems
necessary or desirable to evaluate the merits and risks related to his, her or
its investment in the Partnership Units and to conduct its own independent
valuation of the Participating Properties; and each Contributor understands and
has taken cognizance of all risk factors related to the purchase of the
Partnership Units. Each Contributor is a sophisticated real estate investor.
Each Contributor is relying upon its own independent analysis and assessment
(including with respect to taxes), and the advice of each Contributor’s advisors
(including tax advisors), and not upon that of the Operating Partnership or any
of the Operating Partnership’s Affiliates, for purposes of evaluating, entering
into, and consummating the transactions contemplated by this Agreement.

 

19



--------------------------------------------------------------------------------

(3) Holding Period. Each Contributor acknowledges that he, she or it has been
advised that (i) the Partnership Units and the common stock of the Company into
which the Partnership Units may be exchanged in certain circumstances (the
“Common Stock”) must be held indefinitely, and each Contributor must continue to
bear the economic risk of the investment in the Partnership Units (and any
Common Stock that might be exchanged therefor), unless they are subsequently
registered under the Act or an exemption from such registration is available (it
being understood that the Operating Partnership has no intention of so
registering the Partnership Units), (ii) a restrictive legend in the form
hereafter set forth shall be placed on the certificates representing the
Partnership Units (and any Common Stock that might be exchanged therefor), and
(iii) a notation shall be made in the appropriate records of the Operating
Partnership (and the Company) indicating that the Partnership Units (and any
Common Stock that might be exchanged therefor) are subject to restrictions on
transfer. Each Contributor further acknowledges that he, she or it has been
advised that the Limited Voting Stock must be held indefinitely with the
Partnership Units and that such Limited Voting Stock is not transferable except
together with an equal number of Partnership Units as permitted by the Pairing
Agreement and a notation shall be made in the appropriate records of the Company
indicating that the Limited Voting Stock is subject to restrictions on transfer.

 

(4) Accredited Investor. Each Contributor is an “accredited investor” (as such
term is defined in Rule 501(a) of Regulation D under the Act).

 

(5) Legend. Each certificate representing Partnership Units (and any Common
Stock that might be exchanged therefor) shall bear the following legend:

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE COMPANY AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT
AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

In addition, the Partnership Units issued in the Formation Transactions will
include the following additional legend:

 

ANY TRANSFER OF THESE PARTNERSHIP UNITS SHALL BE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN THE PAIRING AGREEMENT, A COPY OF WHICH MAY BE OBTAINED
FROM THE GENERAL PARTNER ON REQUEST AND WITHOUT CHARGE.

 

20



--------------------------------------------------------------------------------

The certificates representing shares of Limited Voting Stock shall bear a legend
in substantially the following form:

 

ANY TRANSFER OF THE LIMITED VOTING STOCK REPRESENTED BY THIS CERTIFICATE SHALL
BE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THE PAIRING AGREEMENT, A
COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY ON REQUEST AND WITHOUT CHARGE.

 

(i) No Brokers. Except as set forth in the Disclosure Schedule, no Contributor
nor any of such Contributor’s respective officers, directors or employees, to
the extent applicable, has employed or made any agreement with any broker,
finder or similar agent or any person or firm which will result in the
obligation of the Operating Partnership or any of its Affiliates to pay any
finder’s fee, brokerage fees or commissions or similar payment in connection
with the transactions contemplated by the Agreement and each Contributor shall
indemnify and hold harmless the Operating Partnership for all costs and expenses
(including reasonable attorneys’ fees) incurred by the Operating Partnership as
a result of a breach of this representation. The provisions of this clause (i)
shall survive the expiration or sooner termination of this Agreement.

 

(j) Solvency. Each Contributor and each Intermediary Owner and Property Owner
has been and will be solvent at all times prior to and immediately following the
transfer of the Participating Interests to the Operating Partnership.

 

(k) Taxes. To the Contributors’ Knowledge, the transactions contemplated hereby
will not result in any current income tax liability to any Intermediary Owner or
Property Owner, the Company or the Operating Partnership, and no tax lien or
other charge exists or will exist upon consummation of the transactions
contemplated hereby with respect to any Property, except such tax liens for
which the tax is not due and has been properly reserved for payment by the
Property Owners or tax liens or other charges which individually or in the
aggregate would not have a Material Adverse Effect. The copies of the real
property tax bills for each Property for the current tax year which have been
furnished or made available to the Operating Partnership are true and correct
copies of all of the real property tax bills for such tax year actually received
by any Holder or such Holder’s agents for the Property. For Federal income tax
purposes, each Intermediary Owner or Property Owner is, and at all times during
its existence has been, an S Corporation, partnership or limited liability
company taxable as a partnership (rather than an association or a publicly
traded partnership taxable as a corporation). Each Intermediary Owner or
Property Owner has timely and properly filed all tax returns required to be
filed by it and has timely paid all taxes required to be paid by it. Except as
may be set forth in the Disclosure Schedule, none of the tax returns filed by
any Intermediary Owner or Property Owner is the subject of a pending or ongoing
audit, and no federal, state, local or foreign taxing authority has asserted any
tax deficiency or other assessment against a Property or an Intermediary Owner
or Property Owner. Each Intermediary Owner and Property Owner (other than Thomas
SPE Corp. with respect to 2121 Market Street) qualifies, and has qualified
during its entire existence, as a partnership, as a disregarded entity, or as an
S Corporation for federal income tax purposes, and not as a corporation (other
than an S Corporation), an association taxable as a corporation, or a publicly
traded partnership. No Intermediary Owner or Property Owner (other than Thomas
SPE Corp) has elected (or will elect prior to Closing) to be treated as an
association taxable as a corporation for federal income tax purposes under
Treasury regulations section 301.7701-3.

 

21



--------------------------------------------------------------------------------

(l) Litigation. Except as set forth in the Disclosure Schedule, and except for
Actions covered by the policies of insurance described in clause (bb) below,
there is no Action, litigation, claim or other proceeding, either judicial or
administrative (including, without limitation, any governmental action or
proceeding), pending or, to Contributors’ Knowledge, overtly threatened,
affecting all or any portion of the Contributors’ Participating Interests, any
Property Interests, any Intermediary Owner or Property Owner or the
Contributors’ ability to consummate the transactions contemplated hereby, or
which (a) in any manner raises any question affecting the validity or
enforceability of this Agreement or seeks restraint, prohibition, damages or
other relief in connection with this Agreement or any other material agreement
or instrument to which the Intermediary Owners or Property Owners are a party or
by which they are bound and that is or is to be used in connection with, or is
contemplated by, this Agreement, (b) could reasonably be expected to have a
Material Adverse Effect on the business, financial position or results of
operations of the Intermediary Owners, Property Owners, Participating
Properties, the Operating Partnership or the Company, (c) could reasonably be
expected to create a Lien on any Participating Property, or any part thereof or
any interest therein, or (d) could reasonably be expected to otherwise
materially adversely affect any Participating Property, or any part thereof or
any interest therein or the use, operation, condition or occupancy thereof. No
outstanding order, writ, injunction or decree of any court, Governmental Entity
or arbitration exists against or affecting all or any portion of its
Participating Interests, Property Interests (if any), or any Intermediary Owner
or Property Owner which in any such case would impair a Contributor’s ability to
enter into and perform all of its obligations under this Agreement or would have
a Material Adverse Effect.

 

(m) NASD Affiliation. Each Contributor represents severally that neither it nor
any Affiliate of such Contributor is a member, Affiliate of a member or person
associated with a member of the National Association of Securities Dealers, Inc.
(“NASD”). Such Contributor further represents severally that neither it nor any
of its Affiliates owns any stock or other securities of any NASD member not
purchased in the open market, or has made any outstanding subordinated loans to
a NASD member. (A company or natural person is presumed to control a member of
the NASD and is therefore presumed to constitute an Affiliate of such member if
the Company or person is the beneficial owner of 10% or more of the outstanding
securities of a member which is a corporation. Additionally, a natural person is
presumed to control a member of the NASD and is therefore presumed to constitute
an Affiliate of such a member if such person has the power to direct or cause
the direction of the management or policies of such member.)

 

(n) Compliance With Laws. In connection with the operation of the Properties, to
the Contributors’ Knowledge, except as set forth in the Disclosure Schedule or
in the Prospectus, the Properties have been maintained and on the date hereof
are, and as of the Closing Date will be, maintained and substantially comply in
all material respects with all applicable laws, ordinances, rules, regulations,
codes, orders and statutes (including, without limitation, those currently
relating to fire and safety, conservation, parking, Americans with Disabilities
Act, zoning and building laws) whether federal, state or local, foreign,
statutory or common, and neither the Contributors nor, to the Contributors’
Knowledge, any third party have been informed in writing of any material
violation of any such laws, rules or regulations, or that any investigation has
been commenced or is contemplated respecting any such possible violation.
Compliance with Environmental Laws is not addressed by this clause (n), but
rather solely by clause (r).

 

22



--------------------------------------------------------------------------------

(o) Eminent Domain. There is no existing or, to the Contributors’ Knowledge,
proposed or threatened condemnation, eminent domain or similar proceeding, or
private purchase in lieu of such a proceeding, which would affect all or any
portion of the Properties in any material respect.

 

(p) Licenses and Permits. To Contributors’ Knowledge, except as set forth in the
Disclosure Schedule, all notices, licenses, permits, certificates (including
certificates of occupancy), rights, privileges, franchises and authority
required in connection with the construction, use, occupancy, management,
leasing and operation of the Properties have been obtained, are in full force
and effect, are in good standing and (to the extent required pursuant to the
transactions contemplated hereby) are assignable to the Operating Partnership,
except for those licenses, permits and certificates, the failure of which to
obtain or maintain in good standing or be assignable, would not have a material
adverse effect on any Property. To the Contributors’ Knowledge, neither the
Contributors, nor the Intermediary Owners, nor any Property Owner, nor any other
third party has taken any action that would (or failed to take any action the
omission of which would) result in the revocation, suspension or termination of
such notices, licenses, permits, certificates (including certificates of
occupancy), rights, privileges, franchises and authority that would have a
material adverse effect on any Property, nor has any of them received any
written notice of violation from any Governmental Entity or written notice of
the intention of any entity to revoke any of them, that in each case has not
been cured or otherwise resolved to the satisfaction of-such Governmental
Entity.

 

(q) Real Property.

 

(1) None of the Contributors, the Intermediary Owners, nor, to Contributors’
Knowledge, except as set forth in the Disclosure Schedule, any other party to
any material agreement affecting the Properties, has given or received any
notice of any uncured default with respect to any material agreement affecting
the Properties which would have a material adverse effect on one or more
Properties, and, no event has occurred or, to the Contributors’ Knowledge, is
threatened, which through the passage of time or the giving of notice, or both,
would constitute a material default thereunder or would cause the acceleration
of any material obligation of any party thereto or the creation of a Lien upon
any Property, except for Permitted Liens. For purposes of this clause (q), the
term “material agreement” shall be defined with reference to the Property to
which such agreement relates, and shall include, without limitation,
participation agreements, development agreements, reciprocal easement agreements
and any agreement which is not terminable by the Operating Partnership upon 30
days prior written notice without payment of a fee or penalty, and which is for
a contract amount greater than $100,000 per annum. To the Contributors’
Knowledge, such agreements are valid and binding and in full force and effect,
have not been materially amended, modified or supplemented since such time as
such agreements were made available to the Operating Partnership, except for
such amendments, modifications and supplements delivered or made available to
the Operating Partnership.

 

23



--------------------------------------------------------------------------------

(2) To Contributors’ Knowledge, except as set forth in the Disclosure Schedule
or in the Prospectus, the Property Owner that owns fee title to an underlying
Property as described in the Preliminary Title Reports has insurable fee simple
title to such Property.

 

(r) Environmental Compliance.

 

(1) To the Contributors’ Knowledge, except as may be disclosed in the Disclosure
Schedule or the environmental reports listed therein (the “Environmental
Reports”) (true and correct copies of which have been made available to the
Operating Partnership), the Properties are currently in compliance with all
Environmental Laws and Environmental Permits. The Contributors have not received
any written notice from the United States Environmental Protection Agency or any
other federal, state, county or municipal entity or agency that regulates
Hazardous Materials or public health risks or other environmental matters or any
other private party or Person claiming any violation of, or requiring compliance
with, any Environmental Laws or Environmental Permits or demanding payment or
contribution for any Release or other environmental damage in, on, under, or
upon any of the Properties. To the Contributors’ Knowledge, no investigation or
litigation with respect to Hazardous Materials located in, on, under or upon any
of the Properties is pending or has been overtly threatened by any Governmental
Entity or any third party. To Contributors’ Knowledge, except as may be
disclosed in the Disclosure Schedule or the Environmental Reports, no
environmental conditions exist at, on, under, upon or affecting the Properties
or any portion thereof that would reasonably be likely to result in any material
claim, liability or obligation under any Environmental Laws or Environmental
Permit or any material claim by any third party.

 

(2) To the Contributors’ Knowledge, except as may be disclosed in the Disclosure
Schedule or the Environmental Reports, (i) there is not presently, nor has there
ever been any underground storage tanks, PCB-containing equipment, asbestos
containing materials, lead based paints, or dry cleaning facilities situated in,
on, under, upon or affecting any of the Properties, (ii) there is not presently,
nor has there ever been any Release of any reportable quantities of Hazardous
Materials at the Properties in violation of any Environmental Laws or
Environmental Permits, and (iii) the Property Owners have not stored,
transported, disposed of or treated, or arranged for the transportation,
disposal or treatment of, any Hazardous Materials from any or to any of the
Properties or any portion thereof except in compliance with all Environmental
Laws.

 

(s) Trademarks and Tradenames; Proprietary Rights.

 

(1) There are no actions or other judicial or administrative proceedings
involving any Contributor, any Intermediary Owner or Property Owner, or the
Properties pending, or to Contributors’ Knowledge, threatened, that concern any
copyrights, copyright application, trademarks, trademark registrations, trade
names, service marks, service mark registrations, trade names and trade name
registrations or any trade secrets being transferred to the Operating
Partnership hereunder (the “Proprietary Rights”). There are no patents or patent
applications relating to the operations of the Properties as conducted prior to
the Closing.

 

(2) Except as would not have a Material Adverse Effect, each applicable
Contributor has the right and authority to use the Proprietary Rights necessary
in

 

24



--------------------------------------------------------------------------------

connection with the operation of the Properties in the manner in which it is
currently used, and to convey such right and authority to the Operating
Partnership at the Closing. To Contributors’ Knowledge, the current use of the
Proprietary Rights does not conflict with, infringe upon or violate any
copyright, trade secret, trademark or registration of any other person.

 

(t) Condition of Property. To Contributors’ Knowledge, except as set forth in
the property condition assessment reports and other similar reports prepared for
the Properties and made available to the Operating Partnership in connection
with the Formation Transactions, including those listed in the Disclosure
Schedule (collectively, the “Property Reports”), there is no material defect in
the structural condition of any Property, the roof thereon, the improvements
thereon, the structural elements thereof and the mechanical systems thereon
(including, without limitation, all HVAC, plumbing, electrical, elevator,
security, utility, sprinkler and safety systems), nor any material damage from
casualty or other cause, nor any soil condition of any Property that will not
support all of the improvements thereon without the need for unusual or new
subsurface excavations, fill, footings, caissons or other installations, except
for any such defect, damage or condition that has been corrected or will be
corrected in the ordinary course of the business of the Property as part of its
scheduled annual maintenance and improvement program. To Contributors’
Knowledge, except as set forth in the Preliminary Title Reports or the Property
Reports, as of the date hereof, or may be disclosed in the Title Policies as of
the Closing, there have been no alterations to the exteriors of any of the
buildings or other improvements on any Property that would render any surveys or
plans provided to the Operating Partnership in connection with the Formation
Transactions materially inaccurate or otherwise reflect a material deficiency in
title to such improvements.

 

(u) Leases. With respect to each Participating Property, the information
regarding the leases, licenses, tenancies, possession agreements and occupancy
agreements with the tenants referenced under the captions “Business and
Properties – Tenant Diversification” and “Business and Properties – Existing
Property Portfolio” in the Prospectus (the “Leases”) is accurate in all material
respects and the information regarding the expiration dates of the Leases
included under the caption “Business and Properties-Lease Expirations” is
accurate in all material respects. The Property Owner that owns fee or leasehold
title to the underlying Participating Property (the “Holder”) holds the lessor’s
interest under such Leases; a true and complete copy of all such Leases have
been made available to the Operating Partnership; to Contributors’ Knowledge,
such Leases are in full force and effect, except as indicated otherwise in the
Disclosure Schedule, the Prospectus or in any estoppel certificate made
available or delivered to the Operating Partnership prior to the Closing
(“Estoppel”); the Holder, as lessor under such Leases, has not received any
notice that it is in default of any of its obligations under such Leases beyond
any applicable grace period which has not been cured; to Contributors’
Knowledge, except as set forth in the Disclosure Schedule or any Estoppel, no
tenant is in default under any Lease except to the extent such default would not
have a Material Adverse Effect; fixed rent and additional rent are being billed
to the tenants in accordance with the Leases, as applicable; no tenant is
entitled to “free” rent, rent concessions, rebates, rent abatements, set-offs,
or offsets against rent except as set forth in the Lease with such tenant or in
such Tenant’s Estoppel and no tenant under any such Lease claims a right to any
of the foregoing, except as set forth in the Disclosure Schedule, the Prospectus
or in any Estoppel; the Holder has received no written notice that any tenant
under any such Lease contests its pro rata share of tax increases as required by
its Lease or that any tenant contests any rent, escalation or other charges
billed to it,

 

25



--------------------------------------------------------------------------------

except as set forth in the Disclosure Schedule, the Prospectus or in any
Estoppel; no assignment of the Property Owner’s rights under any Lease is in
effect on the date hereof other than collateral assignments to secure mortgage
or mezzanine indebtedness; and, except as set forth in the Disclosure Schedule,
the Prospectus or in any Estoppel, with respect to any Leases entered into by
such Holder, no brokerage commissions will be due upon the failure of any tenant
under any such Lease to exercise any cancellation right granted in its Lease or
upon any extension or renewal of such Leases. To the Contributors’ Knowledge,
except as set forth in the Disclosure Schedule, the Prospectus or in any
Estoppel, all material obligations of the lessors under the Leases that have
accrued to the date hereof have been performed or satisfied. To Contributors’
Knowledge, except as set forth in the Disclosure Schedule, the Prospectus or in
any Estoppel, no tenants under any of the Leases is presently the subject of any
voluntary or involuntary bankruptcy or insolvency proceedings. To Contributors’
Knowledge, the Disclosure Schedule lists all material leasing or brokerage
agreements between each Property Owner and any third party broker pursuant to
which a Property Owner has or will have liability for unpaid leasing commissions
in connection with the Leases, and each Property Owner has performed or
satisfied all material obligations as the owner of its Property owed through the
date hereof under each applicable leasing or brokerage agreement.

 

(v) Tangible Personal Property. The Holders own or lease all of the tangible
personal property constituting “Fixtures and Personal Property” (as defined
below) which are used in and, individually or in the aggregate with other such
property, is material to the operation of any of the Participating Properties.
“Fixtures and Personal Property” shall mean all fixtures, furniture,
furnishings, apparatus and fittings, equipment, machinery, appliances, building
supplies, tools, and other items of personal property located on the
Participating Properties and used in connection with the operation or
maintenance of the Participating Properties; excluding, however, all fixtures,
furniture, furnishings, apparatus and fittings, equipment, machinery,
appliances, building supplies, tools, and other items of personal property owned
by tenants, subtenants, guests, invitees, employees, easement holders, service
contractors and other Persons (other than Thomas or his Affiliates) who own any
such property located on the Participating Properties. To the Contributors’
Knowledge, except as set forth in the Disclosure Schedule, such Fixtures and
Personal Property are free and clear of all Liens, other than Liens pursuant to
the agreements pursuant to which such Fixtures and Personal Property are leased
and other than Liens and security interests under any Existing Loans or under
any equipment and capital improvement leases that would not have a Material
Adverse Effect.

 

(w) Employees and Contracts. Except as set forth in the Disclosure Schedule, (i)
there are no employees of any Intermediary Owner or Property Owner as of the
date hereof, nor (ii) service or maintenance contracts affecting any
Participating Property which are not cancelable upon thirty (30) days notice or
less or which are for a contract amount greater than $100,000 per annum; true
and correct copies of the service, equipment, franchise, operating, management,
parking, supply, utility and maintenance agreements relating to any
Participating Property (the “Service Contracts”) have been made available to the
Operating Partnership and the same are in full force and effect and have not
been modified or amended except in the ordinary course of the applicable
Intermediary Owner’s business. To Contributors’ Knowledge, no event of default
exists (which remains uncured) under any of the Service Contracts which would
have a Material Adverse Effect. To Contributors’ Knowledge, there are no union
contracts or similar agreements between TDPLP and the employees of TDPLP. No
other Entity

 

26



--------------------------------------------------------------------------------

has any employees. Listed on the Disclosure Schedule are the employment
agreements entered into as of October 13, 2004 by and between the Operating
Partnership and each of the four (4) senior executives listed thereon (the
“Senior Executives Employment Agreements”). Also listed on the Disclosure
Schedule are the existing employment agreements between TDPLP and other existing
executives of TDPLP which are in existence as of the date hereof (“Existing
Employment Agreements”). The Senior Executives Employment Agreements supersede
and replace any prior oral or written employment agreements between TDPLP and
any of the four senior executives. Concurrently with the Closing, the Existing
Employment Agreements between TDPLP and the other executives shall be assumed by
the Operating Partnership (or by the Operating Partnership and the Company on a
joint basis), so that from and after the date of the Closing all obligations to
the employees under such Existing Employment Agreements listed on the Disclosure
Schedule shall be assumed and performed by the Operating Partnership and TDPLP
shall have no further obligations thereunder. Any employment agreements between
any Entity and any employee that is not disclosed on the Disclosure Schedule
shall be terminated in writing as of the Closing and all obligations under such
employment agreements shall have been satisfied as of such date. The Operating
Partnership or the Company may elect to employ any of the existing employees of
TDPLP on such terms and conditions as are mutually acceptable to such employee
and TDPLP. Other than as agreed to in the Senior Executive Employment Agreements
or the Existing Employment Agreements, no employee is entitled to receive annual
compensation (including bonus) from any Entity or the Operating Partnership in
excess of $100,000.

 

(x) Existing Loans. The Disclosure Schedule and/or Preliminary Title Reports
list all secured loans presently encumbering the Participating Properties or any
direct or indirect interest in any Property Owner or Intermediary Owner, and any
unsecured loans to be assumed by the Operating Partnership or any subsidiary of
the Operating Partnership at Closing, as of the date hereof (the “Existing
Loans”), the approximate outstanding aggregate principal balance of which is
approximately $490,907,000, as of June 30, 2004 based on the calculation of the
loans listed on the Disclosure Schedule. To Contributors’ Knowledge, the
Existing Loans and the documents entered into in connection therewith
(collectively, the “Loan Documents”) are in full force and effect as of the date
hereof. No event of default or event that with the passage of time or giving of
notice or both would constitute an event of default has occurred as of the date
hereof under any of the Loan Documents which would have a Material Adverse
Effect and no default under any of the Loan Documents will occur as a result of
the Formation Transactions. True and correct copies of the existing Loan
Documents have been made available to the Operating Partnership. Except for (i)
the indebtedness, obligations or liabilities set forth on the Disclosure
Schedule or described in the Preliminary Title Reports, (ii) any trade debt
incurred by a Property Owner in the ordinary course of business and not more
than [30] days delinquent or (iii) indebtedness, obligations or liabilities
reflected on the financial statements included in the Prospectus, including the
notes thereto, (A) the Property Owners and Intermediary Owners shall not have
any indebtedness or other financial obligation or liability of the type required
to be reflected as a liability on a balance sheet prepared in accordance with
generally accepted accounting principals on the Closing Date under this
Agreement and (B) there shall be no indebtedness secured by the Participating
Properties.

 

(y) Real Property Taxes: Zoning. The Intermediary Owners have not received any
notification of any material new or increased general or special tax assessments
for any of

 

27



--------------------------------------------------------------------------------

the Participating Properties except as may be disclosed in the Preliminary Title
Reports, as of the date hereof, or as may be disclosed in the Title Policies as
of the Closing. Except as set forth in the Disclosure Schedule, each of the
Participating Properties is assessed for real property tax through one tax bill
and each Participating Property is comprised of one or more independent tax
lots. The Contributors have not received any written notice (which remains
uncured) from any governmental authority stating that any of the Participating
Properties is currently violating any zoning, land use or other similar rules or
ordinances in any material respect that would reasonably be expected to have a
Material Adverse Effect. Notwithstanding the foregoing, the parties acknowledge
that the assessed value of the Participating Properties located in California
for purposes of California real property tax liability will be adjusted to fair
market value as a result of the consummation of the Formation Transactions.

 

(z) No Agreements. Except as set forth in the Organizational Documents or the
Disclosure Schedule, and except for the Assumed Agreements, no Participating
Property is subject to any outstanding agreement of sale or ground lease, option
to purchase or other right of any third party to acquire any interest (other
than under the leases with tenants at each Property entered into in the ordinary
course of business) therein.

 

(aa) Insurance. Each Holder currently has in place public liability, casualty
and other insurance coverage with reputable insurance companies with respect to
its Participating Property in customary amounts for projects similar to the
Participating Properties in the markets in which such Properties are located,
and in all cases in compliance with the existing financing arrangements. To
Contributors’ Knowledge, each of such policies is in full force and effect, and
all premiums due and payable thereunder have been fully paid when due. No
written notice of cancellation, default or non-renewal has been received or to
Contributors’ Knowledge threatened with respect thereto.

 

(bb) Warranties and Guaranties. The Intermediary Owners and Property Owners
shall not before Closing, release or modify any warranties or guarantees, if
any, of manufacturers, suppliers and installers relating to the Participating
Properties or any part thereof, except in the ordinary course of business or
with the prior written consent of the Operating Partnership which consent shall
not be unreasonably withheld or delayed.

 

(cc) Insurance. All of the Intermediary Owners’ and Property Owners’ insurance
policies are valid and in full force and effect, all premiums for such policies
were paid when due and all future premiums for such policies (and any
replacements thereof) shall be paid by the Property Owners on or before the due
date therefor. The Property Owners shall pay all premiums on, and shall not
cancel or voluntarily allow to expire, any of the Intermediary Owners’ and
Property Owners’ insurance policies prior to the Closing Date unless such policy
is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced. The Intermediary Owners and Property Owners shall name the Operating
Partnership as an additional insured on each of the Intermediary Owners’ and
Property Owners’ insurance policies.

 

(dd) Labor Disputes and Pensions. The Intermediary Owners and Property Owners
currently have no labor disputes pending or, threatened as to the operation or
maintenance of any Participating Property or any part thereof. The Operating
Partnership will

 

28



--------------------------------------------------------------------------------

not be obligated to give or pay any amount to any employee of the Contributors
or any Entity and the Operating Partnership shall not have any liability under
any pension or profit sharing plan that the Intermediary Owners and Property
Owners have established with respect to the Participating Properties or their or
its employees other than as part of the Formation Transactions.

 

(ee) Financial Statements. To the Contributors’ Knowledge, except as otherwise
disclosed in writing to the Operating Partnership, the financial statements
included in the Prospectus fairly present the financial position of the Property
Owners and the results of the operations of the Participating Properties, as the
case may be, for the periods indicated and such financial information is
prepared based on information provided by the Property Owners based on books and
records maintained by the Property Owners in accordance with the Property
Owners’ accounting system. To Contributors’ Knowledge, since December 31, 2003
there has been no material adverse change in the financial condition or in the
operations of the Participating Properties.

 

3.3 Survival of Representations And Warranties; Remedy For Breach.

 

(a) Subject to Section 3.4, all representations and warranties contained in this
Agreement or in any Schedule or certificate delivered pursuant hereto shall
survive the Closing.

 

(b) Notwithstanding anything to the contrary in this Agreement, no Contributor
hereto shall be liable under this Agreement for monetary damages (or otherwise)
for breach of any of its representations, warranties and covenants contained in
this Agreement, or in any Schedule, certificate or affidavit delivered by it
pursuant thereto, other than pursuant to the succeeding provisions of this
Section 3.3 and Section 3.4.

 

(c) Each Contributor hereby agrees promptly to give the Operating Partnership
written notice upon obtaining actual knowledge of any information which makes
any representation or warranty made by such Contributor hereunder untrue, and in
any event to give written notice within five (5) business days of obtaining
actual knowledge of such information.

 

3.4 Indemnification.

 

(a) Operating Partnership Indemnification. The Operating Partnership shall
indemnify and hold harmless each Contributor and its directors, beneficiaries,
officers, employees, agents, representatives and Affiliates (each of which is a
“Contributor Party”) from and against any and all charges, complaints, claims,
actions, causes of action, losses, damages, liabilities and expenses of any
nature whatsoever, including without limitation, amounts paid in settlement,
reasonable attorneys’ fees, costs of investigation, costs of investigative
judicial or administrative proceedings or appeals therefrom and costs of
attachment or similar bonds (collectively, “Losses”) arising out of or relating
to, asserted against, imposed upon or incurred by the Contributor Party in
connection with: (i) any breach of a representation, warranty or covenant of the
Operating Partnership contained in this Agreement (including, without
limitation, any breach of the Power of Attorney as set forth in Article 6 or any
failure to pay, perform or discharge any Assumed Liabilities) or in an schedule,
exhibit, certificate or affidavit or other documents delivered by the Operating
Partnership pursuant to this Agreement, (ii) all

 

29



--------------------------------------------------------------------------------

fees, costs and expenses of the Operating Partnership in connection with the
transactions contemplated by this Agreement, including without limitation any
and all costs associated with the transfers contemplated herein, and (iii) the
Intermediary Owners, except in each case for matters arising from the breach by
a Contributor of any representation, warranty, covenant or obligation under this
Agreement, any Intermediary Organizational Agreement, or any agreement
contemplated by this Agreement or from such Contributor’s gross negligence or
willful misconduct. The notice and defense requirements set forth in Section
3.4(b)(5) shall apply mutatis mutandis to this Section 3.4; provided, however,
that if the Operating Partnership is required to retain counsel, any such
counsel shall be selected by the Operating Partnership. Notwithstanding anything
to the contrary in this Agreement, this Section 3.4 shall be the sole and
exclusive remedy of each Contributor for a breach by the Operating Partnership
of any of its representations, warranties and covenants contained in this
Agreement, or in any schedule, exhibit, certificate or affidavit delivered by it
pursuant hereto. Notwithstanding anything contained herein to the contrary, no
Contributor Party shall have the right to receive or recover punitive damages
against the Operating Partnership by reason of any breach under or in connection
with this Agreement or any schedule, exhibit, certificate or affidavit or any
other document delivered by the Operating Partnership pursuant to this
Agreement, and each Contributor Party hereby waives any and all right to receive
such punitive damages, except with respect to Thomas as permitted by Exhibit “F”
attached hereto.

 

(b) Contributor Indemnification.

 

(1) Each Contributor shall indemnify and hold harmless the Operating
Partnership, the Company, and their Affiliates and each of their respective
directors, officers, employees, agents, representatives and Affiliates (each of
which is an “OP Party”) from and against any and all Losses asserted against,
imposed upon or incurred by the OP Party in connection with or as a result of
any breach of a representation, warranty, covenant or obligation of the
Contributors contained in this Agreement or in any schedule, exhibit,
certificate or affidavit or in any other document delivered by the Contributors
pursuant to this Agreement or under any Intermediary Organizational Agreement or
any agreement contemplated by this Agreement or from the Contributors’ gross
negligence or willful misconduct. The Contributors shall also indemnify and hold
harmless the OP Parties from and against any and all Losses asserted against,
imposed upon or incurred by the OP Parties in connection with or as a result of:
(i) all fees and expenses of the Contributors in connection with the
transactions contemplated by this Agreement; and (ii) any Excluded Liabilities
and any Excluded Assets.

 

With respect to any claim of an OP Party required to be indemnified by the
Contributors pursuant to this Section 3.4, (i) to the extent available, the
Operating Partnership agrees to use diligent good faith efforts to pursue and
collect all available proceeds under any insurance policy which covers the
matter which is the subject of the indemnification prior to seeking
indemnification from the Contributors until all proceeds, if any, to which the
Operating Partnership or the OP Party is entitled pursuant to such insurance
policy have been exhausted, and (ii) if the OP Party receives insurance proceeds
with respect to any Losses paid by the Contributors to or for the benefit of the
OP Party, then the OP Party shall reimburse the Contributors in an amount
equivalent to such proceeds up to the amount actually expended by the
Contributors in connection with such indemnification.

 

30



--------------------------------------------------------------------------------

(2) Payment of Indemnification. Each Contributor shall (as provided in Section
3.4(b)(6)) satisfy its obligations hereunder by the prompt delivery or by
causing the prompt delivery (paid promptly as and when expenses are incurred) to
an OP Party of the Partnership Units (if any) pledged under Section 3.4(b)(3),
or at its election, by payment in cash. Any Partnership Units delivered to an OP
Party hereunder shall be valued based upon the initial public offering price of
the Common Stock. Notwithstanding any provision of this Agreement, no OP Party
shall have the right to receive or recover punitive damages against any
Contributor by reason of any breach under or in connection with this Agreement
or any schedule, exhibit, certificate or affidavit or any other document
delivered by such Contributor pursuant to this Agreement, and each OP Party
hereby waives any and all right to receive such punitive damages.

 

(3) Pledge Agreement. Each of the Contributors shall execute a Pledge Agreement
(in the form of Exhibit “G” to this Agreement) (“Pledge Agreement”) pursuant to
which the Contributors’ indemnity contained in this Article 3 shall be secured
by a pledge of Partnership Units in an aggregate amount for all Contributors of
Ten Million Dollars ($10,000,000), based on the Public Offering price for the
Company’s common stock.

 

(4) Agent for Pledgees.

 

(i) Each OP Party hereby designates and appoints the Operating Partnership as
its agent under the Pledge Agreement, and each OP Party hereby irrevocably
authorizes the Operating Partnership to take such action or to refrain from
taking such action on its behalf under the provisions of the Pledge Agreement
and to exercise such powers as are set forth therein. together with such other
powers as are reasonably incidental thereto. The Operating Partnership is
authorized and empowered to amend, modify or waive any provisions of the Pledge
Agreement on behalf of the Indemnified Parties. The Operating Partnership agrees
to act as such on the express conditions contained in this clause (b)(4). The
provisions of this clause (b)(4) are solely for the benefit of the Operating
Partnership and the OP Parties and no Contributor shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under the Pledge Agreement, the Operating Partnership shall
act solely as an administrative representative of the OP Parties and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the OP Parties, by or through its
agents or employees.

 

(ii) The Operating Partnership shall have no duties, obligations or
responsibilities to the OP Parties except those expressly set forth in this
clause (b)(4) or in the Pledge Agreement. Neither the Operating Partnership nor
any of its officers, directors, employees or agents shall be liable to any OP
Party for any action taken or omitted by them under this clause (b)(4) or under
the Pledge Agreement, or in connection with this clause (b)(4) or the Pledge
Agreement, except that the Operating Partnership shall be obligated on the terms
set forth in this clause (b)(4) for performance of its express obligations under
the Pledge Agreement. In performing its functions and duties under the Pledge
Agreement, the Operating Partnership shall exercise the same care which it would
exercise in dealing with a security interest in collateral held for its own
account, but the Operating Partnership shall not be responsible to any OP Party
for any recitals, statements, representations or warranties in the Pledge
Agreement or for the execution, effectiveness, genuineness, validity,
enforceability or sufficiency of the Pledge Agreement or the Collateral or the
transactions contemplated thereby.

 

31



--------------------------------------------------------------------------------

The Operating Partnership shall not be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of the Pledge Agreement.

 

(iii) The Operating Partnership shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (including any writing, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper person, and with respect to all matters
pertaining to this clause (b)(4) and the Pledge Agreement and its duties under
this clause (b)(4) or the Pledge Agreement, upon advice of counsel selected by
it. The Operating Partnership shall be entitled to rely upon the advice of legal
counsel, independent accountants, and other experts selected by the Operating
Partnership in its sole discretion.

 

(iv) Each OP Party shall, jointly and severally, reimburse and indemnify the
Operating Partnership and its directors, officers, employees and agents for any
damage, expense, loss, cost, claim or liability which may be imposed on,
incurred by, or asserted against the Operating Partnership or such other persons
in any way relating to or arising out of this clause (b)(4) or the Pledge
Agreement or any action taken or omitted by the Operating Partnership or such
other persons under this clause (b)(4) or the Pledge Agreement. The obligations
of the OP Parties under this clause (b)(4)(iv) shall survive the termination of
this Agreement and the Pledge Agreement.

 

(5) Notice and Defense of Claims. As soon as reasonably practicable after
receipt by an OP Party of a notice of any liability or claim incurred by or
asserted against the OP Party that is subject to indemnification under this
Section 3.4, the OP Party shall give notice thereof to the Contributors,
including liabilities or claims to be applied against the indemnification
deductible amount established pursuant to Section 3.4(b)(6). The OP Party may,
at its option, demand indemnity under this Section 3.4 as soon as a claim has
been threatened by a third party, regardless of whether an actual Loss has been
suffered, so long as the OP Party shall in good faith determine that such claim
is not frivolous and that the OP Party may be liable for, or otherwise incur, a
Loss as a result thereof and shall give notice of such determination to the
Contributor. The OP Party shall permit the Contributors, at the Contributors’
expense, to assume the defense of any such claim by counsel selected by the
Contributors and reasonably satisfactory to such OP Party, and the Contributors
may settle or otherwise dispose of the same; provided, however, that such OP
Party may at all times participate in such defense at its own expense, which
shall not be reimbursed by the Contributors, and provided further, however, that
Contributors shall not, in defense of any such claim, except with the prior
written consent of the OP Party in its sole discretion, consent to the entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff in question
to the OP Party and its Affiliates a release of all liabilities in respect of
such claims, or that does not result only in the payment of money damages which
is paid in full by the Contributors. If the Contributors shall fail to undertake
such defense within thirty (30) days after such notice, or within such shorter
time as may be reasonable under the circumstances or as required by applicable
law, then the OP Party shall have the right to undertake the defense, compromise
or settlement of such liability or claim on behalf of and for the account of the
Contributors at the Contributors’ sole cost and expense; provided, however, that
the Contributors will not be obligated to indemnify the OP Parties for any
compromise or settlement entered into without the Contributors’ prior written
consent, which consent shall not be unreasonably withheld.

 

32



--------------------------------------------------------------------------------

(6) Limitations on and Deductible for Indemnification Under Section 3.4(b).

 

(i) Notwithstanding anything contained herein to the contrary, no Contributor
shall be liable to make any payment under this Section 3.4(b) (other than a
payment required under the last sentence of the first paragraph of Section
3.4(b)(1)) unless and until the total amount recoverable by the OP Parties under
this Section 3.4(b) from one or more Contributors exceeds an aggregate
deductible amount of $1,000,000 on a cumulative basis from the date hereof until
the end of the applicable indemnification period; provided, however, that claims
for Losses arising out of a breach of a representation or warranty contained in
Sections 3.2(a), (b), (f), (g) and (i) shall not be subject to such deductible
amount but shall be recoverable from the first dollar of Losses; and provided,
further, that once the total amount recoverable by the OP Parties under this
Section 3.4(b) exceeds the deductible amount of $1,000,000 in the aggregate as
to all of the Contributors, the Contributors’ obligations under this Section
3.4(b) shall be for the amount of such Losses to the extent they exceed such
deductible, subject to the limitations under clause (ii) below.

 

(ii) Notwithstanding anything contained herein to the contrary, no Contributor
shall be liable or obligated to make further payments under this Article 3
(other than with respect to an indemnity provided for in the last sentence of
the first paragraph of Section 3.4(b)(1)) to the extent such payments by all
Contributors in the aggregate would exceed the value of the Partnership Units
pledged under the Pledge Agreement. Notwithstanding anything contained herein to
the contrary, the OP Parties shall look solely to the pledged Partnership Units
for indemnification under this Article 3 and the exercise of such remedies under
the Pledge Agreement shall be the exclusive remedies of the OP Parties against
any Contributor. At its election, a Contributor may make any payments due by it
under this Article 3 in cash to avoid the OP Parties foreclosing on the pledged
Partnership Units under the Pledge Agreement.

 

(7) Limitation Period. Notwithstanding the foregoing, any claim for
indemnification under Section 3.4(b) must be asserted in writing by the OP
Party, stating the nature of the Losses and the basis for indemnification
therefor:

 

(i) Within one year after the Closing in the case of a claim under this Section
3.4 based upon a breach of the representations, and warranties of a Contributor
set forth in Sections 3.2 (e), (f), (g), (k), (l), and (n) through (bb); and

 

(ii) Prior to the expiration of the applicable statutes of limitations in the
case of a claim under this Section 3.4 based upon a breach of the
representations and warranties of a Contributor set forth in Sections 3.2(a),
(b), (c), (d), (h), (i), (j), and (m) or based upon any Excluded Liabilities or
Excluded Assets or any covenant that expressly survives the Closing.

 

33



--------------------------------------------------------------------------------

(c) If so asserted in writing within one year after the Closing or prior to the
expiration of the applicable statute of limitations, as applicable, such claims
for indemnification shall survive until resolved by mutual agreement between
each Contributor and the OP Party or by arbitration under Section 7.1. Any claim
for indemnification not so asserted in writing within one year after the Closing
or prior to the expiration of the applicable statute of limitations, as
applicable, shall not thereafter be asserted and shall forever be waived.

 

3.5 Gross Negligence; Willful Misconduct.

 

Notwithstanding anything in this Agreement to the contrary, the Operating
Partnership shall have no obligation under this Agreement to indemnify or hold
harmless any Contributor from (i) any Losses arising as a direct result of such
Contributor’s breach of this Agreement, gross negligence, willful misconduct or
fraud or (ii) any Losses arising as a result of the operation of the business to
be conducted by the Operating Partnership or the ownership and operation of the
Properties, outside of the ordinary course of Contributors’ business prior to
the Closing Date. Notwithstanding anything in this Agreement to the contrary, no
Contributor shall have any obligation under this Agreement to indemnify or hold
harmless the Operating Partnership from (i) any Losses arising as a direct
result of the Operating Partnership’s breach of this Agreement, gross
negligence, willful misconduct or fraud or (ii) any Losses arising as a result
of the operation of the business to be conducted by the Operating Partnership or
the ownership and operation of the Properties after the Closing Date.

 

4. COVENANTS OF CONTRIBUTORS.

 

4.1 Covenants.

 

(a) From the date hereof through the Closing, and except in connection with the
Formation Transactions, unless approved by the general partner of the Operating
Partnership no Contributor shall:

 

(1) Sell, transfer (or agree to sell or transfer) or otherwise dispose of, or
cause the sale, transfer or disposition of (or agree to do any of the foregoing)
all or any portion of the Participating Properties or the Participating
Interests; or

 

(2) Except as otherwise disclosed in the Disclosure Schedule or Prospectus,
mortgage, pledge or encumber (or permit to become encumbered) all or any portion
of the Participating Properties or its Participating Interests.

 

(b) From the date hereof through the Closing, and except in connection with the
Formation Transactions, each Contributor, shall to the extent within his or its
control, conduct the Intermediary Owner’s business in the ordinary course of
business, consistent with past practice, and shall, to the extent within his or
its control, not permit any Intermediary Owner, without the prior written
consent of the Operating Partnership, to:

 

(1) Enter into any material transaction not in the ordinary course of business
with respect to the Intermediary Owner;

 

34



--------------------------------------------------------------------------------

(2) Sell, transfer or dispose of, or cause the sale, transfer or disposition
of(or agree to do any of the foregoing) any assets of such Intermediary Owner,
except in the ordinary course of business consistent with past practice;

 

(3) Except as otherwise disclosed in the Disclosure Schedule or Prospectus,
mortgage, pledge or encumber (or permit to become encumbered) any assets of such
Intermediary Owner, except (A) liens for taxes not due, (B) purchase money
security interests in the ordinary course of such Intermediary Owner’s business,
and (C) mechanics’ liens being disputed by such Intermediary Owner in good faith
and by appropriate proceeding in the ordinary course of such Intermediary
Owner’s business (provided such mechanics liens are released from the
Participating Property prior to or on the Closing Date at no cost to the
Operating Partnership);

 

(4) Amend, modify or terminate any lease, contract or other instruments relating
to the Participating Interests or the Participating Properties to which such
Intermediary Owner is a party, except in the ordinary course of the Intermediary
Owner’s business consistent with past practice;

 

(5) Cause or permit any Intermediary Owner to change the existing use of any
Property;

 

(6) Cause or permit any Intermediary Owner to enter into any new lease or
terminate any existing Lease except in the ordinary course of the Intermediary
Owner’s business consistent with past practice;

 

(7) Cause or take any action that would render any of the representations or
warranties regarding the Participating Properties as set forth herein untrue in
any material respect;

 

(8) Terminate or amend any existing insurance policies affecting the
Participating Properties that results in a material reduction in insurance
coverage for one or more Participating Properties;

 

(9) Knowingly cause or permit the Intermediary Owner to violate or fail to use
commercially reasonable efforts to cure any violation of any applicable laws;

 

(10) Materially alter the manner of keeping such Intermediary Owner’s books,
accounts or records or the accounting practices therein reflected; or

 

(11) Make any distribution to its partners, except in the ordinary course of
business consistent with past practices or as disclosed in the financial
statements or pro forma financial statements included in the Prospectus.

 

(c) From the date hereof and subsequent to the Closing, each Contributor agrees
to provide the Operating Partnership with such tax information relating to the
Participating Interests as reasonably requested by the Operating Partnership and
to cooperate with the Operating Partnership with respect to its filing of tax
returns.

 

35



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, any failure by
any Contributor to comply with or fulfill the covenants contained in this
Section 4.1 shall not constitute an indemnifiable claim under Section 3.4, but
shall constitute an unfulfilled condition precedent pursuant to Section 2.1(b),
provided such failure is identified to or otherwise becomes known to the
Operating Partnership prior to Closing.

 

4.2 Tax Covenants.

 

(a) Each Contributor and the Operating Partnership shall provide each other with
such cooperation and information relating to any of the Participating Interests
as the parties reasonably may request in (i) filing any tax return, amended tax
return or claim for tax refund, (ii) determining any liability for taxes or a
right to a tax refund, or (iii) conducting or defending any proceeding in
respect of taxes. The Operating Partnership shall promptly notify the applicable
Contributor in writing upon receipt by the Operating Partnership or any of its
Affiliates of notice of (i) any pending or threatened tax audits or assessments
with respect to the Intermediary Owners and (ii) any pending or threatened
federal, state, local or foreign tax audits or assessments of the Operating
Partnership or any of its Affiliates, in each case which may affect the
liabilities for taxes of such Contributor with respect to any tax period ending
on or before the Closing Date. Each Contributor shall promptly notify the
Operating Partnership in writing upon receipt by such Contributor of notice of
any pending or threatened federal, state, local or foreign tax audits or
assessments relating to the income, properties or operations of any of the
Intermediary Owners. Each of the Operating Partnership, and each Contributor may
participate at its own expense in the prosecution of any claim or audit with
respect to taxes attributable to any taxable period ending on or before the
Closing Date, provided, that such Contributor shall have the right to control
the conduct of any such audit or proceeding or portion thereof for which such
Contributor (or its owners) has acknowledged liability (except as a partner of
the Operating Partnership) for the payment of any additional tax liability, and
the Operating Partnership shall have the right to control any other audits and
proceedings. Notwithstanding the foregoing, neither the Operating Partnership
nor any Contributor may settle or otherwise resolve any such claim, suit or
proceeding which could have an adverse tax effect on the other party or its
owners without the consent of the other party, such consent not to be
unreasonably withheld. Each Contributor and the Operating Partnership shall
retain all tax returns, schedules and work papers, and all material records and
other documents relating thereto, until the expiration of the statute of
limitations (and, to the extent notified by any party, any extensions thereof)
of the taxable years to which such tax returns and other documents relate and
until the final determination of any tax in respect of such years.

 

(b) With respect to each Participating Property that is contributed to the
Operating Partnership pursuant to this Agreement, the Operating Partnership and
each Contributor agrees that the Operating Partnership shall use the
“traditional method”, as described in Regulations Section 1.704-3(b), to make
allocations of taxable income and loss among the partners of the Operating
Partnership.

 

36



--------------------------------------------------------------------------------

5. RELEASES AND WAIVERS.

 

Each of the releases and waivers enumerated in this Article 5 shall become
effective only upon the Closing and the corresponding Contributor’s receipt of
the Total Consideration.

 

5.1 General Release of Operating Partnership.

 

As of the Closing, each Contributor irrevocably waives, releases and forever
discharges the Operating Partnership and the Operating Partnership’s direct and
indirect subsidiaries, directly and indirectly controlled Affiliates, partners
(including the Company), agents, attorneys, successors and assigns of and from,
any and all obligations, charges, complaints, claims, liabilities, damages,
actions, causes of action, losses and costs of any nature whatsoever
(collectively, “Contributor Claims”), known or unknown, suspected or
unsuspected, arising out of or relating to any Intermediary Owner Agreement, the
Intermediary Owners, the Participating Properties or any other matter which
exists at the Closing, except for Contributor Claims arising from the Assumed
Liabilities or from the breach of any representation, warranty, covenant or
obligation by the Operating Partnership under this Agreement (including, without
limitation, Section 1.12), any agreement contemplated hereby or the governing
documents of the Operating Partnership and the Company.

 

5.2 General Release of Contributors.

 

As of the Closing, the Operating Partnership (on behalf of itself and the
Company) irrevocably waives, releases and forever discharges each Contributor
and each Contributor’s agents, attorneys, successors and assigns of and from,
any and all charges, complaints, claims, liabilities, damages, actions, causes
of action, losses and costs of any nature whatsoever (collectively, “Operating
Partnership Claims”), known or unknown, suspected or unsuspected, arising out of
or relating to any Intermediary Owner Agreement, the Properties or any other
matter which exists at the Closing, except for Operating Partnership Claims
arising from any Excluded Liabilities or Excluded Assets or from the breach of
any representation, warranty, covenant or obligation by any Contributor under
this Agreement, any agreement contemplated hereby, any agreement pursuant to
which such Contributor guarantees debt of the Operating Partnership or its
Affiliates or the governing documents of the Operating Partnership and the
Company or under any Intermediary Organizational Documents or from Contributor’s
gross negligence or willful misconduct.

 

5.3 Waiver of Section 1542 Protections.

 

As of the Closing, each Contributor and the Operating Partnership (on behalf of
itself and the Company) expressly acknowledges that it has had, or has had and
waived, the opportunity to be advised by independent legal counsel and hereby
waives and relinquishes all rights and benefits afforded by Section 1542 of the
California Civil Code and does so understanding and acknowledging the
significance and consequence of such specific waiver of Section 1542 which
provides:

 

37



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE DEBTOR.

--------------------------------------------------------------------------------

   (initials )  

 

--------------------------------------------------------------------------------

Operating Partnership

         Contributors

 

5.4 Intermediary Organizational Agreements; Consents and Waivers.

 

(1) As of the Closing, each Contributor waives and relinquishes all rights and
benefits otherwise afforded to such Contributor under any Intermediary Owner
Agreement (except to the extent such Contributor retains the Excluded Assets in
connection with One Commerce Square and Two Commerce Square) including, without
limitation, any rights of appraisal, rights of first offer or first refusal,
buy/sell agreements, and any right to consent to or approve of the sale or
contribution by the other partners or members of each Intermediary Owner of its
Participating Interests to the Operating Partnership, the Company or any direct
or indirect subsidiary thereof. Each Contributor acknowledges that the
agreements contained herein and the transactions contemplated hereby and any
actions taken in contemplation of the transactions contemplated hereby may
conflict with, and may not have been contemplated by, certain Intermediary
Organizational Agreements or other agreements among one or more holders of such
Participating Interests or one or more of the partners of any such Intermediary
Owner. With respect to each Intermediary Owner and each Participating Property
in which a Participating Interest of such Contributor represents a direct or
indirect interest, such Contributor expressly gives all Consents (and any
consents necessary to authorize the proper parties in interest to give all
Consents) and Waivers necessary or desirable to (i) facilitate any Conveyance
Action (as hereinafter defined) relating to such Intermediary Owner or
Participating Property, (ii) cause the Intermediary Owner to have authority to
transfer the Participating Interests or Participating Properties to the
Operating Partnership, and (iii) allow the Contributors to receive Partnership
Units directly from one or more Intermediary Owners if the Intermediary Owners
or one or more of the Intermediary Owner’s subsidiaries transfers assets or
interests directly to the Operating Partnership (rather than the Contributor
contributing its Participating Interests hereunder) and to reduce the
consideration otherwise payable by the Operating Partnership hereunder as a
result of such direct transfer by the Intermediary Owner or its subsidiaries on
account of Contributors receiving any amount hereunder from such Intermediary
Owner or its subsidiaries making such direct transfer; provided that the
Operating Partnership shall hold each Contributor harmless (by an agreement in
form and substance reasonably acceptable to such Contributor and consistent with
the terms of this Section 5.4) for any additional adverse tax consequences to
such Contributor or additional costs or liabilities incurred by such
Contributor, in each case solely as a result of any Conveyance Action and in
excess of those contemplated herein that would have resulted were the
transactions consummated pursuant to the contributions contemplated by Sections
1.1 and 1.2. In the event the transactions contemplated by this Agreement do not
occur, nothing in this Agreement shall be deemed to or construed as an amendment
or modification of, or commitment of any kind to amend or modify, the
Intermediary Owner Agreements, which shall remain in full force and effect
without modification.

 

(2) As used herein, the term “Consents” means, with respect to any such
Intermediary Owner or Participating Property, any consent necessary or desirable
under any Intermediary Owner Agreement or any other agreement among all or any
of the holders of

 

38



--------------------------------------------------------------------------------

interests therein or any other agreement relating thereto or referred to therein
(i) to cause the Intermediary Owner to have authority to permit any and all
Conveyance Actions relating to such Intermediary Owner or Participating Property
or to amend any such Intermediary Owner Agreement and/or other agreements so
that no provision thereof prohibits, restricts, impairs or interferes with any
Conveyance Action (such amendments to include, without limitation, the deletion
of provisions which cause a default under such agreement if interests therein
are transferred for cash), (ii) to admit the Operating Partnership as a
substitute limited partner or general partner of such Intermediary Owner upon
the Operating Partnership’s acquisition of a limited or general Participating
Interest therein, respectively, and to adopt such amendment as is necessary or
desirable to effect such admission, (iii) to adopt any amendment to an
Intermediary Owner Agreement as may be deemed desirable by the Operating
Partnership, either simultaneously with or immediately prior to the acquisition
of any interest therein, and (iv) to continue such Intermediary Owner following
the transfer of interest therein to the Operating Partnership.

 

(3) As used herein, the term “Waivers” means, with respect to an Intermediary
Owner or a Participating Property of which a Participating Interest of such
Contributor represents a direct or indirect interest, the waiving of any and all
rights that such Contributor may have with respect to, and (to the extent
possible) that any other Person may have with respect to, or that may accrue to
such Contributor or other Person upon the occurrence of, a Conveyance Action
relating to such Intermediary Owner or Participating Property, including, but
not limited to, the following rights: rights of notice, rights to response
periods, rights to purchase the direct or indirect interests of another partner
in such Intermediary Owner or Participating Property or to sell such
Contributor’s or other Person’s direct or indirect interest therein to another
partner, rights to sell such Contributor’s or other Person’s direct or indirect
interest therein at a price other than as provided herein, or rights to
prohibit, limit, invalidate, otherwise restrict or impair any such Conveyance
Action or to cause a termination or dissolution of such Intermediary Owner
because of such Conveyance Action. Each Contributor further covenants that such
Contributor will take no action to enjoin, or seek damages resulting from, any
Conveyance Action by any holder of a direct or indirect interest in an
Intermediary Owner or a Participating Property in which a Participating Interest
of such Contributor represents a direct or indirect interest.

 

(4) The Waivers and Consents contained in this Section 5.4 shall terminate upon
the termination of this Agreement, except as to transactions completed hereunder
prior to termination.

 

6. POWER OF ATTORNEY.

 

6.1 Grant of Power of Attorney.

 

Each Contributor hereby irrevocably appoints the Operating Partnership (or its
designee) and any successor thereof from time to time (such Operating
Partnership or designee or any such successor of any of them acting in capacity
as attorney-in-fact pursuant hereto, the “Attorney-In-Fact”) as the true and
lawful attorney-in-fact and agent of such Contributor, to act in the name, place
and stead of such Contributor to make, execute, acknowledge and deliver all such
other contracts, orders, receipts, notices, requests, instructions,
certificates, consents, letters

 

39



--------------------------------------------------------------------------------

and other writings (including without limitation the execution of any Closing
Documents or other documents) relating to the acquisition by the Operating
Partnership of the Participating Interests (including, but not limited to the OP
Agreement, as it may be amended or revised, any registration rights agreements
and any lock-up agreements), to the acquisition of interests in any entity that
directly or indirectly owns a certain Participating Property or Participating
Interest by Direct Contribution, Merger or Division, and to provide information
to the Securities and Exchange Commission and others about the transactions
contemplated hereby, as fully as could such Contributor if personally present
and acting (the “Power of Attorney”). Further, each Contributor hereby grants to
Attorney-in-Fact a proxy (the “Proxy”) to vote the Participating Interests on
any matter related to the Formation Transactions presented to any of the
Intermediary Owner’s partners or members for a vote, including, but not limited
to, the transfer of interests in any Intermediary Owner by the other partners.

 

Each of the Power of Attorney and Proxy and all authority granted hereby shall
be coupled with an interest and therefore shall be irrevocable and shall not be
terminated by any act of any Contributor, by operation of law or by the
occurrence of any other event or events, and if any other such act or events
shall occur before the completion of the transactions contemplated by this
Agreement, the Attorney-in-Fact shall nevertheless be authorized and directed to
complete all such transactions as if such other act or events had not occurred
and regardless of notice thereof. Each Contributor agrees that, at the request
of Operating Partnership it will promptly execute and deliver to the Operating
Partnership a separate power of attorney and proxy on the same terms set forth
in this Article 6, such execution to be witnessed and notarized. Each
Contributor hereby authorizes the reliance of third parties on each of the Power
of Attorney and Proxy.

 

Each Contributor acknowledges that the Operating Partnership has, and any
designee or successor thereof acting as Attorney-in-Fact may have, an economic
interest in the transactions contemplated by this Agreement.

 

The Power of Attorney contained in this Section 6.1 shall expire on the earlier
to occur of the fourth anniversary of the Closing or the termination of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Attorney-in-Fact shall not expand Contributor’s covenants, representations or
warranties beyond those contemplated by this Agreement and the other documents
and agreements contemplated hereby, and the Attorney-in-Fact shall hold each
Contributor harmless to the extent of any such expansion.

 

6.2 Limitation on Liability.

 

It is understood that the Attorney-in-Fact (but solely in its role as
Attorney-in-Fact) assumes no responsibility or liability to any person by virtue
of the Power of Attorney or Proxy granted by the Contributors hereby. Other than
as specifically set forth in this Agreement, the Attorney-in-Fact makes no
representations with respect to and shall have no responsibility for the
Formation Transactions or the Public Offering, or the acquisition of the
Participating Interests by the Operating Partnership and shall not be liable for
any error or judgment or for any act done or omitted or for any mistake of fact
or law except for its own gross negligence or bad faith. Each Contributor agrees
that the Attorney-in-Fact may consult with counsel of its own choice (who may be
counsel for the Operating Partnership or its successors or Affiliates), and it

 

40



--------------------------------------------------------------------------------

shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel; provided that this provision shall in no way alter or limit any of
the obligations of the Operating Partnership (other than in its capacity as
Attorney-in-Fact) otherwise set forth in this Agreement. It is understood that
the Attorney-in-Fact may, without breaching any express or implied obligation to
Contributors hereunder, release, amend or modify any other power of attorney or
proxy granted by any other person under any related agreement.

 

6.3 Ratification; Third Party Reliance.

 

Each Contributor hereby ratifies and confirms that the Attorney-in-Fact shall
lawfully do or cause to be done by virtue of the exercise of the powers granted
unto him by such Contributor under this Article 6, and each Contributor
authorizes the reliance of third parties on this Power of Attorney and waives
its rights, if any, as against any such third party for its reliance hereon.

 

7. MISCELLANEOUS.

 

7.1 Dispute Resolution.

 

The parties hereby agree that, in order to obtain prompt and expeditious
resolution of any disputes under this Agreement, other than as specifically
noted, each claim, dispute or controversy of whatever nature, arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this Agreement (or any other agreement contemplated by or related to this
Agreement or any other agreement between the parties), including without
limitation any claim based on contract, tort or statute, or the arbitrability of
any claim hereunder (provided that “Arbitrable Claims” shall not include any
claim, dispute or controversy in connection with Section 7.11, an “Arbitrable
Claim”), shall be settled by final and binding arbitration conducted in Los
Angeles, California. The arbitrability of any Arbitrable Claims under this
Agreement shall be resolved in accordance with the rules and procedures of
Judicial Arbitration & Mediation Services, Inc. (“JAMS”). Each Arbitrable Claim
shall be resolved pursuant to a two-step dispute resolution process involving,
first, mediation before a retired judge from the JAMS panel, followed, if
necessary, by final and binding arbitration before the same, or if requested by
either party, another JAMS panelist. Such dispute resolution process shall be
confidential and shall be conducted in accordance with California Evidence Code
Section 1119.

 

(a) Mediation. In the event any Arbitrable Claim is not resolved by an informal
negotiation between the parties within fifteen (15) days after either party
receives written notice that an Arbitrable Claim exists, the matter shall be
referred to the Los Angeles, California office of JAMS, or any other office
agreed to by the parties, for an informal, non-binding mediation consisting of
one or more conferences between the parties in which a retired judge will seek
to guide the parties to a resolution of the Arbitrable Claims. The parties shall
select a mutually acceptable neutral arbitrator from among the JAMS panel of
mediators. In the event the parties cannot agree on a mediator, the
Administrator of JAMS will appoint a mediator. The mediation process shall
continue until the earliest to occur of the following: (i) the Arbitrable Claims
are resolved, (ii) the mediator makes a finding that there is no possibility of
resolution through mediation, or (iii) thirty (30) days have elapsed since the
Arbitrable Claim was first scheduled for mediation.

 

41



--------------------------------------------------------------------------------

(b) Arbitration. Should any Arbitrable Claims remain after the completion of the
mediation process described above, the parties agree to submit all remaining
Arbitrable Claims to final and binding arbitration administered by JAMS in
accordance with the then existing JAMS Arbitration Rules. Neither party nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the California Arbitration Act shall govern the interpretation,
enforcement and all proceedings pursuant to this subparagraph. The arbitrator is
without jurisdiction to apply any substantive law other than the laws selected
or otherwise expressly provided in this Agreement. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Such award may
include reasonable attorneys’ fees to the prevailing party. Judgment upon the
award may be entered in any court having jurisdiction thereof.

 

(c) Costs. The parties shall bear their respective costs incurred in connection
with the procedures described in this Section 7.1, except that the parties shall
equally share the fees and expenses of the mediator or arbitrator and the costs
of the facility for the hearing.

 

(d) Survivability. This dispute resolution process shall survive the termination
of this Agreement. The parties expressly acknowledge that by signing this
Agreement, they are giving up their respective right to a jury trial.

 

7.2 Further Assurances.

 

Each Contributor shall take such other actions and execute such additional
documents following the Closing as the Operating Partnership may reasonably
request in order to effect the transactions contemplated hereby, except that no
Contributor shall be obligated to take any action or execute any document if the
additional actions or documents impose additional liabilities, obligations,
covenants, responsibilities, representations or warranties on such Contributor
which are not contemplated by this Agreement or reasonably inferable by the
terms herein.

 

7.3 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

7.4 Governing Law.

 

This Agreement shall be governed by the internal laws of the State of
California, without regard to the choice of laws provisions thereof.

 

7.5 Amendment; Waiver.

 

Any amendment hereto shall be in writing and signed by all parties hereto. No
waiver of any provisions of this Agreement shall be valid unless in writing and
signed by the party against whom enforcement is sought.

 

42



--------------------------------------------------------------------------------

7.6 Entire Agreement.

 

This Agreement and all related agreements referred to herein constitute the
entire agreement and supersede conflicting provisions set forth in all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter.

 

7.7 Assignability.

 

This Agreement shall be binding upon, and shall be enforceable by and inure to
the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that this Agreement
may not be assigned (except by operation of law) by any party without the prior
written consent of the other parties, and any attempted assignment without such
consent shall be void and of no effect, except that the Operating Partnership
may assign its rights and obligations hereunder to an Affiliate.

 

7.8 Titles.

 

The titles and captions of the Articles, Sections and paragraphs of this
Agreement are included for convenience of reference only and shall have no
effect on the construction or meaning of this Agreement.

 

7.9 Third Party Beneficiary.

 

No provision of this Agreement is intended, nor shall it be interpreted, to
provide or create any third party beneficiary rights or any other rights of any
kind in any customer, Affiliate, stockholder, partner, member, director, officer
or employee of any party hereto or any other person or entity, other than the
Company.

 

7.10 Severability.

 

If any provision of this Agreement, or the application thereof, is for any
reason held to any extent to be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision and to execute any amendment, consent or agreement
deemed necessary or desirable by the parties to effect such replacement.

 

7.11 Equitable Remedies.

 

Each Contributor agrees that irreparable damage would occur to the Operating
Partnership in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Operating Partnership shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement by a Contributor
and to enforce specifically the terms and provisions in any federal or state
court located in California (as to which the parties agree to submit to
jurisdiction for the purposes of such action), this being in addition to any
other remedy to which the

 

43



--------------------------------------------------------------------------------

Operating Partnership is entitled under this Agreement or otherwise at law or in
equity. Notwithstanding the foregoing, this Agreement shall not bar any
equitable remedies otherwise available to a Contributor pursuant to the terms
and provisions contained in Exhibit “F”.

 

7.12 Confidentiality.

 

All press releases or other public communications of any kind relating to the
Public Offering or the transactions contemplated herein, and the method and
timing of release for publication thereof, will be subject to the prior written
approval of the Operating Partnership.

 

7.13 Time Of The Essence.

 

Time is of the essence with respect to all obligations under this Agreement.

 

7.14 Reliance.

 

Each party to this Agreement acknowledges and agrees that it is not relying on
tax advice or other advice from the other party to this Agreement, and that it
has or will consult with its own advisors.

 

7.15 Survival.

 

It is the express intention and agreement of the parties hereto that the
representations, warranties and covenants of each Contributor and Operating
Partnership set forth in this Agreement shall survive the consummation of the
transactions contemplated hereby; provided, however, that the representations of
each Contributor shall survive only for the period specified in Section 3.4. The
provisions of this Agreement that contemplate performance after the Closing and
the obligations of the parties not fully performed at the Closing shall survive
the Closing and shall not be deemed to be merged into or waived by the
instruments of Closing.

 

7.16 Notices.

 

Any notice to be given hereunder by any party to the other shall be given in
writing by (a) personal delivery, or (b) registered or certified mail, postage
prepaid, return receipt requested, or (c) nationally reputable overnight
courier, and shall be deemed communicated as of the date of delivery if
delivered personally, by registered or certified mail, or by overnight courier.
Notices shall be addressed as set forth below, provided that any party may
change the address set forth below by written notice to other parties in
accordance with this Section 7.16.

 

To Thomas and each other Contributor:

515 South Flower Street

Sixth Floor

Los Angeles, California 90071

 

44



--------------------------------------------------------------------------------

with a copy to:

 

Gilchrist & Rutter

Professional Corporation

1299 Ocean Avenue, Suite 900

Santa Monica, CA 90401

Attn: Paul S. Rutter, Esq.

 

To the Operating Partnership:

 

Thomas Properties Group, L.P.

515 South Flower Street

Sixth Floor

Los Angeles, California 90071

Attn: James A. Thomas

 

with a copy to:

 

Jones Day

2727 North Harwood St.

Dallas, Texas 75201

Attn: David J. Lowery, Esq.

 

[Signature Page Follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“OPERATING PARTNERSHIP” THOMAS PROPERTIES GROUP, L.P., a Maryland limited
partnership

By:

  THOMAS PROPERTIES GROUP, INC.,     a Delaware corporation     Its General
Partner     By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

   

Name:

  James. A. Thomas    

Title:

  President “CONTRIBUTORS”

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

JAMES A. THOMAS Individually and as Trustee of The Lumbee Clan Trust THOMAS
INVESTMENT PARTNERS, LTD., a California limited partnership

By:

  Thomas Partners, Inc.     a California corporation     Its General Partner    

By:.

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

   

Name:

  James A. Thomas    

Title:

  President MAGUIRE THOMAS PARTNERS-COMMERCE SQUARE II, LTD., a California
limited partnership

By:

  Thomas Development Partners-Phase II, Inc.,     a California corporation

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

    James A. Thomas     President

 

1



--------------------------------------------------------------------------------

THOMAS PARTNERS, INC.,

a California corporation

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

    James A. Thomas     President

PHILADELPHIA PLAZA ASSOCIATES

a Pennsylvania partnership

By:

  Thomas Partners, Inc.,     a California corporation     General Partner    
By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President

By:

  Maguire Thomas Partners-Philadelphia, Ltd.,     a California limited
partnership

By:

  Thomas Partners, Inc.,     a California corporation     Its General Partner  
  By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President

MAGUIRE THOMAS PARTNERS-

PHILADELPHIA, LTD.

a California limited partnership

By:

  Thomas Partners, Inc.     a California corporation     General Partner     By:
 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President

 

2



--------------------------------------------------------------------------------

THOMAS MASTER INVESTMENTS, LLC,

a California limited liability company

By:

  Thomas Partners, Inc.,     a California corporation     Its Manager

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

    James A. Thomas     President

THOMAS-PASTRON FAMILY

PARTNERSHIP, L.P.

a California limited partnership

By:

  Thomas Partners, Inc.     a California corporation     General Partner     By:
 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President

 

The undersigned, being senior executives of the Company, confirm that with
respect to each representation and warranty in this Agreement or the exhibits
attached hereto, the term “knowledge” includes the actual knowledge, without
inquiry, of the undersigned.

 

/s/ JOHN R. SISCHO

--------------------------------------------------------------------------------

John R. Sischo

/s/ Randall L. Scott

--------------------------------------------------------------------------------

Randall L. Scott

/s/ THOMAS S. RICCI

--------------------------------------------------------------------------------

Thomas S. Ricci

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

CERTAIN DEFINITIONS

 

“Act” means the Securities Act of 1933, as amended and the rules and regulations
in effect thereunder.

 

“Actions” means all actions, complaints, charges, accusations, investigations,
petitions, suits, arbitrations, mediations or other proceedings, whether civil
or criminal, at law or in equity, or before any arbitrator or Governmental
Entity.

 

“Affiliate” means with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

 

“Claims” means claims or disputes (of whatever nature), or Actions pending or,
to the Knowledge of such party, threatened that directly or indirectly affect
any of the Contributors, any Intermediary Owner or the Participating Properties.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Conveyance Action” means, with respect to any Intermediary Owner having a
direct or indirect ownership interest in any Participating Property, (i) the
transfer, conveyance or agreement to convey by a partner thereof or by any
holder of an indirect interest therein (whether or not such partner or holder is
a Contributor hereunder) directly, by Direct Contribution, Merger, Division or
otherwise of its direct or indirect interest in such Intermediary Owner or
Participating Property to the Operating Partnership or the Company or (ii) the
entering into by any such partner or holder any agreement relating to (x) the
formation of the Operating Partnership or the Company, or (y) the direct or
indirect acquisition by the Operating Partnership or the Company of any such
direct or indirect interest or (iii) the taking by any such partner or holder of
any action necessary or desirable to facilitate any of the foregoing, including,
without limitation, the following (provided that the same are taken in
furtherance of the foregoing): any sale or distribution to any person of a
direct or indirect interest in such Intermediary Owner or Participating
Property, the entering into any agreement with any person that grants to such
person the right to purchase a direct or indirect interest in such Intermediary
Owner or Participating Property, and the giving of the Consents and Waivers
contained in Section 5.4 of this Agreement or consents or waivers similar
thereto in form or purpose.

 

“Disclosure Schedule” means the disclosure schedule attached as Schedule 3.2 to
the Agreement.

 

1



--------------------------------------------------------------------------------

“Entity” means each Intermediary Owner and each partnership, limited liability
company or other legal entity that is a direct or indirect subsidiary of a
Contributor and that directly or indirectly owns any Participating Property.

 

“Environmental Law” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, demands, approvals, authorizations
and similar items of any Governmental Entity and all applicable judicial,
administrative and regulatory decrees, judgments and orders relating to the
protection of human health or the environment as in effect on the Closing Date,
including but not limited to those pertaining to reporting, licensing,
permitting, investigation, removal and remediation of Hazardous Materials,
including without limitation: (x) the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. Section 1251), the Safe Drinking Water Act (42 U.S.C. 300f et seq.),
the Toxic Substances Control Act (15 U.S.C. 2601 et seq.), the Endangered
Species Act (16 U.S.C. 1531 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), and (y) applicable state
and local statutory and regulatory laws, statutes and regulations pertaining to
Hazardous Materials.

 

“Environmental Permits” means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.

 

“FIRPTA” means Foreign Investment in Real Estate Property Tax Act.

 

“Governmental Entity” means any federal, state or local governmental agency
having jurisdiction over the party, property or transaction in question.

 

“Hazardous Material” means any substance:

 

(i) the presence of which requires investigation or remediation under any
Environmental Law action or policy, administrative request or civil complaint
under the foregoing or under common law; or

 

(ii) which is controlled, regulated or prohibited under any Environmental Law as
in effect as of the Closing Date, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.); or

 

(iii) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and as of the Closing Date is
regulated by any Governmental Entity; or

 

(iv) the presence of which on, under or about, a Property poses a hazard to the
health or safety of persons on or about such Property; or

 

2



--------------------------------------------------------------------------------

(v) which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs) or asbestos or asbestos-containing materials or
urea formaldehyde foam insulation; or

 

(vi) radon gas.

 

“Intermediary Organizational Agreement” means the respective partnership
agreement or limited liability company agreement, as applicable, under which
each Intermediary Owner was formed (including all amendments or restatements
thereto prior to the Closing Date) and any ancillary agreements or side letters
between a Contributor and such Intermediary Owner or between the partners or
members in such Intermediary Owner that affect the rights, interests or
obligations of such Contributor as a partner or member in such Intermediary
Owner.

 

“Knowledge” means, with respect to any representation or warranty in this
Agreement or the exhibits attached thereto, the actual knowledge, without
inquiry, of the signatory to this Agreement. Knowledge is not intended to
suggest that the person knows all of the facts or circumstances necessary to
establish that the applicable representation or warranty is true.

 

“Liens” means, with respect to any real and personal property, all mortgages,
pledges, liens, options, charges, security interests, mortgage deed,
restrictions, prior assignments, encumbrances, covenants, encroachments,
assessments, purchase rights, rights of others, licenses, easements, voting
agreements, liabilities or claims of any kind or nature whatsoever, direct or
indirect, including, without limitation, interests in or claims to revenues
generated by such property, but specifically excluding any of the foregoing
created by or on behalf of the Operating Partnership or the Company.

 

“Permitted Liens” means

 

(a) Liens, or deposits made to secure the release of such Liens, securing taxes,
the payment of which is not delinquent or the payment of which is actively being
contested in good faith by appropriate proceedings diligently pursued;

 

(b) Zoning laws and ordinances applicable to the Participating Properties which
are not violated by the existing structures or present uses thereof;

 

(c) Liens imposed by laws, such as carriers’, warehousemen’s and mechanics’
liens, and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings diligently pursued;

 

(d) non-exclusive easements for public utilities that do not have a material
adverse effect upon, or interfere with the use of, the Participating Properties;
and

 

(e) any exceptions contained in the Title Policies.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Entity.

 

3



--------------------------------------------------------------------------------

“Total Consideration” means the value of individual Participating Properties as
set forth on Exhibit ”B”, from which the total number of Partnership Units to be
transferred to each Contributor is derived as set forth in Article 1.

 

4



--------------------------------------------------------------------------------

EXHIBIT “B”

 

CONTRIBUTORS’ PARTICIPATING INTERESTS AND CONTRIBUTED ASSETS

 

1. Contributor: Philadelphia Plaza Associates

 

Philadelphia Plaza Associates will contribute all of the fee title Property
Interest in the Phase III/IV Land at 2101 Market Street in Philadelphia,
Pennsylvania to the Operating Partnership. For purposes of the Contribution
Agreement, the Phase III/IV Land Property Interest shall be deemed to be a
“Participating Interest”. The “Total Consideration” for the Property Interest in
the Phase III/IV Land shall be the number of Partnership Units, based on one
Partnership Unit being equal in value to the Public Offering Price for one share
of common stock of Thomas Properties Group, Inc. (“Company”) having a minimum
value of $2,000,000.

 

2. Contributor: Thomas Investment Partners, Ltd.

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

One Commerce Square

  TDP – CS Gen Par, LLC   99%

Two Commerce Square

  TPG-TCS Holding Company, LLC   100%

Two Commerce Square

  TCS SPE 2, L.P.   Preferred Equity

Management Company

  Thomas Development Partners, L.P.   89%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company,
having a minimum value of $25,000,000.

 

3. Contributor: Maguire Thomas Partners – Commerce Square II, Ltd.

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

Two Commerce Square

  TCS Mezzanine G.P., LLC   67.67%

Two Commerce Square

  TCS SPE 3, L.P.   67.3283%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $10,000,000.

 

4. Contributor: Lumbee Clan Trust/James A. Thomas

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

Campus El Segundo   TPG – El Segundo   11.33% Four Points Centre   TPG – Four
Points Land, LP   27.70% Arco Plaza   TPG/CalSTRs, LLC   3.71% One Commerce
Square   TDP – Commerce Square Gen Par, Inc.   100% Two Commerce Square   TCS
SPE Associates, L.P.   10% Two Commerce Square   TCS SPE 2 L.P.   Preferred
Equity Management Company   Thomas Development Partners, L.P.   10%

 

1



--------------------------------------------------------------------------------

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $5,000,000.

 

5. Contributor: Thomas - Pastron Family Partnership, L.P.

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

Campus El Segundo

  TPG – El Segundo   40.78%

Four Points Centre

  TPG – Four Points Land, L.P.   53.81%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $2,500,000.

 

6. Contributor: Thomas Partners, Inc.

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

Campus El Segundo

  TPG – El Segundo Partners, LLC   .46%

Four Points Centre

  TPG – Four Points Land, LP   2.01%

Arco Plaza

  TPG/CalSTRs, LLC   .04%

One Commerce Square

  Commerce Square Partners – Philadelphia Plaza   .34%

2121 Market Street

  2121 Market Street Associates   .49%

2121 Market Street

  Thomas SPE Corp.   100%

2121 Market Street

  Harris Building General Partners, LLC   1.49%

Management Company

  Thomas Development Partners, L.P.   1%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $500,000.

 

7. Contributor: Maguire Thomas Partners – Philadelphia, Ltd.

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

One Commerce Square

  Commerce Square Partners – Philadelphia Plaza   33.93%

2121 Market Street

  2121 Market Street Associates   44.87%

2121 Market Street

  Harris Building General Partners, LLC   44.87%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $10,000,000.

 

2



--------------------------------------------------------------------------------

8. Contributor: Thomas Master Investments, LLC

 

Participating Properties

--------------------------------------------------------------------------------

 

Intermediary Owners

--------------------------------------------------------------------------------

 

Participating Interests

--------------------------------------------------------------------------------

Campus El Segundo

  TPG – El Segundo Partners, LLC   10.43%

Four Points Centre

  TPG – Four Points Land, LP   16.48%

Arco Plaza

  TPG/CalSTRs, LLC   1.25%

One Commerce Square

  Commerce Square Partners – Philadelphia Plaza   3.63%

Two Commerce Square

  TCS Mezzanine G.P., LLC   16.60%

Two Commerce Square

  TCS SPE 3 L.P.   16.52%

2121 Market Street

  2121 Market Street Associates   3.64%

2121 Market Street

  Harris Building General Partners, LLC   3.64%

 

The “Total Consideration” for the above Participating Interests shall be the
number of Partnership Units based on one Partnership Unit being equal in value
to the Public Offering Price for one share of common stock of the Company having
a minimum value of $5,000,000.

 

In the event that, at the Closing under the Contribution Agreement, the value of
the total number of Partnership Units available for transfer to the Contributors
exceeds $60,000,000 (which is the sum total of the foregoing minimum Total
Consideration for each of the foregoing Participating Interests), such excess
value of the Partnership Units shall be allocated among the Contributors in a
manner reasonably determined by the General Partner on behalf of the Operating
Partnership, in accordance with Section 1.8 of the Contribution Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT “C”

 

FORM OF

CONTRIBUTION AND ASSUMPTION AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby assigns, transfers, sells and
conveys to Thomas Properties Group, L.P., a Maryland limited partnership (the
“Operating Partnership”) its entire legal and beneficial right, title and
interest in and to                         ,                         ,
                         [list each applicable Intermediary Owner], including,
without limitation, all right, title and interest, if any, of the undersigned in
and to the assets of each of the foregoing and the right to receive
distributions of money, profits and other assets from each of the foregoing,
presently existing or hereafter at any time arising or accruing (all of the
foregoing collectively the “Participating Interests”), together with all of the
undersigned’s right, title, and interest in and to the Assumed Agreements, TO
HAVE AND TO HOLD the same unto the Operating Partnership, its successors and
assigns, forever.

 

By the execution and delivery hereof, the Operating Partnership hereby assumes
all obligations in respect of the Participating Interests and the Assumed
Agreements and agrees to be bound by all of the Organizational Documents of the
foregoing entities and by the Assumed Agreements, and Operating Partnership
further hereby assumes and agrees to pay, perform and discharge in accordance
with their terms all of the Assumed Liabilities, as defined in that certain
Contribution Agreement dated as of                         , 2004 (the
“Agreement”) to which the Operating Partnership and the undersigned are parties.

 

Subject to the terms, conditions and limitations set forth in the Agreement,
each of the undersigned hereby affirms the accuracy of all representations and
warranties and the satisfaction of all covenants made by the undersigned in the
Agreement and if such reaffirmation cannot be made, hereby identifies those
representations, warranties and/or covenants with respect to which circumstances
have changed.

 

That real property that is the subject of the Participating Interests is
described in Exhibit ”A” attached hereto.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Contribution and Assignment Agreement as of                     , 200_.

 

CONTRIBUTOR    

 

--------------------------------------------------------------------------------

   

a

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

a

--------------------------------------------------------------------------------

   

Its

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

    “OPERATING PARTNERSHIP”    

THOMAS PROPERTIES GROUP, L.P.,

  a Maryland limited partnership

   

By:

  Thomas Properties Group, Inc.,         a Delaware corporation         Its
General Partner        

By:

     

 

--------------------------------------------------------------------------------

       

Name:

     

 

--------------------------------------------------------------------------------

       

Title:

     

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

Exhibit “A”

 

to Contribution and Assumption Agreement

 

1



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF QUITCLAIM DEED

 

RECORDING REQUESTED BY

WHEN RECORDED MAIL TO

AND MAIL TAX STATEMENTS TO

 

__________________________________________
__________________________________________
__________________________________________
__________________________________________

Attn                                              

 

TITLE ORDER NO.   ESCROW OR LOAN NO.   AN NO.

 

QUITCLAIM DEED

[CALIFORNIA]

 

The undersigned grantor(s) declare(s):

Documentary transfer tax is $ 0.00 –

(        ) computed on full value of property conveyed, or

(             ) computed on full value less value of liens and encumbrances
remaining at time of sale.

(             ) Unincorporated area: (            ) City of
                    , and

 

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                            , a                             , does hereby
remise, release and forever quitclaim to THOMAS PROPERTIES GROUP, L.P., a
Maryland limited partnership, the real property described on Exhibit ”A”
attached hereto located in the County of                     , State of
                    .

 

Dated:                    , 2004

 

--------------------------------------------------------------------------------

a

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

a

--------------------------------------------------------------------------------

   

Its

--------------------------------------------------------------------------------

   

By:

--------------------------------------------------------------------------------

   

Name:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

STATE OF CALIFORNIA   }     } SS. COUNTY OF
                                                                        }

 

On                                 , 2004 before me,
                                , personally appeared
                                 personally known to me (or proved to me on the
basis of satisfactory evidence) to the person(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature                                             

 

2



--------------------------------------------------------------------------------

Exhibit “A”

to Quitclaim Deed

 

LEGAL DESCRIPTION

 

3



--------------------------------------------------------------------------------

EXHIBIT “E”

POWER OF ATTORNEY

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO

 

______________________

______________________

______________________

______________________

Attn                                            

 

SPECIAL POWER OF ATTORNEY

 

KNOW ALL PERSONS BY THESE PRESENTS: That I,                             , [on
behalf of                     , a                     (the “Entity”)] the
undersigned, hereby make, constitute and appoint Thomas Properties Group, L.P.,
a Maryland limited partnership (“Attorney-in-Fact”) the
[Entity’s][undersigned’s] true and lawful Attorney for the [Entity][undersigned]
and in the [Entity’s][undersigned’s] name, place and stead and for the
[Entity’s][undersigned’s] use and benefit solely with respect to the following
and for no other purpose:

 

to act in the [Entity’s][undersigned’s] name, place and stead to make, execute,
acknowledge and deliver all such other contracts, orders, receipts, notices,
requests, instructions, certificates, consents, letters and other writings
(including without limitation the execution of any documents) relating to the
acquisition by Attorney-in-Fact of the [Entity’s][undersigned’s] Participating
Interests (as defined in and in accordance with the terms and conditions of the
Contribution Agreement dated as of             , 2004, by and between the
Attorney-in-Fact, the [Entity][undersigned] and              (the “Contribution
Agreement”)) (including, but not limited to, the OP Agreement (as defined in the
Contribution Agreement), as it may be amended or revised, any registration
rights agreements and any lock-up agreements), to the acquisition of interests
in any entity that directly or indirectly owns a certain Participating Property
and/or Participating Interests, or to acquire any Participating Property in each
case whether by Direct Contribution, Merger or Division (each as defined in the
Contribution Agreement), and to provide information to the Securities and
Exchange Commission and others about the transactions contemplated by the
Contribution Agreement, as fully as could the undersigned if personally present
[and acting on behalf of the Entity].

 

GIVING AND GRANTING unto such Attorney-in-Fact full power and authority to do
and perform all and every act and thing whatsoever requisite, necessary or
appropriate to be done with respect to the foregoing specified transactions as
fully to all intents and purposes as the [Entity][undersigned] might or could do
if personally present, hereby ratifying all that such Attorney-in-Fact shall
lawfully do or cause to be done by virtue of these presents.

 

1



--------------------------------------------------------------------------------

Such Attorney-in-Fact is empowered hereby to determine in its sole discretion
the time when, purpose for and manner in which any power herein conferred upon
it shall be exercised, and the conditions, provisions and covenants of any
instrument or document which may be executed by it pursuant hereto.
Notwithstanding any provision of this Power of Attorney to the contrary, the
Power of Attorney only applies to the Formation Transactions contemplated by the
Contribution Agreement and shall only be exercised in accordance with the
Contribution Agreement, solely for the purpose of carrying out the Closing
described in the Contribution Agreement. In no event will this Power of Attorney
be useable or used in contravention of the Contribution Agreement or to amend or
modify the Contribution Agreement; nor will it be used for any purpose outside
those permitted by the Contribution Agreement. This Power of Attorney expires
and becomes null and void when the Contribution Agreement expires or becomes
null and void.

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the [Entity].

 

When the context so requires, the masculine gender includes the feminine and/or
neuter, and the singular number includes the plural.

 

Dated

--------------------------------------------------------------------------------

Signed

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                   }

                                                                } SS.

COUNTY OF                                        }

 

On                                         , 2004 before me,
                                        , personally appeared
                                         personally known to me (or proved to me
on the basis of satisfactory evidence) to the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature                                                 

 

3



--------------------------------------------------------------------------------

EXHIBIT “F”

SALE LIMITATIONS AND DEBT GUARANTEES

 

ARTICLE 1

ADDITIONAL DEFINED TERMS

 

“Disposition” means any sale, assignment, pledge, encumbrance, hypothecation,
mortgage, exchange, or any swap agreement or other arrangement that transfers
all or a portion of the economic consequences associated with the Partnership
Units of the Contributor, provided that the following shall not constitute
Dispositions: (i) a pledge of all or a portion of the Partnership Units of the
Contributor to secure bona fide indebtedness from an institutional lender that
does not exceed fifty percent (50%) of the value of the pledged Partnership
Units of the Contributor at the time such indebtedness is incurred so long as no
foreclosure has occurred; (ii) any pledge of Partnership Units to the Operating
Partnership; and (iii) a Permitted Disposition.

 

“General Partner” means the general partner of the Operating Partnership.

 

“Guarantee Agreement” means an agreement between the Operating Partnership or a
Property Owner, the Contributor or another Guarantee Partner and possibly a
lender (or with a lender as a third party beneficiary), pursuant to which the
Contributor or such other Guarantee Partner guarantees debt of the Operating
Partnership or of such Property Owner, which guarantee may be on a “bottom
dollar basis” provided it is on a pari passu basis with the other Guarantee
Partners and/or other partners of the Operating Partnership, and which agreement
may be in the form of a guarantee or contribution agreement. The initial
Guarantee Agreement shall be entered into prior to or contemporaneously with the
closing of the Public Offering.

 

“Guarantee Amount” means an amount specified by each Contributor which is set
forth in the Guarantee Agreement for such Contributor, provided the aggregate
Guarantee Amount for each Contributor shall not exceed the following applicable
amounts:

 

Maguire Thomas Partners-Philadelphia, Ltd.- Ninety Two Million Dollars
($92,000,000);

 

Maguire Thomas Partners-Commerce Square II, Ltd.- Ninety Two Million Dollars
($92,000,000); and

 

Thomas Master Investments, LLC- Twenty Six Million Dollars ($26,000,000);

 

“Guaranteed Debt” means the debt guaranteed by the Contributor or other
Guarantee Partner pursuant to a Guarantee Agreement.

 

“Guarantee Opportunity” has the meaning set forth in Section 3(a).

 

“Guarantee Partner” means a person who guarantees debt of the Operating
Partnership or of a Property Owner in connection with their contribution to the
Operating

 

1



--------------------------------------------------------------------------------

Partnership in exchange for Partnership Units in the Formation Transactions.
Guarantee Partner shall include any successor that assumes or becomes obligated
by operation of law or by assumption agreement for the guarantee of debt by the
original Guarantee Partner hereunder.

 

“Partnership Units Sales Restriction” means that, as of the end of the
applicable period, aggregate Dispositions by Thomas and each Contributor that is
an Affiliate of Thomas of the Partnership Units received by them in the
Formation Transactions have not caused the Partnership Units then owned by such
Contributors, on an aggregate basis, to be less than fifty percent (50%) of the
aggregate number of Partnership Units issued in connection with the Formation
Transactions to Thomas and each Contributor that was an Affiliate of Thomas at
the time of the Formation Transactions.

 

“Permitted Disposition” means a Disposition to (i) a member of the immediate
family or an Affiliate of the applicable Contributor, (ii) a charitable
organization a contribution to which would be deductible pursuant to Section 170
of the Code, (iii) any partnership, limited liability company or trust, the
partners, members or beneficiaries, as applicable, of which are exclusively one
or more of the Contributor or members of the immediate family or Affiliates of
the Contributor and/or a charitable organization a contribution to which would
be deductible pursuant to Section 170 of the Code, or (iv) a beneficiary,
partner, member or shareholder by the trust, partnership, limited liability
company or corporation in which such person owns an interest, provided that any
such Disposition shall not involve a Disposition for value (other than the
issuance or redemption of an interest in the transferor or a reduction in the
transferor’s share of liabilities of the Operating Partnership); provided
further that for purposes of the Partnership Units Sales Restriction, the
Contributor shall be treated as continuing to own any Partnership Units which
were subject to a Permitted Disposition unless and until there has been a
Disposition by a permitted transferee, which shall be treated as a Disposition
by the Contributor.

 

“Protected Period” means for each Participating Property and related Entity
listed below and for the Guarantee Opportunity, the period commencing on the
Closing Date of the Formation Transactions and ending on the fourth (4th)
anniversary of the Closing Date of the Formation Transactions (“Initial
Period”); provided, however, that if the Operating Partnership or its Affiliates
have acquired both 11% Interests in One Commerce Square and in Two Commerce
Square by the 4th anniversary of the Closing Date of the Formation Transactions
for consideration in cash and/or Partnership Units totaling Four Million Dollars
($4,000,000) or less, in the aggregate, then the Initial Period shall
automatically be extended to the ninth (9th) anniversary of the Closing Date of
the Formation Transactions. The Protected Period shall be further extended by an
additional three (3) years beyond the Initial Period if Thomas and the
Contributors that are Affiliates of Thomas have satisfied the Partnership Units
Sales Restriction at the expiration of the Initial Period.

 

2



--------------------------------------------------------------------------------

Property

 

One Commerce Square;

 

Two Commerce Square;

 

Entity

 

Commerce Square Partners-Philadelphia Plaza

 

Philadelphia Plaza-Phase II

 

“Qualifying Debt” means indebtedness of the Operating Partnership or a Property
Owner that is described in (i), (ii) or (iii) below:

 

(i) In the case of indebtedness secured by any real property of the Operating
Partnership or a Property Owner and not recourse to the assets of the Operating
Partnership or the Property Owner, the aggregate amount of all indebtedness
secured by such property must not exceed seventy-five percent (75%) of the fair
market value (as determined by the Board of Directors of the Company in its
reasonable judgment) of such property at the time that the Guarantee Opportunity
is first effective. Nonrecourse debt of a subsidiary of the Operating
Partnership shall be treated as debt of the Operating Partnership provided the
Operating Partnership guarantees such debt and will permit the Contributor to
indemnify the Operating Partnership from certain losses associated with such
guarantee on terms which are similar to those set forth in the Contributor’s
Guarantee Agreement and reasonably acceptable to the Operating Partnership and
the Contributor;

 

(ii) In the case of indebtedness that is recourse to all of the assets of the
Operating Partnership or a Property Owner, the indebtedness is at all times the
most senior indebtedness recourse to all the assets of the Operating Partnership
or such Property Owner (but there shall not be a prohibition against other
indebtedness that is pari passu with such indebtedness) and the amount of the
indebtedness outstanding is at all times at least equal to one hundred fifty
percent (150%) of the aggregate amount of the guarantees provided with respect
to such indebtedness; or

 

(iii) Any other indebtedness approved by Thomas (or his designee or legal
representative) in each such Person’s sole and absolute discretion.

 

In addition, debt which satisfies requirement (i) or (ii) above (but not
requirement (iii) above) will not be Qualifying Debt if and when either of the
following occurs:

 

(i) There are other guarantees with respect to the same indebtedness that are
prior to (i.e., with less economic risk) the Guarantee Opportunity provided to
the Contributor pursuant hereto; or

 

(ii) There are other guarantees with respect to the same indebtedness that are
pari passu with the Guarantee Opportunity provided to the Contributor pursuant
hereto, and the amount of all such guarantees (including the Contributor’s
guarantee) exceed seventy-five percent (75%) of the fair market value of the
real estate which is security for such indebtedness measured at the time any
such guarantee is first effective (as determined by the Board of Directors of
the Company in its reasonable judgment).

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, there shall be no prohibition on guarantees of
other portions of Qualifying Debt, and the above limitations shall not apply
with respect to any guarantee of such debt by the Company, provided the
Contributor is offered the opportunity to enter into an agreement with the
Company providing that the Contributor will indemnify the Company from certain
losses associated with such debt on terms which are similar to those set forth
in the Contributor’s Guarantee Agreement with respect to the debt of the
Operating Partnership or one or more Property Owners.

 

ARTICLE 2

SALE RESTRICTION ON PROTECTED PROPERTY

 

(a) The Operating Partnership agrees for the benefit of Thomas, for the term of
the Protected Period, not to directly or indirectly sell, exchange, or otherwise
dispose of any of the Participating Properties or in any Entity listed under the
definition of Protected Period (or in any Intermediary Owner holding an interest
in any such Entity), or any direct or indirect interest therein (including
without limitation, by way of merger, sale of assets or otherwise) without the
consent of Thomas (or his designee or legal representative) and each
Contributor, which consent may be given or withheld in each such Person’s sole
and absolute discretion.

 

(b) Section 2(a) shall not apply to the disposition of any such Participating
Property if:

 

(i) such disposition qualifies as a like-kind exchange under Section 1031 of the
Code, or an involuntary conversion under Section 1033 of the Code, or other
transaction (including, but not limited to, a contribution of property to any
entity that qualifies for the non-recognition of gain under Section 721 or
Section 351 of the Code, or a merger or consolidation of the Operating
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)), in
each case that does not result in the recognition of any taxable income or gain
to the Contributor with respect to the Contributor’s Partnership Units;
provided, however, that:

 

(1) in the event of a disposition of a Participating Property under Section 1031
or Section 1033 of the Code or pursuant to another tax deferred transaction, any
property that is acquired in exchange for or as a replacement for such
Participating Property shall thereafter be considered that Participating
Property for purposes of this Exhibit “F”;

 

(2) if a Participating Property is transferred to another entity in a
transaction in which gain or loss is not recognized, the interest of the
Operating Partnership in such entity shall thereafter be considered that
Participating Property for purposes of this Exhibit “F”, and if the acquiring
entity’s disposition of such Participating Property would cause a Contributor to
recognize gain or loss as a result thereof, the transferred Participating
Property still shall be considered that Participating Property for purposes of
this Exhibit “F”; and

 

4



--------------------------------------------------------------------------------

(3) in the event of a merger or consolidation involving the Operating
Partnership and a Successor Partnership, the Successor Partnership shall have
agreed in writing for the benefit of each Contributor that all of the
restrictions of this Exhibit “F” shall apply with respect to each Participating
Property; or

 

(ii) with respect to each Contributor, a basis adjustment has occurred to adjust
the adjusted taxable basis of the Participating Property in the hands of the
Operating Partnership to fair market value as a result of a transaction
triggering a basis adjustment such that a taxable disposition of such
Participating Property by the Operating Partnership and the allocation of
taxable gain to the Contributor pursuant to Section 704(c) of the Code would be
completely offset by the basis adjustment.

 

(c) Notwithstanding any other provision of this Exhibit “F”, the rights and
remedies of Thomas for a breach or violation of the covenants set forth in
Section 2(a) shall include a claim for damages incurred by him (including,
without limitation, incidental, consequential, indirect and special damages,
lost profits, lost revenues and loss of business, and direct and indirect
adverse tax consequences, whether foreseeable or not) against the Operating
Partnership or any Successor Partnership. All such damages shall be
indemnifiable under Section 3.4 of the Agreement and shall be treated as
“Losses” for purposes thereof. Any claim, dispute or controversy arising out of,
or in connection with, or in relation to the interpretation, performance or
breach of this Exhibit “F” shall be subject to the provisions of Section 7.1 of
the Agreement. The Operating Partnership shall have no liability to any other
Person besides Thomas under this Article 2.

 

ARTICLE 3

AVAILABILITY OF GUARANTEES

 

(a) During the Protected Period, for the benefit of Thomas, the Operating
Partnership shall use commercially reasonable efforts to make available to each
Contributor the opportunity (a “Guarantee Opportunity”) to make a guarantee of
Qualifying Debt of the Operating Partnership or one or more Property Owners
pursuant to a Guaranty Agreement in an amount at least equal to the Guarantee
Amount for such Contributor; provided that if the Operating Partnership or one
or more of the Property Owners, in the sole discretion of the General Partner,
has Qualifying Debt after the end of the Protected Period (without any
obligation whatsoever on the part of the Operating Partnership or any Property
Owner to maintain or have any such Qualifying Debt after the end of the
Protected Period), then each Contributor will continue to have the Guaranty
Opportunity after the Protected Period to the extent of such Qualifying Debt.
Each Contributor may provide its Guarantee Agreement provided such agreement
shall not expand such Contributor’s rights hereunder and shall be subject to the
reasonable comments and approval of the Operating Partnership. During the
Protected Period, if Guaranteed Debt is to be repaid and, immediately after such
repayment, the outstanding amount of such Guaranteed Debt would be less than the
Guarantee Amount with respect to such Guaranteed Debt, the Operating Partnership
shall use commercially reasonable efforts to provide to each Contributor a new
Guarantee Opportunity with respect to Qualifying Debt in an amount equal to the
Guaranteed Debt being repaid. In the event that the Operating Partnership is
required to use commercially reasonable efforts to offer a Guarantee Opportunity
pursuant to this Section 3(a), the Operating Partnership will provide each
Contributor notice of the type, amount and other relevant attributes

 

5



--------------------------------------------------------------------------------

of the Qualifying Debt with respect to which the Guarantee Opportunity is
offered at least ten (10) business days, to the extent reasonably practicable,
but in no event less than five (5) business days prior to the earlier of the
closing of the incurrence of such debt and the scheduled repayment of the
existing Guaranteed Debt. In the event that the Operating Partnership or a
related party repurchases outstanding Guaranteed Debt, whether or not such debt
is retired, the repurchase thereof shall be treated as a repayment of the
Guaranteed Debt for purposes of this Article 3.

 

(b) Each Contributor acknowledges that Guarantee Partners other than such
Contributor have the right to guarantee debt of the Operating Partnership on
terms which are similar to the terms set forth in this Exhibit “F”. The
Operating Partnership shall use commercially reasonable efforts to offer each
Guarantee Opportunity to the Guarantee Partners (including each Contributor) on
a pro rata basis, based on the proportion of each Guarantee Partner’s Guarantee
Amount to the aggregate Guarantee Amounts of all Guarantee Partners, unless the
Guarantee Partners agree to accept Guarantee Opportunities on other than a pro
rata basis.

 

(c) The Operating Partnership agrees to file its tax returns and to cause each
Entity to file its tax returns taking the position that the Guaranteed Debt is
allocable to each Contributor guaranteeing such debt for purposes of Section 752
of the Code, absent a determination to the contrary by the Internal Revenue
Service. However, the Operating Partnership makes no representation or warranty
to a Contributor that any guarantee entered into pursuant to Section 3(a) shall
be respected for federal income tax purposes so as to enable such Contributor to
be considered to bear the “economic risk of loss” with respect to the
indebtedness thereby guaranteed by such Contributor for purposes of either
Section 752 or Section 465 of the Code.

 

(d) Notwithstanding any provision of this Exhibit “F”, the rights and remedies
of Thomas for a breach or violation of the covenants set forth in Section 3(a)
shall include a claim for damages incurred by him (including, without
limitation, incidental, consequential, indirect and special damages, lost
profits, lost revenues, and loss of business, and direct and indirect adverse
tax consequences, whether foreseeable or not) against the Operating Partnership
or any Successor Partnership. All such damages shall be indemnifiable under
Section 3.4 of the Agreement and shall be treated as “Losses” for purposes
thereof. Any claim dispute or controversy arising out of, or in connection with,
or in relation to the interpretation, performance or breach of this Exhibit “F”
shall be subject to the provisions of Section 7.1 of the Agreement. The
Operating Partnership shall have no liability to any other Person besides Thomas
under this Article 3.

 

(e) The Operating Partnership shall not be obligated to undertake efforts to
maintain any level of indebtedness in excess of the amounts specifically
required to meet the obligations set forth above in this Article 3.

 

ARTICLE 4

CALCULATION OF DAMAGES

 

The Operating Partnership acknowledges that any breach or violation by it of its
obligations under this Exhibit “F” would cause substantial harm to Thomas, and
the Operating

 

6



--------------------------------------------------------------------------------

Partnership agrees that any calculation of damages payable to Thomas based
solely on the time value of money would not adequately compensate Thomas for the
harm caused by any breach by the Operating Partnership of its obligations
pursuant to Articles 2 or 3 and any calculation of damages payable to Thomas
shall be made without regard to the time value of money or the time period
remaining in the Protected Period at the time of such breach or violation by the
Operating Partnership. In addition, for purposes of determining any damages
payable by the Operating Partnership or a Successor Partnership to Thomas
pursuant to Articles 2 or 3, the tax effect on Thomas of any breach or violation
of this Exhibit “F” by the Operating Partnership shall be considered.

 

ARTICLE 5

ACKNOWLEDGEMENT OF CONTRIBUTOR

 

Each Contributor acknowledges that none of the Operating Partnership, Thomas, or
his heirs, estate or other successors by operation of law shall have any duty or
obligation to such Contributor with respect to any decision made or action taken
by any of them under this Exhibit “F”, including, without limitation, consenting
to any sale, accepting indebtedness as “Qualifying Debt” or any other matter.
Each Contributor further acknowledges that it shall not have any claim against
any of the Operating Partnership, Thomas or his successors or assigns for any
adverse tax consequences suffered by such Contributor as a result of any action
taken by Thomas or any of his heirs, estate or other successors by operation of
law under this Exhibit “F”.

 

7



--------------------------------------------------------------------------------

EXHIBIT “G”

FORM OF PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”), dated                  , 2004, is
entered into by and among THOMAS PROPERTIES GROUP, L.P., a Maryland limited
partnership (the “Operating Partnership” or “Pledgee”),                     , a
                     and                     , a                     (the
“Pledgor”).

 

WHEREAS, the Pledgors are contributing their interests in the Participating
Properties to the Operating Partnership in exchange for Partnership Units
pursuant to that certain Contribution Agreement dated the date hereof by and
among the Operating Partnership, the Pledgors [and][                    ] (the
“Contribution Agreement”) capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the
Contribution Agreement;

 

WHEREAS, Thomas Properties Group, Inc., a Delaware corporation (the “Company”)
is the sole general partner of the Operating Partnership;

 

WHEREAS, the Pledgors have made the representations and warranties set forth in
Section 3.2 of the Contribution Agreement in favor of the Operating Partnership;

 

WHEREAS, the Pledgors have agreed to indemnify the Operating Partnership, the
Company and their Affiliates and each of their respective directors, officers,
employees, agents and representatives (each, an “Indemnified Party”) for certain
Losses as set forth in Section 3.4 of the Contribution Agreement (the “Secured
Obligations”) and

 

WHEREAS, in order to secure the full and timely performance of the Secured
Obligations, pursuant to the Contribution Agreement each of the Pledgors agreed
to pledge and grant to the Pledgee, for the Pledgee’s own benefit and the
benefit of each Indemnified Party, a lien and security interest in, to and under
a number of Partnership Units having a value of Ten Million Dollars
($10,000,000), based on the price per share of common stock in the Public
Offering, as more fully described on Exhibit “B” attached hereto (the “Pledged
Units”).

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Security Interest. As collateral security for the payment,
performance and observance of the Secured Obligations, now existing or hereafter
arising, absolute or contingent, whether or not due and payable, each of the
Pledgors pledges to the Pledgee, for its own benefit and for the benefit of each
Indemnified Party, and grants to the Pledgee, for its own benefit and the
benefit of each Indemnified Party, a first priority security interest in all of
the Pledgor’s right, title and interest in and to the following property
(collectively, the “Collateral”):

 

(a) the Pledged Units, as more particularly described in Exhibit “A” attached
hereto, together with all original certificates, instruments or other documents
evidencing the Pledged Units that have been or may be issued to the Pledgor;

 

1



--------------------------------------------------------------------------------

(b) any additional partnership interests in the Operating Partnership
(“Partnership Interests”) and/or obligations of the Operating Partnership which
may at any time hereafter be acquired by any Pledgor in connection with the
Pledged Units and the certificates or other instruments or documents evidencing
the same;

 

(c) all rights of Pledgor in and to all cash and non-cash dividends,
distributions, other payments, instruments, securities or other assets or
property from time to time received or otherwise distributed or paid in respect
of any or all of the foregoing; and

 

(d) all proceeds and profits of any or all of the foregoing.

 

2. Delivery of Certificates and Instruments. The Pledgors shall deliver to the
Pledgee: (a) the original certificates or other instruments or documents
evidencing the Pledged Units concurrently with the execution and delivery of
this Agreement, and (b) the original certificates or other instruments or
documents evidencing all other Collateral (except for Collateral which this
Agreement specifically permits the Pledgors to retain) within ten (10) days
after Pledgor’s receipt thereof. All Collateral which is certificated securities
shall be, if in registered form, issued in the name of the Pledgee or endorsed
to the Pledgee or in blank. The Pledgor shall also deliver to the Pledgee an
instrument of transfer or assignment, covering the original certificates,
instruments or other documents so delivered to Pledgee that evidence the Pledged
Units, which instrument of assignment or transfer shall be duly executed in
blank by the Pledgor.

 

3. Pledgors Remain Liable. Notwithstanding anything herein to the contrary, (a)
the applicable Pledgors shall remain liable under the agreements (including,
without limitation the OP Agreement) included in the Collateral to the extent
set forth therein to perform all of their duties and obligations thereunder to
the same extent as if this Agreement had not been executed, (b) the exercise by
the Pledgee of any of its rights hereunder shall not release any Pledgor from
any of its duties or obligations under the agreements (including, without
limitation, the OP Agreement) included in the Collateral, except to the extent
that such duties and obligations may have been terminated by reason of a sale,
transfer or other disposition of the Collateral pursuant hereto, and (c) the
Pledgee shall have no obligation or liability under the agreements (including,
without limitation, the OP Agreement) included in the Collateral by reason of
this Agreement, nor shall the Pledgee be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

4. Representations, Warranties and Covenants. Each Pledgor represents, warrants
and covenants as follows:

 

(a) Set forth on Exhibit “B” attached hereto is a complete and accurate list and
description of all Pledged Units delivered by such Pledgor and such Pledgor is
the sole holder of

 

2



--------------------------------------------------------------------------------

record and sole beneficial owner of the Pledged Units set forth opposite its
name free and clear of all claims, mortgages, pledges, liens, encumbrances and
security interests of every nature whatsoever, except for the pledge and
security interest created in favor of the Pledgee pursuant to this Agreement.
All other Collateral hereafter owned by such Pledgor will be held of record and
beneficially owned by such Pledgor free and clear of all claims, mortgages,
pledges, liens, encumbrances and security interests of every nature whatsoever,
except for the pledge and security interest created in favor of the Pledgee
pursuant to this Agreement.

 

(b) With respect to each Pledgor which is an entity, the exact name of such
entity, the jurisdiction of its organization, the type of entity, the entity’s
organizational identification number, the entity’s federal tax identification
number, and the address(es) of the entity’s chief executive office and principal
place of business, is set forth in Exhibit “B”. With respect to each Pledgor
which is an individual, the address of its principal residence and its social
security number is set forth on Exhibit “B”. No Pledgor will change any of the
foregoing without at least fifteen (15) days’ prior written notice to the
Pledgee, and with respect to any such change in address or name or merger or
consolidation, each Pledgor shall execute and deliver to the Pledgee such
documents and take such actions as the Pledgee reasonably deems necessary to
perfect and protect the Pledgee’s security interests in and to the Collateral.

 

(c) Such Pledgor will not create, incur, assume or permit to exist any security
interest in the Collateral other than the security interest created pursuant to
this Agreement or sell, transfer, assign, pledge or grant a security interest in
the Collateral to any person other than the Pledgee.

 

(d) The Collateral consisting of Partnership Interests are fully paid and are
not subject to any options to purchase or similar rights of any kind of any
person.

 

(e) Such Pledgor, if an entity, is a [corporation][limited liability
company][limited partnership] duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
corporate power and authority to own its properties and to transact the business
in which it is engaged.

 

(f) Such Pledgor has the requisite power and authority and, if an individual,
full legal right and capacity, to execute and deliver, and to perform its
obligations under, this Agreement, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement. Such
Pledgor, if an individual living in a community property state, has obtained all
consents, approvals or authorizations required under applicable laws relating to
the transfer of community property to execute, deliver and perform its
obligations under this Agreement.

 

(g) This Agreement constitutes the legal, valid and binding obligation of such
Pledgor, enforceable in accordance with its terms.

 

(h) The execution, delivery and performance of this Agreement will not violate
(as applicable) any law or regulation, or any order or decree of any court or
governmental instrumentality, or any provision of any trust agreement, the
charter or by-laws of, or any

 

3



--------------------------------------------------------------------------------

securities issued by, such Pledgor, and will not conflict with, or result in the
breach of, or constitute a default under, any indenture, mortgage, deed of
trust, agreement or other instrument to which such Pledgor is a party or by
which it is bound, and will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the property of such Pledgor pursuant to
the provisions of any of the foregoing.

 

(i) No consent of any other person (including, without limitation, as
applicable, stockholders and creditors of such Pledgor) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental instrumentality is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, except for the filing of any financing
statements required hereunder.

 

(j) The pledge of the Collateral pursuant to this Agreement creates a valid
first priority security interest in such Collateral, which will be perfected
upon the consummation of any filings or actions required pursuant to the
California Uniform Commercial Code or otherwise.

 

(k) It will defend the Pledgee’s security interest in the Collateral against the
claims and demands of all persons whomsoever.

 

(1) It will take any and all actions necessary to maintain such Pledgor’s status
as a limited partner of the Operating Partnership and the limited liability
represented by the Pledged Units.

 

(m) Such Pledgor will not enter into or assume any other agreement containing a
negative pledge with respect to the Collateral.

 

(n) At any time and from time to time, upon the written request of Pledgee, and
at the sole expense of the Pledgor, the Pledgor will promptly and duly execute
and delivery, and have recorded, such further instruments and documents and take
such further actions as the Pledgee may reasonably request for the purposes of
perfecting the security interest granted under this Agreement and obtaining or
preserving the full benefits of this Agreement and of the rights, remedies and
powers granted hereunder, including (i) filing any financing statements or
continuations thereof under the Uniform Commercial Code (or similar laws) in
effect in any jurisdiction with respect to the security interest created hereby,
(ii) in the case of Collateral that is “investment property” (as such term is
defined in the California UCC), taking any action requested by Pledgee to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) with
respect thereto, and (iii) taking all actions required by the applicable Uniform
Commercial Code or by any other law of the relevant Uniform Commercial Code
jurisdiction, or by any other law as applicable in any foreign jurisdiction. If
any amount payable under or in connection with any of the Collateral shall be or
become evidence by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be immediately delivered to the Pledgee,
duly endorsed in a manner satisfactory to the Pledgee together with any
instruments of assignment or transfer satisfactory to the Pledgee, to be held as
Collateral pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

5. Registration. At any time and from time to time the Pledgee may cause all or
any of the Collateral to be transferred to or registered in its name or the name
of its nominee or nominees.

 

6. Claims; Value of Collateral.

 

(a) Subject to Section 3.4 of the Contribution Agreement, on or prior to the
date which is one year after the Closing (the “Survival Period”), an Indemnified
Party may give notice (a “Claim Notice”) to one or more of the Pledgors of any
liability or claim incurred by or asserted against the Indemnified Party which
is subject to indemnification under Section 3.4 of the Contribution Agreement.
As soon as reasonably practicable after receipt by the Indemnified Party of
notice of any liability or claim incurred by or asserted against the Indemnified
Party that is subject to indemnification, the Indemnified Party shall give a
Claim Notice thereof to the Pledgors, including liabilities or claims to be
applied against the indemnification baskets established pursuant to Section 3.4
of the Contribution Agreement. The Indemnified Party may at its option demand
indemnity as soon as a claim has been threatened by a third party, regardless of
whether an actual Loss has been suffered, so long as the Indemnified Party shall
in good faith determine that such claim is not frivolous and that the
Indemnified Party may be liable for, or otherwise incur, a Loss as a result
thereof and shall give notice of such determination to Pledgors. The Indemnified
Party shall permit the Pledgors, at the Pledgors’ option and expense, to assume
the defense of any such claim by counsel selected by the Pledgors and reasonably
satisfactory to the Indemnified Party, and to settle or otherwise dispose of the
same; provided, however, that the Indemnified Party may at all times participate
in such defense at its expense; and provided further, however, that Pledgors
shall not, in defense of any such claim, except with the prior written consent
of the Indemnified Party in its sole and absolute discretion, consent to the
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff in question
to the Indemnified Party and its Affiliates a release of all liabilities in
respect of such claims, or that does not result only in the payment of money
damages which is paid in full by the Pledgors. If the Pledgors shall fail to
undertake such defense within thirty (30) days after such notice, or within such
shorter time as may be reasonable under the circumstances or as required by
applicable law, then the Indemnified Party shall have the right to undertake the
defense, compromise or settlement of such liability or claim on behalf of and
for the account of Pledgors at the Pledgors’ sole cost and expense; provided,
however, that the Pledgors will not be obligated to indemnify the Indemnified
Parties for any compromise or settlement entered into without the Pledgors’
prior written consent, which consent shall not be unreasonably withheld.

 

(b) The value of Collateral (the “Value”) shall be determined as follows: (i)
with respect to Collateral consisting of the Pledged Units or other Partnership
Interests, an amount equal to the initial public offering price of shares of the
Company’s common stock multiplied by the number of shares for which such
Collateral is potentially exchangeable; and (ii) for all other Collateral, the
fair market value of such Collateral as determined by the Independent Directors
of the Company.

 

5



--------------------------------------------------------------------------------

7. Voting Rights and Certain Payments Prior to Occurrence of Secured Obligations
and Other Events.

 

(a) Until Collateral may be applied to satisfy a Secured Obligation hereunder,
each Pledgor shall be entitled to exercise, as it shall think fit, but in a
manner in the judgment of the Pledgee not inconsistent with the terms hereof,
the voting power with respect to any such Collateral, and for that purpose the
Pledgee shall (if such Collateral shall be registered in the name of the Pledgee
or its nominee) execute or cause to be executed from time to time, at the
expense of such Pledgor, such proxies or other instruments in favor of such
Pledgor or its nominee, in such form and for such purposes as shall be
reasonably required by such Pledgor and, if such Pledgor is an entity, shall be
specified in a written request therefor of its President or a Vice-President, to
enable it to exercise such voting power with respect to such Collateral;
provided, however, that no vote shall be cast or such other action taken with
respect to the Collateral which would (x) impair the Collateral, (y) adversely
affect the rights inuring to the Pledgee or the rights and remedies of the
Pledgee under this Agreement or the ability of the Pledgee to exercise the same,
or (z) otherwise be inconsistent with or result in any violation of any
provision of the Contribution Agreement, this Agreement or any other documents
ancillary or related thereto.

 

(b) Until the Independent Directors of the Company reasonably determine that all
or part of the Collateral may reasonably be needed to satisfy the outstanding
Claims asserted by the Indemnified Parties in one or more Claim Notices, each
Pledgor shall be entitled to receive and retain for its own account any and all
regular cash distributions (but not distributions in the form of Partnership
Interests or other securities, distributions in kind or liquidating
distributions) and interest at any time and from time to time paid upon any of
such Collateral. Upon a determination that all or any part of the Collateral may
reasonably be needed to satisfy such a Claim, the Pledgee, as determined in the
sole discretion of the Independent Directors, shall be entitled to receive and
retain for its own account or hold in trust for the account of Pledgor until
resolution of the Claim, any and all regular cash distributions and interest at
any time and from time to time paid upon any of such Collateral.

 

(c) Notwithstanding anything contained in this Agreement to the contrary, except
with the prior consent of the Pledgee, until such time as this Agreement is
terminated, no Pledgor shall have the right to exercise any of its redemption
rights under [Section 8.6] of the OP Agreement.

 

8. Extraordinary Payments and Distributions. In case, upon the dissolution or
liquidation (in whole or in part) of the Operating Partnership, any sum shall be
paid as a liquidating distribution or otherwise upon or with respect to any of
the Collateral, such sum shall be paid over to the Pledgee promptly, and in any
event within ten days after receipt thereof, to be held by the Pledgee as
additional Collateral hereunder. In case any distribution of Partnership
Interests shall be made with respect to the Collateral, or Partnership Interests
or fractions thereof shall be issued pursuant to any split involving any of the
Collateral, or any distribution of capital shall be made on any of the
Collateral, or any partnership interests, shares, obligations or other property
shall be distributed upon or with respect to the Collateral pursuant to a
recapitalization or reclassification of the capital of the Operating
Partnership, or pursuant to the dissolution, liquidation (in whole or in part),
bankruptcy or reorganization of the Operating Partnership, or

 

6



--------------------------------------------------------------------------------

pursuant to the merger or consolidation of the Operating Partnership with or
into another entity, the partnership interests, shares, obligations or other
property so distributed shall be delivered to the Pledgee promptly, and in any
event within ten (10) days after receipt thereof, to be held by the Pledgee as
additional Collateral hereunder, and all of the same (other than cash) shall
constitute Collateral for all purposes hereof.

 

9. Pledgors Obligations Not Affected. The obligations of each Pledgor hereunder
shall remain in full force and effect and shall not be impaired by:

 

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

 

(b) any amendments to or modifications of any instrument (other than this
Agreement) securing any of the Secured Obligations;

 

(c) the taking or additional security for, or any guaranty of, any of the
Secured Obligations or the release or discharge or termination of any security
or guaranty for any of the Secured Obligations; or

 

(d) the lack of enforceability of any of the Secured Obligations against such
Pledgor or any other person, whether or not such Pledgor shall have notice or
knowledge of any of the foregoing.

 

10. Voting Rights and Certain Payments After Occurrence of Secured Obligation
and Certain Other Events.

 

(a) Upon the application of the Collateral (or any part thereof) to satisfy a
Secured Obligation hereunder in accordance with Section 13, all rights of any
Pledgor to exercise or refrain from exercising all voting power with respect to
such Collateral and to otherwise exercise all ownership rights arising from such
Collateral shall cease, and thereupon the Pledgee shall be entitled to exercise
all voting power with respect to such Collateral and otherwise exercise such
ownership rights as though the Pledgee were the outright owner of such
Collateral. In the event that the Independent Directors of the Company
reasonably determine that the outstanding claims asserted by the Indemnified
Parties in one or more Claim Notices may equal or exceed the value of the
Collateral then available to satisfy such claims, the Pledgor(s) shall no longer
be the owner of such Collateral for tax purposes and all rights of any Pledgor
to receive and retain the distributions and interest which it would otherwise be
authorized to receive and retain pursuant to Section 7 shall cease, and
thereupon the Pledgee shall be entitled to receive and retain, as additional
Collateral hereunder, any and all distributions and interest at any time and
from time to time paid upon any of such Collateral, provided that, concurrent
with making such determination, the Pledgee gives notice thereof to the affected
Pledgor(s). Upon receipt of any such notice, a Pledgor may submit the matter to
arbitration in accordance with the provisions of the Contribution Agreement, and
the decision of the arbitrators as to the retention of any such distributions
and interest shall be final and binding between the parties and shall be
enforceable in any court of competent jurisdiction.

 

7



--------------------------------------------------------------------------------

(b) All payments, distributions or other property or assets which are received
by any Pledgor contrary to the provisions of Section 10(a) shall be received and
held in trust for the benefit of the Pledgee, shall be segregated from other
funds of such Pledgor and shall be forthwith paid over to the Pledgee.

 

11. Application of Cash Collateral. Any cash received and retained by the
Pledgee as additional Collateral pursuant to Section 8 may at any time and from
time to time be applied (in whole or in part) by the Pledgee, at its option, to
the payment of the Secured Obligations to which such Collateral is subject (in
such order as the Pledgee shall in its sole discretion determine).

 

12. Application of Proceeds. Except as otherwise expressly provided herein, any
cash received and retained pursuant to Section 8 shall be applied by the
Pledgee: first to the payment of the costs and other expenses arising out of
such transaction, including reasonable out-of-pocket costs and expenses of the
Pledgee and the fees and expenses of its agents and counsel; second to the
payment in full of the Secured Obligations; and finally, to the payment to the
Pledgor, or his heirs, executives, administrators, successors or assigns or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

13. Remedies With Respect to the Collateral.

 

(a) At such time that a claim becomes a Secured Obligation, the Pledgee, without
obligation to resort to other security, shall have the right at any time and
from time to time apply, to receive and transfer ownership of all or any part of
Collateral with a Value equal to the amount of the Secured Obligation to Pledgee
and/or its nominee, in one or more parcels at the same or different times, and
all right, title and interest, claim and demand therein and right of redemption
thereof. Recourse against the Pledgors is limited to the rights of the Pledgors
in any such Collateral that is applied to satisfy a Secured Obligation.

 

(b) No demand, advertisement or notice, all of which are hereby expressly
waived, shall be required in connection with any transfer of Collateral to the
Pledgee pursuant to this Agreement.

 

(c) The remedies provided herein in favor of the Pledgee shall not be deemed
exclusive, but shall be cumulative, and shall be in addition to all other
remedies in favor of the Pledgee existing at law or in equity, subject to the
last sentence of subsection (a) above.

 

14. Care of Collateral. The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon or as to the preservation of
any rights pertaining thereto, beyond the safe custody of any thereof actually
in its possession. With respect to any maturities, calls, conversions,
exchanges, redemptions, offers, tenders or similar matters relating to any of
the Collateral (herein called “events”), the Pledgee’s duty shall be fully
satisfied if (i) the Pledgee exercises reasonable care to ascertain the
occurrence and to give reasonable notice to the Pledgors of any events
applicable to any Collateral which are registered and held in the name of the
Pledgee or its nominee, (ii) the Pledgee gives the Pledgors reasonable notice of
the occurrence of any events, of which the Pledgee has received actual
knowledge, as to

 

8



--------------------------------------------------------------------------------

any securities which are in bearer form or are not registered and held in the
name of the Pledgee or its nominee (the Pledgors agreeing to give the Pledgee
reasonable notice of the occurrence of any events applicable to any securities
in the possession of the Pledgee of which the Pledgors have received knowledge),
and (iii)(a) the Pledgee endeavors to take such action with respect to any of
the events as the Pledgors may reasonably and specifically request in writing in
sufficient time for such action to be evaluated and taken, or (b) if the Pledgee
determines that the Pledgors’ requested action might adversely affect the value
of the Collateral, the collection of the Secured Obligations, or otherwise
prejudice the interests of the Pledgee, the Pledgee gives reasonable notice to
the Pledgors that any such requested action will not be taken; provided that if
the Pledgors fail to make such timely request after Pledgee’s notice under
clause (ii) or to timely modify their request after Pledgee’s notice under
clause (iii)(b), the Pledgee shall then take such other action as it deems
advisable in the circumstances. Except as hereinabove specifically set forth,
the Pledgee shall have no further obligation to ascertain the occurrence of, or
to notify the Pledgors with respect to, any events and shall not be deemed to
assume any such further obligation as a result of the establishment by the
Pledgee of any internal procedures with respect to any securities in its
possession. Except for any claims, causes of action or demands arising out of
the Pledgee’s failure to perform its agreements set forth in this Section, the
Pledgors release the Pledgee from any claims, causes of action and demands at
any time arising out of or with respect to this Agreement, the Collateral and/or
any actions taken or omitted to be taken by the Pledgee with respect thereto,
and the Pledgors hereby agree to hold the Pledgee harmless from and with respect
to any and all such claims, causes of action and demands.

 

15. Power of Attorney. Each Pledgor hereby appoints the Pledgee as such
Pledgor’s attorney-in-fact for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes hereof.
Without limiting the generality of the foregoing, the Pledgee shall have the
right and power (a) upon application of any Collateral to satisfy a Secured
Obligation, to receive, endorse and collect all checks and other orders for the
payment of money made payable to a Pledgor representing any interest or other
distribution payable in respect of such Collateral or any part thereof and to
give full discharge for the same, and (b) to execute endorsements, assignments
or other instruments of conveyance or transfer with respect to all or any of the
Collateral.

 

16. Further Assurances. Each Pledgor shall take such other actions and execute
such additional documents as the Operating Partnership may reasonably request in
order to effect the transactions contemplated hereby, except that no Pledgor
shall be obligated to take any action or execute any document if the additional
actions or documents impose additional liabilities, obligations, covenants,
responsibilities, representations or warranties on such Pledgor which are not
contemplated by this Agreement or the Contribution Agreement or reasonably
inferable by the terms herein or therein.

 

17. No Waiver. No failure on the part of the Pledgee to exercise, and no delay
on the part of the Pledgee or of any Covered Party in exercising, any of its
options, powers, rights or remedies hereunder, or partial or single exercise
thereof, shall constitute a waiver thereof or preclude any other or further
exercise thereof or the exercise of any other option, power, right or remedy.

 

9



--------------------------------------------------------------------------------

18. Security Interest Absolute. All rights of the Pledgee hereunder, grant of a
security interest in the Collateral and all obligations of the Pledgors
hereunder, shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Representations Agreement, any of the Secured
Obligations or any Grantor Agreement or any other agreement or instrument
relating thereto or relating to the Transactions, (b) any change in any term of
all or any of the Secured Obligations or any other amendment or waiver of, or
any consent to any departure from, the Representations Agreement, any Grantor
Agreement or any other agreement or instrument or (c) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Secured Obligations or in respect of this Agreement.

 

19. Expenses. Pledgor agrees to pay the Pledgee all reasonable out-of-pocket
expenses of the Pledgee (including reasonable expenses for legal services of
every kind) of, or incident to the enforcement of, any provisions of this
Agreement.

 

20. Return of Collateral. Upon the termination of the Survival Period, the
Pledgors shall be entitled to the return of all of the Collateral and all other
cash held as additional Collateral hereunder which have not been used or applied
toward the payment of the Secured Obligations, unless claims asserted in one or
more Claim Notices pursuant to Section 6(a) remain outstanding, in which case
Collateral with a Value equal to the aggregate dollar amount of such claims
shall be retained by the Pledgee pursuant to the terms hereof pending resolution
of such claims pursuant to Section 6 (such retained Collateral to consist of
Collateral delivered by any Pledgor which may be liable for such claims or, if
more than one Pledgor may be liable as to any claim, then in proportion to such
Pledgors’ potential liability so long as the Pledgee holds sufficient Collateral
of each such Pledgor, and otherwise in any proportion). The assignment by the
Pledgee to the Pledgors of such Collateral shall be without representation or
warranty of any nature whatsoever and wholly without recourse. Notwithstanding
the foregoing, the Pledgors’ release of the Pledgee and agreement to hold the
Pledgee harmless set forth in the last sentence of Section 14 shall survive any
return of Collateral or termination of this Agreement.

 

21. Notices. All notices and other communications in connection with this
Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:

 

To the Operating Partnership:

 

Thomas Properties Group, L.P.

515 South Flower Street,

Sixth Floor

Los Angeles, CA 90071

Phone: 213-613-1900

Facsimile: 213-613-1903

Attn: President

 

10



--------------------------------------------------------------------------------

To any Pledgor:

 

at the address set forth in Exhibit “B”, as the same may be changed by a Pledgor
in accordance with Section 4(b).

 

22. Amendments and Waivers. Any amendment hereto shall be in writing and signed
by all parties hereto. No waiver of any provisions of this Agreement shall be
valid unless in writing and signed by the party against whom enforcement is
sought.

 

23. Governing Law. This Agreement shall be governed by the internal laws of the
State of California, without regard to the choice of laws provisions thereof.

 

24. Submission to Jurisdiction.

 

(a) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of California or of the United States of America
located in California, and, by execution and delivery of this Agreement, each
Pledgor hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Pledgor hereby
irrevocably waives, in connection with any such action or proceeding, (i) trial
by jury, (ii) any objection, including, without limitation, any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions and (iii) the right to interpose any setoff,
counterclaim or cross-claim.

 

(b) Each Pledgor irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to such Pledgor at its address
determined pursuant to Section 21 hereof.

 

(c) Nothing herein shall affect the right of the Pledgee to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Pledgor in any other jurisdiction.

 

25. Transfer or Assignment. Except with respect to any assignment or transfer by
the Pledgee to an Affiliate (which shall not require any Pledgor’s consent but
as to which the Pledgee will give notice to the Pledgors), none of the Pledgors
or Pledgee may assign or transfer any of their respective rights under and
interests in this Agreement without the prior written consent of the Pledgors
(if the assignor/transferee is the Pledgee) or of the Pledgee (if the
assignor/transferee is any Pledgor), which consent shall not be unreasonably
withheld or delayed; provided, however, that no consent of any of the Pledgors
is required hereunder for (a) the assignment or transfer by the Operating
Partnership of any of its rights under and interests in the Contribution
Agreement to any permitted assignee under the Contribution Agreement or (b) the
Pledgee to act hereunder as agent on behalf of any person who becomes an
Indemnified Party. Upon receipt of such consent (if required under this Section
25), the Pledgee may deliver the Collateral or any portion thereof to its
assignee/transferee who shall thereupon, to the extent provided in the
instrument of assignment, have all of the rights of the Pledgee hereunder with
respect to the Collateral, and the Pledgee shall thereafter be fully discharged
from any

 

11



--------------------------------------------------------------------------------

responsibility with respect to the Collateral so delivered to such
assignee/transferee. However, no such assignment or transfer shall relieve such
assignee/transferee of those duties and obligations of the Pledgee specified
hereunder.

 

26. Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of the Pledgors and the Pledgee and their respective heirs, successors
and permitted assigns, and all subsequent holders of the Secured Obligations.

 

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

28. Captions. The titles and captions of the Articles, Sections and paragraphs
of this Agreement are included for convenience of reference only and shall have
no effect on the construction or meaning of this Agreement.

 

29. Complete Agreement. This Agreement and all related agreements referred to
herein constitute the entire agreement and supersede conflicting provisions set
forth in all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter.

 

30. Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and to execute any amendment,
consent or agreement deemed necessary or desirable by the parties to effect such
replacement.

 

31. Financing Statements. The Pledgor authorizes the Pledgee at any time and
from time to time to file and/or record financing statements and amendments
thereto and continuations thereof and such other filing or recording documents
or instruments with respect to the Collateral, in each case without the
signature of the Pledgor, in such form and in such filing office(s) as the
Pledgee reasonably determines to be appropriate and necessary to perfect its
security interests under this Agreement. A photographic, electronic or other
true and correct reproduction of this Agreement, following the execution and
delivery thereof, shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors have duly executed this Agreement, and the
Pledgee has caused this Agreement to be duly executed by its officers duly
authorized, as of the day and year first above written.

 

“OPERATING PARTNERSHIP”/ “PLEDGEE” THOMAS PROPERTIES GROUP, L.P., a Maryland
limited partnership By:   THOMAS PROPERTIES GROUP, INC.,     a Delaware
corporation     Its General Partner By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

[each Party’s signature is on a separate page]

 

13



--------------------------------------------------------------------------------

“PLEDGOR”                                       
                                               , a
                                                                             
By:                                                                ,     a
                                                                  Its
                                                              By:     Name:    
Title:    

 

14



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

PLEDGE AGREEMENT

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

TO

PLEDGE AGREEMENT

 

1



--------------------------------------------------------------------------------

EXHIBIT “H”

 

FORM OF ESTOPPEL CERTIFICATE

 

            , 2004

 

Thomas Properties Group, L.P.

515 South Flower Street

Sixth Floor

Los Angeles, CA 90071

 

Re:    Lease between                                  (“Landlord”) and     
                                 (“Tenant”) at address of property (the
“Property”).

 

Ladies and Gentlemen:

 

You have informed us that Thomas Properties Group, L.P., a Maryland limited
partnership (the “Operating Partnership”) desires to consolidate the ownership
of a portfolio of office and other properties (the “Participating Properties”)
located in California, Pennsylvania, Virginia and Texas, including the Property,
through a series of transactions (the “Formation Transactions”) whereby the
Operating Partnership will acquire direct or indirect interests in the
Participating Properties by acquiring direct interests in the Participating
Properties (the “Property Interests”) or, directly or indirectly, some or all of
the interests in certain limited partnerships, certain limited liability
companies and certain other entities (collectively, the “Property Owners”) which
currently own, directly or indirectly, the Participating Properties, or a
combination of the foregoing. The Formation Transactions relate to the proposed
initial public offering (the “Public Offering”) of the common stock of Thomas
Properties Group, Inc., a Delaware corporation, which Friedman Billings Ramsey
and UBS Investment Bank (collectively, “Underwriter”) are underwriting, and as a
condition precedent thereto you have required this certification of the
undersigned.

 

The undersigned hereby ratifies the Lease (defined below), certifies and agrees:

 

1. The lease between Landlord and Tenant dated              is in full force and
effect and has not been assigned, modified, supplemented or amended in any way
(except as listed on Exhibit “A” attached hereto) and said lease as so assigned,
modified, supplemented or amended (the “Lease”) represents the entire agreement
between the parties with respect to the premises which are the subject of the
Lease (the “Premises”).

 

2. The Commencement Date (as defined in the Lease) of the Lease was:
            ,             .

 

1



--------------------------------------------------------------------------------

3. The expiration date of the Lease is:             , 20     and Tenant has no
rights to extend or renew the term of the Lease except as set forth below:
                                        
                                                                 ;

 

4. The rentable square footage of the Premises as set forth in the Lease is:
             square feet;

 

5. The current Basic Rent payable pursuant to the terms of the Lease is $
             per month; Tenant is currently paying 2004 monthly estimated share
of Operating Expenses and Real Property Taxes (as those terms are defined in the
Lease) of $             ; and further, Tenant currently is required to pay the
following additional charges in the following amounts:                     ;

 

6. During the term of the Lease, the maximum number of parking passes Landlord
is required to provide to Tenant for the Premises currently leased by Tenant is
             passes for on-site parking and              passes for off-site
parking. Tenant presently is renting              passes for parking on-site and
             passes for parking off-site.

 

7. Tenant has no right or option to expand the Premises, or to lease additional
space at the Property[, except as set forth in the Lease];

 

8. Tenant has no option or right of first refusal, pursuant to the Lease or
otherwise, to purchase the Property or any part thereof;

 

9. Tenant is presently solvent and is not subject of any reorganization and/or
bankruptcy and is in occupancy, open, and conducting business with the public in
the Premises in accordance with all applicable laws;

 

10. Any construction allowance or other financial obligation by Landlord to
Tenant provided for in the Lease with respect to Tenant’s improvements or
otherwise has been paid in full and Landlord has preformed all work and
improvements with respect to the Premises required to be performed by Landlord
under the Lease;

 

11. Tenant has no defenses, offsets, claims or counterclaims against the
enforcement of the Lease by the Landlord or against Tenant’s obligations under
the Lease as of the date hereof;

 

12. No rental has been paid more than thirty (30) days in advance, and Tenant is
not entitled to any concession or rebate of rent or other charges from time to
time due and payable under the Lease;

 

13. Tenant has paid [no security deposit] [a security deposit in the amount of $
            ] under the Lease;

 

2



--------------------------------------------------------------------------------

14. To Tenant’s knowledge, Landlord is not in default under the Lease and has
not committed any violation of the Lease which with the passage of time or
giving of notice would constitute a default under the Lease;

 

15. Tenant has no knowledge of any default by it under the Lease or of any
violation by it under the Lease which with the passage of time or giving of
notice or both would constitute a default under the Lease;

 

16. No one other than Tenant and its employees occupy the Premises. Tenant has
not sublet the Premises except as indicated on Exhibit “A” hereto; and

 

17. The statements contained herein may be relied upon by the following entities
and their successors and assigns: (i) Operating Partnership, (ii) Underwriter,
(iii) the holder of any shares of common stock of the Company (“Shares”) issued
pursuant to the Public Offering, (iv) any servicer or agent acting on behalf of
the holders of any Shares; (v) any rating agencies involved in the Formation
Transactions or Public Offering, and (vi) any mortgagee of the Property or
servicer or agent acting on behalf of such mortgagee.

 

Very truly yours, TENANT NAME By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

 

ADDITIONAL LEASE DOCUMENTS

 

1.

 

2.

 

3.

 

4.

 

5.

 

6.

 

7.

 

8.

 

4



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF SPOUSAL CONSENT

 

I acknowledge that I have read and understand the contents of that certain
Contribution Agreement entered into as of                     , 2004 by and
among Thomas Properties Group, L.P., a Maryland limited partnership (the
“Operating Partnership”),                     , an individual, and other
contributors named therein (the “Agreement”). Capitalized items used herein and
not otherwise defined herein, shall have the meaning ascribed in the Agreement.

 

I am aware that by its provisions, subject to certain time parameters, my spouse
agrees to consummate certain transactions and release certain signature pages to
agreements and documents referred to in the Agreement, including the
contribution of all of [                    ] Participating Interests to the
Operating Partnership for the consideration recited in the Agreement. I hereby
consent to such undertakings and the transactions and contribution as
contemplated in the Agreement. I hereby further agree to be bound by the
provisions of such Agreement to the extent of any community property interest
that I may have that may be affected thereby.

 

I hereby further agree that I will not bequeath any interest I have that may be
affected by the Agreement or any interest therein by my will if I predecease my
spouse to anyone and direct that the residuary clauses in my will shall not be
deemed to apply to any such interest.

 

Dated:                     

  By:  

 

--------------------------------------------------------------------------------

        Name:              Spouse of:     

 

1



--------------------------------------------------------------------------------

STATE OF CALIFORNIA           }

                                                        } SS.

COUNTY OF                                }

 

On                             , 2004 before me,                             ,
personally appeared                              personally known to me (or
proved to me on the basis of satisfactory evidence) to the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature                                         

 

2



--------------------------------------------------------------------------------

EXHIBIT “J”

 

COMMERCE SQUARE POOLING AGREEMENT

 

This COMMERCE SQUARE POOLING AGREEMENT (this “Agreement”) is made and entered
into as of                  , 2004, by and among THOMAS PROPERTIES GROUP, L.P.,
a Maryland limited partnership (“Operating Partnership”), PHILADELPHIA PLAZA
ASSOCIATES, a Pennsylvania general partnership (“PPA”), and THOMAS DEVELOPMENT
PARTNERS-CS, LLC, a California limited liability company (“TDPCS” and, with PPA,
the “11% Owners”).

 

RECITALS

 

A. Commerce Square Partners-Philadelphia Plaza, L.P., a Delaware limited
partnership(“CSPPP”) is the owner of a project commonly known as One Commerce
Square at 2005 Market Street, Philadelphia, Pennsylvania (“One Commerce
Square”). Philadelphia Plaza-Phase II, L.P., a Pennsylvania partnership
(“PPPII”) is the owner of a project commonly known as Two Commerce Square at
2001 Market Street, Philadelphia, Pennsylvania (“Two Commerce Square” and, with
One Commerce Square, the “Properties”). CSPPP and PPPII are collectively
referred to herein as the “Property Owners”.

 

B. Through a series of transactions (the “Formation Transactions”) pursuant to
that certain Contribution Agreement of even date herewith (the “Contribution
Agreement”) by and among Operating Partnership, James A. Thomas as Trustee of
the Lumbee Clan Trust, and the other “Contributors” as defined therein,
Operating Partnership indirectly holds eighty-nine percent (89%) of the capital
and profits interests in CSPPP (the “OCS 89% Interest”), and eighty-nine percent
(89%) of the capital and profits interests in PPPII (the “TCS 89% Interest”).
PPA holds the remaining eleven percent (11%) interest in CSPPP, and TDPCS holds
the remaining eleven percent (11%) interest in PPPII.

 

C. The Formation Transactions are being consummated in conjunction with an
initial public offering (the “Public Offering”) of the common stock of Thomas
Properties Group, Inc., a Delaware corporation (the “Company”), which is the
sole general partner of the Operating Partnership.

 

D. In conjunction with the Formation Transactions, (i) PPA, TDP COMMERCE SQUARE
GEN-PAR, LLC, a Delaware limited liability company (“OCS Genpar”), and TPG-OCS
HOLDING COMPANY, LLC, a Delaware limited liability company (“Holding Company”)
are entering into that certain Amended and Restated Limited Partnership
Agreement of Commerce Square Partners-Philadelphia Plaza, L.P., of even date
herewith (the “A&R Agreement”) and (ii) TDPCS, TCS GENPAR, LLC, a Delaware
limited liability company (“TCS Genpar”), and TCS SPE 1, L.P., a Delaware
limited liability company (“SPE 1”) are entering into that certain Fourth
Amendment to Limited Partnership Agreement of Philadelphia Plaza –Phase II,
L.P., of even date herewith (the “Fourth Amendment”). Upon the consummation of
the Formation Transactions, OCS Genpar, Holding Company, TCS Genpar and SPE 1
will each be direct or indirect subsidiaries of the Operating Partnership.

 

1



--------------------------------------------------------------------------------

E. As an incentive for the Operating Partnership to enter into the Formation
Transactions, the 11% Owners have agreed that upon the occurrence of a “Capital
Event” with respect to One Commerce Square and/or Two Commerce Square, the
Operating Partnership will be entitled to a “Preferred Return” on the
outstanding balance in the “Capital Accounts” of OCS Genpar and Holding Company
(with respect their Capital Accounts in CSPPP) and of TCS Genpar and SPE 1 (with
respect to their Capital Accounts in PPPII), on a pooled or combined basis for
both Property Owners, before either 11% Owner receives any distribution with
respect to such Capital Event(s). For purposes of this Agreement, the terms
“Preferred Return”, “Capital Event” and “Capital Account” have the meanings set
forth in the A&R Agreement (with respect to CSPPP, OCS Genpar and Holding
Company) or the Fourth Amendment (with respect to PPPII, TCS Genpar and SPE 1).
The aggregate Preferred Return of the Operating Partnership is referred to
herein as the “Total Preferred Return”.

 

F. The 11% Owners and the Operating Partnership desire to enter into this
Agreement to set forth their agreement with respect to the Total Preferred
Return.

 

AGREEMENT

 

NOW, THEREFORE, the parties to this Agreement set forth their agreement as
follows.

 

1. Pooled Preferred Returns. From and after the date hereof and for so long as
the Operating Partnership owns, directly or indirectly, both the OCS 89%
Interest and the TCS 89% Interest, upon the occurrence of a Capital Event as to
either One Commerce Square or Two Commerce Square, the Preferred Return with
respect to One Commerce Square and the Preferred Return with respect to Two
Commerce Square shall be calculated on a cumulative aggregate basis in
determining whether the Operating Partnership has then received the Total
Preferred Return.

 

2. Subordination of 11% Interests.

 

2.1 Subordination; Return. Each 11% Owner hereby subordinates its rights to
receive any distribution from a Capital Event occurring with respect to CSPPP
(for PPA) or PPPII (for TDPCS), to the right of the Operating Partnership to
receive the Total Preferred Return. Neither 11% Owner shall receive (and if
involuntarily received, shall not retain) any distribution from Capital Events
on account of the 11% Interests prior to the Operating Partnership receiving the
Total Preferred Return.

 

(a) If PPA receives any distribution from a Capital Event occurring with respect
to CSPPP prior to the Operating Partnership receiving the Total Preferred
Return, any such distribution shall be contributed back to CSPPP for
distribution in accordance with the A&R Agreement.

 

(b) If TDPCS receives any distribution from a Capital Event occurring with
respect to PPPII prior to the Operating Partnership receiving the Total
Preferred Return, any such distribution shall be contributed back to PPPII for
distribution in accordance with the Fourth Amendment.

 

2



--------------------------------------------------------------------------------

2.2 No Inconsistent Actions. Neither 11% Owner shall take any action
inconsistent with the Operating Partnership’s right to receive the Total
Preferred Return prior to distributions from Capital Events to PPA and/or TDPCS.

 

3. Miscellaneous.

 

3.1 Complete Agreement. This Agreement is the complete and exclusive agreement
between the Operating Partnership and the 11% Owners with respect to the subject
matter hereof and there are no other written and oral agreements between the
Operating Partnership and the 11% Owners with respect to the subject matter
hereof.

 

3.2 Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Operating Partnership and the 11% Owners, and their respective successors
and assigns.

 

3.3 Parties in Interest. Nothing in this Agreement shall confer any rights or
remedies under or by reason of this Agreement on any Person other than the
Operating Partnership and the 11% Owners nor shall anything in this Agreement
relieve or discharge the obligation or liability of any third Person to the
Operating Partnership and the 11% Owners.

 

3.4 Headings. All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.

 

3.5 Severability. If any provision of this Agreement or the application of such
provision to any Person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those to which it is held invalid shall not be affected thereby.

 

3.6 Additional Documents and Acts. The parties shall execute and deliver such
additional documents and instruments and perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions, and conditions of this Agreement and the transactions contemplated
hereby.

 

3.7 Amendments. All amendments to this Agreement will be in writing and signed
by each party.

 

3.8 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each complete set of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

3.9 Choice of Law. This Agreement shall be governed by, and shall be construed
in accordance with, the laws of the State of California.

 

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Operating Partnership and the 11% Owners have executed
this Agreement, effective as of the date first written above.

 

“OPERATING PARTNERSHIP”

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

By:

  THOMAS PROPERTIES GROUP, INC.,     a Delaware corporation     Its General
Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

“PPA”

PHILADELPHIA PLAZA ASSOCIATES

a Pennsylvania partnership

By:

  THOMAS PARTNERS, INC.,     a California corporation     Its General Partner  
 

By:

 

 

--------------------------------------------------------------------------------

        James A. Thomas         President “TDPCS”

THOMAS DEVELOPMENT PARTNERS-CS, LLC,

a California limited liability company

By:

 

 

--------------------------------------------------------------------------------

    James A. Thomas     Manager

 

4